Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 1 of 58 PageID: 13




                    EXHIBIT A
       Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 2 of 58 PageID: 14
                                                                 IIIIII IIIIIIII Ill lllll lllll lllll lllll lllll lllll lllll lllll 111111111111111111
                                                                                                US009693978B2


c12)   United States Patent                                               (IO)    Patent No.:     US 9,693,978 B2
       Chidambaram et al.                                                 (45)    Date of Patent:      *Jul. 4, 2017

(54)   SOLVENT SYSTEM FOR ENHANCING THE                               (56)                        References Cited
       SOLUBILITY OF PHARMACEUTICAL
       AGENTS                                                                            U.S. PATENT DOCUMENTS

                                                                            5,071,643 A   12/1991 Patel
(71)   Applicant: Banner Life Sciences LLC, High                            5,360,615 A * 11/1994 Yu ........................ A61K 9/2009
                  Point, NC (US)                                                                                                  424/455
                                                                            5,484,606 A    1/1996 Dhabar
(72)   Inventors: Nachiappan Chidambaram, Salt Lake                         5,505,961 A    4/1996 Shelly
                  City, UT (US); Aqeel Fatmi,                               5,541,210 A    7/1996 Cupps
                  Greensboro, NC (US)                                       5,648,358 A    7/1997 Mitra
                                                                            5,885,608 A    3/1999 McEntee
                                                                            5,912,011 A    6/1999 Makin
(73)   Assignee: Banner Life Sciences LLC, High                             6,287,594 Bl   9/2001 Meyer
                 Point, NC (US)                                             6,365,180 Bl   4/2002 Wilson
                                                                            6,383,515 B2   5/2002 Sawyer
( *)   Notice:      Subject to any disclaimer, the term ofthis              6,387,400 Bl   5/2002 Webster
                    patent is extended or adjusted under 35                 6,689,382 B2   2/2004 Berthe!
                                                                            7,101,572 B2   9/2006 Santos
                    U.S.C. 154(b) by O days.                            2001/0007668 Al    7/2001 Sawyer
                    This patent is subject to a terminal dis-           2002/0187195 Al   12/2002 Sawyer
                                                                        2004/0157928 Al    8/2004 Kim
                    claimer.                                            2005/0158377 Al* 7/2005 Popp .................... A61K 9/4866
                                                                                                                                  424/451
(21)   Appl. No.: 14/977,808                                            2006/0099246 Al * 5/2006 Tanner ................. A61K 9/4816
                                                                                                                                  424/451
(22)   Filed:       Dec. 22, 2015
                                                                                     FOREIGN PATENT DOCUMENTS
(65)                  Prior Publication Data
                                                                      WO                    9531979             11/1995
       US 2016/0106841 Al           Apr. 21, 2016
                                                                                            OTHER PUBLICATIONS
                Related U.S. Application Data
                                                                      Wikipedia (https://en.wikipedia.org/wiki/Conjugate_acid (down-
(63)   Continuation of application No. 11/367,238, filed on           loaded on Jul. 8, 2016).*
       Mar. 3, 2006, now abandoned.                                   Wikipedia "Self-ionization of water", http://en.wikipedia.org/wiki/
                                                                      Self-ionization_of_water, Accessed Mar. 2010.

(60)   Provisional application No. 60/659,679, filed on Mar.          * cited by examiner
       3, 2005.
                                                                      Primary Examiner - Jake Vu
(51)   Int. Cl.                                                       (74) Attorney, Agent, or Firm - Brinks Gilson & Liane
       A61K 31/192             (2006.01)
       A61K 9/48               (2006.01)                              (57)                           ABSTRACT
       A61K 31/765             (2006.01)                              Liquid and semi-solid pharmaceutical compositions, which
       A61K 47112              (2006.01)                              can be administered in liquid form or can be used for
       A61K 9/50               (2006.01)                              preparing capsules, are described herein. The composition
       A61K 9/00               (2006.01)                              comprises the salt of one ore more active agents, polyeth-
(52)   U.S. Cl.                                                       ylene glycol, 0.2-1.0 mole equivalents of a de-ionizing agent
       CPC .......... A61K 31/192 (2013.01); A61K 9/0053              per mole of active agent, and water. The pH of the compo-
                   (2013.01); A61K 9/4825 (2013.01); A61K             sition is adjusted within the range of 2.5-7.5. The de-
                 9/4833 (2013.01); A61K 9/4858 (2013.01);             ionizing agent causes partial de-ionization (neutralization)
            A61K 9/4866 (2013.01); A61K 9/50 (2013.01);               of the salt of the active agent resulting in enhanced bio-
                      A61K 9/5089 (2013.01); A61K 31/765              availability of salts of weakly acidic, basic or amphoteric
                           (2013.01); A61K 47112 (2013.01)            active agents as well as lesser amounts of polyethylene
(58)   Field of Classification Search                                 glycol (PEG) esters.
       None
       See application file for complete search history.                                    38 Claims, No Drawings
     Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 3 of 58 PageID: 15


                                                     US 9,693,978 B2
                               1                                                                      2
    SOLVENT SYSTEM FOR ENHANCING THE                                    Application Publication No. 2002/0187195, and U.S. Patent
      SOLUBILITY OF PHARMACEUTICAL                                      Application Publication No. 2001/0007668 to Sawyer et al.
                 AGENTS                                                 discloses pharmaceutically acceptable solutions containing a
                                                                        medicament suitable for filling softgel capsules comprising
           CROSS REFERENCE TO RELATED                              5    a polymer such as polyethylene glycol and an acid salt of a
                  APPLICATIONS                                          compound having three or more carbon atoms, such as
                                                                        sodium propionate. The salt helps to ionize the medicament
   The present application is a continuation of U.S. appli-             without relying on the use of strong acids or bases. U.S. Pat.
cation Ser. No. 11/367,238, filed Mar. 3, 2006, which is                No. 6,689,382 to Berthe! et al. describes a pharmaceutical
related to and claims priority under 35 U.S.C. §119(e) to          10   formulation suitable for filling softgel capsules comprising
U.S. provisional patent application U.S. Ser. No. 60/659,679            (a) a therapeutically effective amount of a non-steroidal
entitled "Solvent System for Enhancing the Solubility of                anti-inflammatory drug (NSAID); and (b) a solvent system
Pharmaceutical Agents", filed Mar. 8, 2005. The entire                  comprising 40% to 60% by weight a polyoxyethylene ether,
contents of these applications are incorporated herein by               15% to 35% by weight of glycerin and 15% to 35% by
reference.                                                         15   weight water. In cases where the NSAID has a carboxyl or
                                                                        an acidic functional group, the solvent system also includes
               FIELD OF THE INVENTION                                   hydroxide ions. U.S. Pat. No. 5,505,961 to Shelley et al.
                                                                        describes a method for increasing the solubility of acet-
   This invention is in the field of fill materials encapsulated        aminophen alone or in combination with other pharmaceu-
in soft gelatin capsules.                                          20   tically active agents to form a clear solution for encapsula-
                                                                        tion into a softgel capsule. The method comprises
         BACKGROUND OF THE INVENTION                                    solubilizing acetaminophen in a mixture of propylene gly-
                                                                        col, polyethylene glycol, water, polyvinylpyrrolidone and
   Filled one-piece soft gelatin capsules ("softgels") have             sodium or potassium acetate.
been widely used for years to encapsulate consumable               25      The previously described methods all involve the conver-
materials such as vitamins and pharmaceuticals in a liquid              sion of the free pharmaceutical agent to the corresponding
vehicle or carrier. Because softgels have properties which              salt. In cases where the free pharmaceutical agent is acidic,
are quite different from two-piece hardshell capsules, soft-            the resulting anion can react with the polyethylene glycol in
gels are more capable of retaining a liquid fill material.              the fill to produce polyethylene glycol esters, thus reducing
   Not all liquids may be enclosed in a softgel capsule.           30   the amount of available pharmaceutical agent.
Liquids containing more than about 20% water by weight                     There is a need for a solvent system containing a medi-
are generally not enclosed in softgels, because the water               cament, which can be encapsulated in a softgel capsule,
tends to dissolve the gelatin shell. Other solvents such as             wherein the formation of PEG esters is minimized.
propylene glycol, glycerin, low molecular weight alcohols,                 Therefore it is an object of the invention to provide a
ketones, acids, amines, and esters all tend to degrade or          35   stable solvent system for pharmaceutical agents, which is
dissolve the gelatin shell to some extent.                              suitable for encapsulation in a softgel capsule, wherein the
   Softgels are also somewhat sensitive to pH, and generally            formation of PEG esters is minimized.
require a pH in the encapsulated liquid from about 2.5 to
about 7.5. Highly acidic liquids may hydrolyze the gelatin,                    BRIEF SUMMARY OF THE INVENTION
resulting in leaks, while basic liquids may tan the gelatin,       40
resulting in decreased solubility of the gelatin shell.                    Liquid and semi-solid pharmaceutical compositions,
   Pharmaceutical liquids are usually enclosed in softgels as           which can be administered in liquid form or can be used for
either viscous solutions or suspensions. Suspensions are                preparing capsules, are described herein. The composition
pharmaceutically less desirable because they can settle dur-            comprises the salt of one or more active agents, and 0.2-1.0
ing manufacture, which leads to a less uniform product. In         45   mole equivalents of a de-ionizing agent per mole of active
contrast, solutions provide the best liquid form for obtaining          agent. The pH of the composition is adjusted within the
optimal "content uniformity" in a batch. Further, solutions             range of 2.5-7.5. The de-ionizing agent causes partial de-
typically provide a faster and more uniform absorption of an            ionization (neutralization) of the salt of the active agent
active agent than do suspensions.                                       resulting in enhanced bioavailability of salts of weakly
   Suitable softgel solutions, however, can be difficult to        50   acidic, basic or amphoteric active agents as well as
achieve. One constraint is size. Many pharmaceutical agents             decreased amounts of polyethylene glycol (PEG) esters.
require volumes of solvent too large to produce a softgel
capsule small enough to be taken by patients. The solvent                         DETAILED DESCRIPTION OF THE
must also have sufficient solvating power to dissolve a large                              INVENTION
amount of the pharmaceutical agent to produce a concen-            55
trated solution and yet not dissolve, hydrolyze or tan the              I. Composition
gelatin shell.                                                             A. Fill Materials
   Concentrated solutions of pharmaceutical agents for use                 1. Drugs to be Formulated
in softgel capsules have been described. Most of these                     The formulation can contain any therapeutic, diagnostic,
systems involve ionizing the free pharmaceutical agent in          60   prophylactic or nutraceutical agent. Exemplary agents
situ to the corresponding salt. For example, U.S. Pat. No.              include, but are not limited to, analeptic agents; analgesic
5,360,615 to Yu et al. discloses a solvent system for enhanc-           agents; anesthetic agents; antiasthmatic agents; antiarthritic
ing the solubility of acidic, basic, or amphoteric pharma-              agents; anticancer agents; anticholinergic agents; anticon-
ceutical agents. The solvent system comprises polyethylene              vulsant agents; antidepressant agents; antidiabetic agents;
glycol, an ionizing agent, and water. The ionizing agent           65   antidiarrheal agents; antiemetic agents; antihelminthic
functions by causing the partial ionization of the free phar-           agents; antihistamines; antihyperlipidemic agents; antihy-
maceutical agent. U.S. Pat. No. 6,383,515, U.S. Patent                  pertensive agents; anti-infective agents; anti-inflanmiatory
     Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 4 of 58 PageID: 16


                                                     US 9,693,978 B2
                               3                                                                      4
agents; antimigraine agents; antineoplastic agents; antipar-            Losartan, Meclofenamic acid, Mefanamic acid, Mesala-
kinson drugs; antipruritic agents; antipsychotic agents; anti-          mine, Mepenzolate, Meperidine, Mephentermine, Mesalim-
pyretic agents; antispasmodic agents; antitubercular agents;            ine, Mesoridazine, Metaproteranol, Metformin, Methdiala-
antiulcer agents; antiviral agents; anxiolytic agents; appetite         zine,     Methscopolamine,      Methysergide,      Metoprolol,
suppressants (anorexic agents); attention deficit disorder and     5    Metronidazole, Mibefradil, Montelukast, Morphine,
attention deficit hyperactivity disorder drugs; cardiovascular          Mometasone, Naratriptan, Nelfinavir, Nortriptylene,
agents including calcium channel blockers, antianginal                  Noscapine, Nylindrin, Omeprazole, Orphenadrine, Oselta-
agents, central nervous system ("CNS") agents, beta-block-              mivir, Oxybutynin, Papaverine, Pentazocine, Phendimetra-
ers and antiarrhythmic agents; central nervous system stimu-            zine, Phentermine, Pioglitazone, Pilocarpine, Prochlorop-
lants; diuretics; genetic materials; hormonolytics; hypnotics;     10
                                                                        erazine, Pyrilamine, Quetapine, Ranitidine, Rivastigmine,
hypoglycemic agents; immunosuppressive agents; muscle
                                                                        Rosiglitazone, Salmetrol, Sertaline, Sotalol, Sumatriptan,
relaxants; narcotic antagonists; nicotine; nutritional agents;
                                                                        Tazobactam, Tacrolimus, Tamoxifen, Ticlopidine, Topira-
parasympatholytics; peptide drugs; psychostimulants; seda-
tives; sialagogues, steroids; smoking cessation agents; sym-            mate, Tolterodine, Triptorelin, Triplennamine, Triprolidine,
pathomimetics; tranquilizers; vasodilators; beta-agonist; and      15
                                                                        Tramadol, Trovofloxacin, Ursodiol, Promazine, Propoxy-
tocolytic agents.                                                       phene, Propanolol, Pseudoephedrine, Pyrilamine, Quini-
    A first class of drugs is selected based on inclusion in the        dine, Oxybate sodium, Sermorelin, Tacrolimus, Tegaseroid,
molecule of a weakly acidic, basic or amphoteric group that             Teriparatide, Tolterodine, Triptorelin pamoate, Scop-
can form a salt. Any drug that bears an acidic or a basic               lolamine, Venlafaxine, Zamivir, Aminocaproic acid, Amin-
functional group, for example, an amine, imine, imidazoyl,         20   osalicylic acid, Hydromorphone, Isosuprine, Levorphanol,
guanidine, piperidinyl, pyridinyl, quaternary ammonium, or              Melhalan, Nalidixic acid, and Para-aminosalicylic acid.
other basic group, or a carboxylic, phosphoric, phenolic,                  2. Deionizing Agent
sulfuric, sulfonic or other acidic group, can react with the               The deionizing agent functions by causing partial deion-
de-ionizing agent.                                                      ization (neutralization) of the salt of one or more pharma-
    Some specific drugs that bear acidic or basic functional       25   ceutically active agents. When the active agent is the salt of
groups and thus may be converted to the corresponding salt              a weak acid and a strong base, the deionizing agent is
for use in the described formulations include, but are not              preferably a hydrogen ion species. When the active agent is
limited to, Acetaminophen, Acetylsalicylic acid, Alendronic             the salt of a weak base and a strong acid, the deionizing
acid, Alosetron, Amantadine, Amlopidine, Anagrelide, Arga-              agent is preferably a hydroxide ion species. The deionizing
troban, Atomoxetine, Atrovastatin, Azithromycin dehydrate,         30   agent is preferably present in an amount between 0.2 to 1.0
Balsalazide, Bromocriptan, Bupropion, Candesartan, Carbo-               mole equivalents per mole of the pharmaceutically active
platin, Ceftriaxone, Clavulonic acid, Clindamycin, Cimeta-              agent.
dine,       Dehydrocholic       (acid),   Dexmethylphenidate,              Exemplary hydrogen ion species useful as de-ionizing
Diclofenac, Dicyclomine, Diflunisal, Diltiazem, Donepezil,              agents described herein, include, but are not limited to,
Doxorubicin, Doxepin, Epirubicin, Etodolic acid,                   35   hydrochloric acid, hydrobromic acid, hydroiodic acid, sul-
Ethacrynic acid, Fenoprofen, Fluoxetine, Flurbiprofen,                  furic acid, fumaric acid, maleic acid, tartaric acid, methane-,
Furosemide, Gemfibrozil, Hydroxyzine, Ibuprofen, Imip-                  ethane-, and benzene sulfonates, citric acid, malic acid,
ramine, Indomethacin, Ketoprofen, Levothyroxine, Mapro-                 acetic acid, proprionic acid, pyruvic acid, butanoic acid, and
litline, Meclizine, Methadone, Methylphenidate, Minocy-                 lactic acid.
cline, Mitoxantone, Moxifloxacin, Mycophenolic acid,               40      Exemplary hydroxide ion species useful as de-ionizing
Naproxen, Niflumic acid, Ofloxacin, Ondansetron, Panto-                 agents described herein, include, but are not limited to, metal
prazole, Paroxetine, Pergolide, Pramipexole, Phenytoin,                 hydroxides such as sodium hydroxide, potassium hydroxide,
Pravastain, Probenecid, Rabeprazole, Risedronic acid, Ret-              ammonium hydroxide, calcium hydroxide, aluminum
inoic acid, Ropinirole, Selegiline, Sulindac, Tamsulosin,               hydroxide, and magnesium hydroxide.
Telmisertan, Terbinafine, Theophyline, TiludronicAcid, Tin-        45      Additional acid or base can be added to adjust the pH of
zaparin, Ticarcillin, Tometin, Valproic acid, Salicylic acid,           the fill composition. In a preferred embodiment, the pH of
Sevelamer, Ziprasidone, Zoledronic acid, Acetophenazine,                the fill composition is from about 2.5 to about 7.5.
Albuterol, Almotriptan, Amitriptyline, Amphetamine, Atra-                  3. Excipients
curium, Beclomethasone, Benztropine, Biperiden, Bosen-                     Formulations may be prepared using a pharmaceutically
tan, Bromodiphenhydramine, Brompheniramine carbinox-               50   acceptable carrier composed of materials that are considered
amine, Caffeine, Capecitabine, Carbergoline, Cetirizine,                safe and effective and may be administered to an individual
Chlocylizine, Chlorpheniramine, Chlorphenoxamine, Chlo-                 without causing undesirable biological side effects or
rpromazine, Citalopram, Clavunate potassium, Ciprofloxa-                unwanted interactions. The carrier is all components present
cin, Clemastine, Clomiphene, Clonidine, Clopidogrel,                    in the pharmaceutical formulation other than the active
Codeine, Cyclizine, Cyclobenzaprine, Cyproheptadine,               55   ingredient or ingredients. As generally used herein "carrier"
Delavirdine, Diethylpropion, Divalproex, Desipramine,                   includes, but is not limited to, plasticizers, crystallization
Dexmethylphenidate, Dexbrompheniramine, Dexchlopheni-                   inhibitors, wetting agents, bulk filling agents, solubilizers,
ramine, Dexchlor, Dextroamphetamine, Dexedrine, Dex-                    bioavailability enhancers, solvents, pH-adjusting agents and
tromethorphan, Fiflunisal, Diphemanil methylsulphate,                   combinations thereof.
Diphenhydramine, Dolasetron, Doxylamine, Enoxaparin,               60      In a preferred embodiment, a mixture of polyethylene
Ergotamine, Ertepenem, Eprosartan, Escitalopram, Esome-                 glycol and water is used as a solvent for the salt of the active
prazole, Fenoldopam, Fentanyl, Fexofenadine, Flufenamic                 agent and the de-ionizing agent. Polyethylene glycol is
acid, Fluvastatin, Fluphenazine, Fluticasone, Fosinopril,               present in an amount from about 10% to about 80% by
Frovatriptan, Gabapentin, Galatamine, Gatifloxacin, Gem-                weight. Water is present in an amount from about 1% to 18%
citabine,      Haloperidol,     Hyalurondate,    Hydrocodone,      65   by weight. The molecular weight of polyethylene glycol is
Hydroxychloroquine, Hyoscyamine, Imatinib, Imipenem,                    between 300 and 1500. Other suitable solvents include
Ipatropin, Lisinopril, Leuprolide, Levopropoxyphene,                    surfactants and copolymers of polyethylene glycol. Option-
     Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 5 of 58 PageID: 17


                                                     US 9,693,978 B2
                               5                                                                      6
ally, glycerin, polyvinyl pyrrolidone (PVP) or propylene                30-40% purified water. Most of the water is subsequently
glycol (PPG) can be added to enhance the solubility of the              lost during capsule drying. The ingredients are combined to
drug agent.                                                             form a molten gelatin mass using either a cold melt or a hot
   B. Shell Composition                                                 melt process. The prepared gel masses are transferred to
    1. Gelatin                                                     5    preheated, temperature-controlled, jacketed holding tanks
   Gelatin is the product of the partial hydrolysis of collagen.        where the gel mass is aged at 50-60° C. until used for
Gelatin is classified as either Type A or Type B gelatin. Type          encapsulation.
A gelatin is derived from the acid hydrolysis of collagen                  1. Cold Melt Process
while Type B gelatin is derived from alkaline hydrolysis of                The cold melt process involves mixing gelatin with plas-
collagen. Traditionally, bovine bones and skins have been          10   ticizer and chilled water and then transferring the mixture to
used as raw materials for manufacturing Type A and Type B               a jacket-heated tank. Typically, gelatin is added to the
gelatin while porcine skins have been used extensively for              plasticizer at ambient temperature (18-22° C.). The mixture
manufacturing Type A gelatin. In general acid-processed                 is cooked (57-95° C.) under vacuum for 15-30 minutes to a
gelatins form stronger gels than lime-processed gelatins of             homogeneous, deaerated gel mass. Additional shell addi-
the same average molecular weight.                                 15   tives can be added to the gel mass at any point during the gel
   2. Other Shell Additives                                             manufacturing process or they may be incorporated into the
   Other suitable shell additives include plasticizers, opaci-          finished gel mass using a high torque mixer.
fiers, colorants, humectants, preservatives, flavorings, and               2. Hot Melt Process
buffering salts and acids.                                                 The hot melt process involves adding, under mild agita-
   Plasticizers are chemical agents added to gelatin to make       20   tion, the gelatin to a preheated (60-80° C.) mixture of
the material softer and more flexible. Suitable plasticizers            plasticizer and water and stirring the blend until complete
include glycerin, sorbitol solutions which are mixtures of              melting is achieved. While the hot melt process is faster than
sorbitol and sorbitan, and other polyhydric alcohols such as            the cold melt process, it is less accurately controlled and
propylene glycol and maltitol or combinations thereof.                  more susceptible to foaming and dusting.
   Opacifiers are used to opacify the capsule shell when the       25      C. Softgel Capsule
encapsulated active agents are light sensitive. Suitable                   Softgel capsules are typically produced using a rotary die
opacifiers include titanium dioxide, zinc oxide, calcium                encapsulation process. The gel mass is fed either by gravity
carbonate and combinations thereof.                                     or through positive displacement pumping to two heated
   Colorants can be used to for marketing and product                   (48-65° C.) metering devices. The metering devices control
identification/differentiation purposes. Suitable colorants        30   the flow of gel into cooled (10-18° C.), rotating casting
include synthetic and natural dyes and combinations thereof.            drums. Ribbons are formed as the cast gel masses set on
   Humectants can be used to suppress the water activity of             contact with the surface of the drums.
the softgel. Suitable humectants include glycerin and sorbi-               The ribbons are fed through a series of guide rolls and
tol, which are often components of the plasticizer compo-               between injection wedges and the capsule-forming dies. A
sition. Due to the low water activity of dried, properly stored    35   food-grade lubricant oil is applied onto the ribbons to reduce
softgels, the greatest risk from microorganisms comes from              their tackiness and facilitate their transfer. Suitable lubri-
molds and yeasts. For this reason, preservatives can be                 cants include mineral oil, medium chain triglycerides, and
incorporated into the capsule shell. Suitable preservatives             soybean oil. Fill formulations are fed into the encapsulation
include alkyl esters of p-hydroxy benzoic acid such as                  machine by gravity. In the preferred embodiment, the soft-
methyl, ethyl, propyl, butyl and heptyl (collectively known        40   gels contain printing on the surface, optionally identifying
as "parabens") or combinations thereof.                                 the encapsulated agent and/or dosage.
   Flavorings can be used to mask unpleasant odors and                  III. Method of Use
tastes of fill formulations. Suitable flavorings include syn-              The softgels may be used to encapsulate a wide range of
thetic and natural flavorings. The use of flavorings can be             pharmaceutically active agents, nutritional agents and per-
problematic due to the presence of aldehydes which can             45   sonal care products. Softgel capsules may be administered
cross-link gelatin. As a result, buffering salts and acids can          orally to a patient to deliver a pharmaceutically active agent.
be used in conjunction with flavorings that contain alde-
hydes in order to inhibit cross-linking of the gelatin.                                           EXAMPLES
II. Method of Making
   A. Fill Material                                                50     In the following examples, the fill material can be pre-
   The fill material is prepared by mixing the agent (such as           pared by mixing the salt of one or more pharmaceutically
a salt of the drug), the deionizing agent, water, and poly-             active agents, the deionizing agent, water and polyethylene
ethylene glycol at a temperature of 50° C. to 70° C. The                glycol at a temperature of 50° C. to 70° C. The resulting
resulting solution is encapsulated using the appropriate gel            solution can be encapsulated in a softgel capsule using the
mass. The pharmaceutical agent is present in an amount             55   appropriate gel mass.
from about 10% to about 50% by weight. The deionizing
agent is present in an amount from about 0.2 to 1.0 mole per                Example 1. Naproxen Sodium with Acetic Acid as
mole of the pharmaceutical agent. Water is present in an                                 the Deionizing Agent
amount from about 1% to about 20% by weight and poly-
ethylene glycol is present in amount from about 10% to             60     Fill Material:
about 80% by weight. Optionally, propylene glycol and/or
polyvinyl pyrrolidone are present in an amount from about
1% to about 10%.                                                                    Ingredients                % (by weight)
   B. Gel Mass                                                                      Naproxen Sodium                25.50
   The main ingredients of the softgel capsule shell are           65               Acetic Acid                     3.00
gelatin, plasticizer, and purified water. Typical gel formula-                      PVP                             1.85
tions contain (w/w) 40-50% gelatin, 20-30% plasticizer, and
  Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 6 of 58 PageID: 18


                                                        US 9,693,978 B2
                               7                                                                8
                           -continued                                 Example 6. Naproxen Sodium with Hydrochloric
                                                                              Acid as the Deionizing Agent
         Ingredients                    % (by weigbt)

         PEG 400                            62.30                   Fill Material:
         Water                               7.40

                                                                           Ingredients              % (by weigbt)

                                                                           Naproxen Sodium              25.50
 Example 2. Naproxen Sodium with Citric Acid as                            Hydrochloric Acid          4072
             the Deionizing Agent                              10          PVP                           1.85
                                                                           PEG 400                      30.25
                                                                           Water                         7.40
Fill Material:                                                             PEG 600                      30.25



         Ingredients                    % (by weigbt)          15
                                                                     Example 7. Naproxen Sodium with Lactic Acid as
         Naproxen Sodiwn                    25.50
                                                                                  the Deionizing Agent
         Citric Acid                         4.75
         PVP                                 1.85
         PEG 400                            60.50                   Fill Material:
         Water                               7.40             20


                                                                             Ingredients            % (by weigbt)

  Example 3. Naproxen Sodium with Hydrochloric                               Naproxen Sodium            27.50
                                                                             Lactic Acid                 5.27
          Acid as the Deionizing Agent                        25             Propylene Glycol            2.00
                                                                             PEG 400                    64.64
Fill Material:                                                               Water                       0.60



       Ingredients                      % (by weigbt)         30     Example 8. Naproxen Sodium with Lactic Acid as
       Naproxen Sodium                      25.50                                 the Deionizing Agent
       Hydrochloric Acid                     4.72
       PVP                                   1.85                   Fill Material:
       PEG 400                              63.52
       Water                                 7.40
                                                              35
                                                                             Ingredients            % (by weigbt)

                                                                             Naproxen Sodium            25.00
 Example 4. Naproxen Sodium with Acetic Acid as                              Lactic Acid             0.24-0.35M
              the Deionizing Agent                                           Propylene glycol            2.00
                                                              40             PEG 600.                    q.s.

Fill Material:

                                                                     Example 9. Naproxen Sodium with Lactic Acid as
         Ingredients                    % (by weigbt)                             the Deionizing Agent
                                                              45
         Naproxen Sodiwn                    25.50
                                                                    Fill Material:
         Acetic Acid                         3.00
         PVP                                 1.85
         PEG 400                            31.15
         Water                               7.40                            Ingredients            % (by weigbt)
         PEG 600                            31.15             50
                                                                             Naproxen Sodium            25.00
                                                                             Lactic Acid                 5.00
                                                                             Propylene glycol            2.00
                                                                             PEG 600                    61.2
 Example 5. Naproxen Sodium with Citric Acid as                              PEG 1000                    6.80
             the Deionizing Agent
                                                              55

Fill Material:                                                       Example 10. Naproxen Sodium with Lactic Acid as
                                                                                  the Deionizing Agent

         Ingredients                    % (by weigbt)         60    Fill Material:
         Naproxen Sodiwn                    25.50
         Citric Acid                      4075
         PVP                                 1.85                            Ingredients            % (by weigbt)
         PEG 400                            30.25
         Water                               7.40                            Naproxen Sodium            25.00
         PEG 600                            30.25             65             Lactic acid                 5.00
                                                                             Propylene glycol            2.00
     Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 7 of 58 PageID: 19


                                                       US 9,693,978 B2
                               9                                                                      10
                          -continued                                     2. The compos1t10n of claim 1, wherein polyethylene
                                                                       glycol comprises about 10% to about 80% by weight of the
            Ingredients                % (by weigbt)                   fill material.
            PEG 600                        51.00                           3. The composition of claim 1, wherein the polyethylene
            PEG 1000                       17.00                  5    glycol comprises one or more polyethylene glycols com-
                                                                       prising molecular weights between 300 and 1500.
                                                                           4. The composition of claim 1, further comprising one or
   Example 11. Naproxen Sodium with Lactic Acid as                     more excipients.
                the Deionizing Agent                                       5. The composition of claim 4, wherein the excipients
                                                                  10
                                                                       comprise plasticizers, crystallization inhibitors, wetting
  Fill Material:                                                       agents, bulk filling agents, bioavailability enhancers, sol-
                                                                       vents, pH-adjusting agents, dyes, preservatives, solvents,
                                                                       surfactants, or combinations thereof.
            Ingredients                % (by weigbt)              15
                                                                           6. The composition of claim 1, further comprising a
                                                                       solubilizer selected from glycerin, polyvinylpyrrolidone,
            Naproxen Sodiwn                25.00
            Lactic Acid                     5.00                       propylene glycol, or a combination thereof.
            Propylene glycol                2.00                           7. The composition of claim 6, wherein the solubilizer is
            PEG 600                        34.00                       present in amount from about 1% to about 10% by weight
            PEG 1000                       34.00
                                                                  20   of the fill material.
                                                                           8. A method of making the composition of claim 1,
                                                                           the method comprising the steps of:
   Example 12. Naproxen Sodium with Lactic Acid as                            (i) mixing the naproxen salt, lactic acid, and polyeth-
                the Deionizing Agent                                             ylene glycol at an appropriate temperature to form a
                                                                  25             fill material; and
  Fill Material:                                                              (ii) encapsulating the fill material in a soft gelatin
                                                                                 capsule.
                                                                           9. The method of claim 8, wherein the appropriate tem-
            Ingredients                % (by weigbt)                   perature is from about 50° C. to about 70° C.
            Naproxen Sodiwn                25.00                  30       10. A soft gelatin capsule comprising a fill material, the fill
            Lactic acid                     5.00                       material comprising:
            Propylene glycol                2.00                           (a) a naproxen salt;
            PEG 600                        17.00                           (b) about 5% lactic acid by weight of the fill material; and
            PEG 1000                       51.00
                                                                           (c) polyethylene glycol.
                                                                  35       11. The capsule of claim 10, wherein polyethylene glycol
   It is understood that the disclosed invention is not limited        comprises about 10% to about 80% by weight of the fill
to the particular methodology, protocols, and reagents                 material.
described as these may vary. It is also to be understood that              12. The capsule of claim 10, wherein the polyethylene
the terminology used herein is for the purpose of describing           glycol comprises one or more polyethylene glycols com-
particular embodiments only, and is not intended to limit the     40   prising molecular weights between 300 and 1500.
scope of the present invention which will be limited only by               13. The capsule of claim 10, further comprising one or
the appended claims.                                                   more excipients.
   Unless defined otherwise, all technical and scientific                  14. The capsule of claim 13, wherein the excipients
terms used herein have the same meanings as commonly                   comprise plasticizers, crystallization inhibitors, wetting
understood by one of skill in the art to which the disclosed      45   agents, bulk filling agents, bioavailability enhancers, sol-
                                                                       vents, pH-adjusting agents, dyes, preservatives, solvents,
invention belongs. Although any methods and materials
                                                                       surfactants, or combinations thereof.
similar or equivalent to those described herein can be used
                                                                           15. The capsule of claim 10, further comprising a solu-
in the practice or testing of the present invention, the
                                                                       bilizer selected from glycerin, polyvinylpyrrolidone, propyl-
preferred methods, devices, and materials are as described.       50   ene glycol or a combination thereof.
Publications cited herein and the materials for which they                 16. The capsule of claim 15, wherein the solubilizer
are cited are specifically incorporated by reference. Nothing          comprises about 1% to about 10% by weight of the fill
herein is to be construed as an admission that the invention           material.
is not entitled to antedate such disclosure by virtue of prior             17. A method of using the capsule of claim 10 comprising
invention.                                                        55   administering to a patient in need thereof an effective
   Those skilled in the art will recognize, or be able to              amount of the capsule.
ascertain using no more than routine experimentation, many                 18. A soft gelatin capsule comprising a fill material
equivalents to the specific embodiments of the invention               comprising:
described herein. Such equivalents are intended to be                      (a) about 10% to about 80% by weight of the fill material
encompassed by the following claims.                              60          polyethylene glycol having a molecular weight
                                                                              between 300 and 1500;
  We claim:                                                                (b) about 10% to about 50% by weight of the fill material
  1. A pharmaceutical composition comprising soft gelatin                     naproxen sodium; and
capsule comprising a fill material comprising:                             (c) about 5% of the fill material lactic acid.
  (a) a naproxen salt;                                            65       19. A method of using the capsule of claim 18 comprising
  (b) about 5% lactic acid by weight of the fill material; and         administering to a patient in need thereof an effective
  (c) polyethylene glycol.                                             amount of the capsule.
     Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 8 of 58 PageID: 20


                                                     US 9,693,978 B2
                             11                                                                  12
  20. A pharmaceutical composition prepared by a method                  28. The capsule of claim 18, wherein the fill further
comprising preparing a fill material comprising:                       comprises a solubilizer.
   mixing together                                                        29. The capsule of claim 28, wherein the solubilizer
   (a) a naproxen salt;                                                comprises about 1% to about 10% by weight of the fill
   (b) about 5% by weight of the fill material lactic acid; and   5    material.
   (c) polyethylene glycol having a molecular weight                      30. The capsule of claim 28, wherein the solubilizer
      between 300 and 1500.                                            comprises polyvinylpyrrolidone.
   21. A soft gelatin capsule prepared by a method compris-               31. The method of claim 20, wherein the naproxen salt
ing:                                                                   comprises sodium naproxen.
                                                                  10      32. The method of claim 20, wherein the fill material
   (a) producing a fill material by mixing:
      (i) a naproxen salt;                                             further comprises a solubilizer.
                                                                          33. The method of claim 32, wherein the solubilizer
      (ii) about 5% by weight of the fill material lactic acid;
      (iii) polyethylene glycol having a molecular weight              comprises about 1% to about 10% by weight of the fill
         between 300 and 1500; and                                     material.
                                                                  15      34. The method of claim 32, wherein the solubilizer
   (b) encapsulating the mixture in a soft gelatin capsule.
   22. The composition of claim 1, wherein the naproxen salt
                                                                       comprises polyvinylpyrrolidone.
                                                                          35. The capsule of claim 21, wherein the naproxen salt
comprises sodium naproxen.
   23. The composition of claim 6, wherein the solubilizer
                                                                       comprises sodium naproxen.
                                                                          36. The capsule of claim 21, wherein the fill material
comprises polyvinylpyrrolidone.
   24. The method of claim 8, wherein the naproxen salt
                                                                  20   further comprises a solubilizer.
                                                                          37. The capsule of claim 36, wherein the solubilizer
comprises sodium naproxen.
   25. A capsule produced by the method of claim 8.
                                                                       comprises about 1% to about 10% by weight of the fill
   26. The capsule of claim 10, wherein the naproxen salt
                                                                       material.
                                                                          38. The capsule of claim 36, wherein the solubilizer
comprises sodium naproxen.
   27. The capsule of claim 15, wherein the solubilizer
                                                                  25   comprises polyvinylpyrrolidone.
comprises polyvinylpyrrolidone.                                                            * * * * *
Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 9 of 58 PageID: 21




                    EXHIBIT B
       Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 10 of 58 PageID: 22
                                                                                    USOO9693979B2


(12) United States Patent                                       (10) Patent No.:                  US 9,693,979 B2
       Chidambaram et al.                                       (45) Date of Patent:                         *Jul. 4, 2017
(54) LIQUID DOSAGE FORMS OF SODIUM                           (56)                     References Cited
        NAPROXEN
                                                                               U.S. PATENT DOCUMENTS
(71) Applicant: BANNER LIFE SCIENCES LLC,                            5,071,643 A      12, 1991 Patel
                High Point, NC (US)                                  5,360,615 A * 11/1994 Yu ........................ A61K9/2009
                                                                                                                         424/455
(72) Inventors: Nachiappan Chidambaram, Sandy,                       5,484.606 A       1/1996 Dhabhar
                UT (US); Aqeel A Fatmi, High Point,                  5,505,961 A       4/1996 Shelley
                NC (US)                                              5,541,210 A       7/1996 Bogdan
                                                                     5,648,358 A       7, 1997 Mitra
                                                                     5,885,608 A       3, 1999 McEntee
(73) Assignee: Banner Life Sciences LLC, High                        5,912,011 A       6/1999 Yamada
                Point, NC (US)                                       6,287,594 B1      9/2001 Meyer
                                                                     6,365,180 B1      4/2002 Wilson
(*) Notice: Subject to any disclaimer, the term of this              6,383,515 B2      5/2002 Sawyer
                patent is extended or adjusted under 35              6,387.400 B1      5, 2002 Webster
                U.S.C. 154(b) by 0 days.                             6,689,382 B2      2/2004 Gomez
                                                                     7,101,572 B2      9, 2006 Santos
                This patent is Subject to a terminal dis      2001/0007668 A1          7/2001 Sawyer
                   claimer.                                   2002/0187195 A1         12/2002 Sawyer
                                                              2004/O157928 A1          8, 2004 Lee
                                                              2005/0158377 A1*         7/2005 Popp ................ A61K 94.866
(21) Appl. No.: 15/159.972                                                                                                 424/451
                                                              2006/0099246 A1*         5/2006 Tanner ................. A61K 9.4816
(22) Filed:        May 20, 2016                                                                                            424/451

(65)                  Prior Publication Data                               FOREIGN PATENT DOCUMENTS
        US 2016/0263063 A1        Sep. 15, 2016              CA                  2600O23 C       11/2011
                                                             WO                  953 1979 A1     11, 1995
            Related U.S. Application Data
                                                                                 OTHER PUBLICATIONS
(60) Division of application No. 14/977,808, filed on Dec.
     22, 2015, which is a continuation of application No.    Wikipedia (https://en.wikipedia.org/wiki/Conjugate acid (down
     11/367,238, filed on Mar. 3, 2006, now abandoned.       loaded on Jul. 8, 2016).*
                                                             EP2006737018 Intention to Grant a European Patent, Nov. 18,
(60) Provisional application No. 60/659,679, filed on Mar.   2015.
        8, 2005.                                             EP2016163757.4 Extended European Search Report, May 19, 2016.
                                                             Wikipedia "Self-ionization of water'. http://en.wikipedia.org/wiki/
(51)    Int. C.                                              Selfionization of water, Accessed Mar. 2010.
        A6 IK3I/92             (2006.01)
        A6 IK 9/48             (2006.01)                     * cited by examiner
        A6 IK3I/765            (2006.01)
        A6 IK 47/12            (2006.01)                     Primary Examiner — Jake Vu
        A 6LX 9/50             (2006.01)                     (74) Attorney, Agent, or Firm — Brinks Gilson & Lione
        A6 IK 9/00             (2006.01)
(52)    U.S. C.                                              (57)                       ABSTRACT
        CPC .......... A61K 31/192 (2013.01); A61K 9/0053    Described herein are oral pharmaceutical compositions
                (2013.01); A61K 9/4825 (2013.01); A61 K      comprising liquid dosage forms of sodium naproxen in soft
               9/4833 (2013.01); A61K 9/4858 (2013.01);      gel capsules. In one embodiment, the pharmaceutical com
            A61K 9/4866 (2013.01); A61K 9/50 (2013.01);      position comprises sodium naproxen, 0.2-1.0 mole equiva
                   A6IK 9/5089 (2013.01); A61 K3I/765        lents of a de-ionizing agent per mole of naproxen, polyeth
                        (2013.01); A61K 47/12 (2013.01)      ylene glycol, and one or more solubilizers such as propylene
(58)    Field of Classification Search                       glycol, polyvinyl pyrrolidone or a combination thereof.
        None
        See application file for complete search history.                        19 Claims, No Drawings
    Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 11 of 58 PageID: 23


                                                    US 9,693,979 B2
                              1.                                                                    2
       LIQUID DOSAGE FORMS OF SODIUM                                  discloses pharmaceutically acceptable solutions containing a
                       NAPROXEN                                       medicament Suitable for filling softgel capsules comprising
                                                                      a polymer Such as polyethylene glycol and an acid salt of a
          CROSS REFERENCE TO RELATED                                  compound having three or more carbon atoms, such as
                 APPLICATIONS                                         Sodium propionate. The salt helps to ionize the medicament
                                                                      without relying on the use of strong acids or bases. U.S. Pat.
  This application is a divisional of U.S. patent application         No. 6,689.382 to Berthel et al. describes a pharmaceutical
Ser. No. 14/977,808, filed on Dec. 22, 2015, which is                 formulation Suitable for filling softgel capsules comprising
continuation of U.S. patent application Ser. No. 1 1/367,238,         (a) a therapeutically effective amount of a non-steroidal
filed Mar. 3, 2006, which claims priority under 35 U.S.C.        10   anti-inflammatory drug (NSAID); and (b) a solvent system
S119(e) to U.S. Provisional Patent Application No. 60/659,            comprising 40% to 60% by weight a polyoxyethylene ether,
679, filed Mar. 8, 2005, each of which are incorporated               15% to 35% by weight of glycerin and 15% to 35% by
herein in its entirety by express reference thereto.                  weight water. In cases where the NSAID has a carboxyl or
                                                                      an acidic functional group, the solvent system also includes
                   TECHNICAL FIELD                               15   hydroxide ions. U.S. Pat. No. 5,505,961 to Shelley et al.
                                                                      describes a method for increasing the solubility of acet
  This application describes liquid dosage forms of Sodium            aminophen alone or in combination with other pharmaceu
naproxen in Soft gelatin capsules.                                    tically active agents to form a clear Solution for encapsula
                                                                      tion into a softgel capsule. The method comprises
                     BACKGROUND                                       solubilizing acetaminophen in a mixture of propylene gly
                                                                      col, polyethylene glycol, water, polyvinylpyrrolidone and
   Filled one-piece soft gelatin capsules (“softgels') have           Sodium or potassium acetate.
been widely used for years to encapsulate consumable                     The previously described methods all involve the conver
materials such as vitamins and pharmaceuticals in a liquid            sion of the free pharmaceutical agent to the corresponding
vehicle or carrier. Because softgels have properties which       25   salt. In cases where the free pharmaceutical agent is acidic,
are quite different from two-piece hardshell capsules, soft           the resulting anion can react with the polyethylene glycol in
gels are more capable of retaining a liquid fill material.            the fill to produce polyethylene glycol esters, thus reducing
   Not all liquids may be enclosed in a softgel capsule.              the amount of available pharmaceutical agent.
Liquids containing more than about 20% water by weight                   There is a need for a solvent system containing a medi
are generally not enclosed in Softgels, because the water        30   cament, which can be encapsulated in a softgel capsule,
tends to dissolve the gelatin shell. Other solvents such as           wherein the formation of PEG esters is minimized.
propylene glycol, glycerin, low molecular weight alcohols,              Therefore, it is an object of the invention to provide a
ketones, acids, amines, and esters all tend to degrade or             stable solvent system for pharmaceutical agents, which is
dissolve the gelatin shell to some extent.                            Suitable for encapsulation in a softgel capsule, wherein the
   Softgels are also somewhat sensitive to pH, and generally     35   formation of PEG esters is minimized.
require a pH in the encapsulated liquid from about 2.5 to
about 7.5. Highly acidic liquids may hydrolyze the gelatin,                                    SUMMARY
resulting in leaks, while basic liquids may tan the gelatin,
resulting in decreased solubility of the gelatin shell.                  Liquid and semi-solid pharmaceutical compositions,
   Pharmaceutical liquids are usually enclosed in softgels as    40   which can be administered in liquid form or can be used for
either viscous solutions or Suspensions. Suspensions are              preparing capsules, are described herein. The composition
pharmaceutically less desirable because they can settle dur           comprises the salt of one or more active agents, such as
ing manufacture, which leads to a less uniform product. In            naproxen, and 0.2-1.0 mole equivalents of a de-ionizing
contrast, Solutions provide the best liquid form for obtaining        agent per mole of active agent. The pH of the composition
optimal “content uniformity” in a batch. Further, solutions      45   is adjusted within the range of 2.5-7.5. The de-ionizing agent
typically provide a faster and more uniform absorption of an          causes partial de-ionization (neutralization) of the salt of the
active agent than do Suspensions.                                     active agent resulting in enhanced bioavailability of salts of
   Suitable softgel solutions, however, can be difficult to           weakly acidic, basic or amphoteric active agents as well as
achieve. One constraint is size. Many pharmaceutical agents           decreased amounts of polyethylene glycol (PEG) esters.
require Volumes of solvent too large to produce a softgel        50      Described herein are oral pharmaceutical compositions
capsule Small enough to be taken by patients. The solvent             comprising liquid dosage forms of sodium naproxen in soft
must also have sufficient Solvating power to dissolve a large         gel capsules. In one embodiment, the pharmaceutical com
amount of the pharmaceutical agent to produce a concen                position comprises sodium naproxen, 0.2-1.0 mole equiva
trated solution and yet not dissolve, hydrolyze or tan the            lents of a de-ionizing agent per mole of naproxen, polyeth
gelatin shell.                                                   55   ylene glycol, and one or more solubilizers such as propylene
   Concentrated Solutions of pharmaceutical agents for use            glycol, polyvinyl pyrrolidone or a combination thereof.
in softgel capsules have been described. Most of these                   One embodiment described herein is a pharmaceutical
systems involve ionizing the free pharmaceutical agent in             composition comprising a soft gel capsule encapsulating a
situ to the corresponding salt. For example, U.S. Pat. No.            liquid matrix comprising: (a) naproxen Sodium; (b) one or
5,360,615 to Yu et al. discloses a solvent system for enhanc     60   more deionizing agents comprising fumaric acid, maleic
ing the solubility of acidic, basic, or amphoteric pharma             acid, tartaric acid, citric acid, malic acid, acetic acid, pro
ceutical agents. The solvent system comprises polyethylene            prionic acid, pyruvic acid, butanoic acid, or lactic acid in an
glycol, an ionizing agent, and water. The ionizing agent              amount of from 0.2 to 1.0 mole equivalents per mole of
functions by causing the partial ionization of the free phar          naproxen Sodium; (c) one or more polyethylene glycols; and
maceutical agent. U.S. Pat. No. 6,383,515, U.S. Patent           65   (d) one or more solubilizers comprising polyvinylpyrroli
Application Publication No. 2002/0187195, and U.S. Patent             done, propylene glycol, or a combination thereof. In one
Application Publication No. 2001/0007668 to Sawyer et al.             aspect described herein, the deionizing agent comprises
    Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 12 of 58 PageID: 24


                                                     US 9,693,979 B2
                                3                                                                       4
citric acid or lactic acid. In another aspect described herein,            The formulation can contain any therapeutic, diagnostic,
the deionizing agent comprises lactic acid. In another aspect           prophylactic or nutraceutical agent. Exemplary agents
described herein, the polyethylene glycol comprises from                include, but are not limited to, analeptic agents; analgesic
about 10% to about 80% by weight of the composition. In                 agents; anesthetic agents; antiasthmatic agents; antiarthritic
another aspect described herein, the polyethylene glycol                agents; anticancer agents; anticholinergic agents; anticon
comprises one or more polyethylene glycols with a molecu                Vulsant agents; antidepressant agents; antidiabetic agents;
lar weight between 300 and 1500. In another aspect                      antidiarrheal agents; antiemetic agents; antihelminthic
described herein, the polyethylene glycol comprises poly                agents; antihistamines; antihyperlipidemic agents; antihy
ethylene glycol 600. In another aspect described herein, the            pertensive agents; anti-infective agents; anti-inflammatory
solubilizer comprises from about 1% to 10% by weight of            10   agents; antimigraine agents; antineoplastic agents; antipar
the composition. In another aspect described herein, the                kinson drugs; antipruritic agents; antipsychotic agents; anti
solubilizer comprises about 2% polyvinylpyrrolidone and                 pyretic agents; antispasmodic agents; antitubercular agents;
about 2% propylene glycol. In another aspect described                  antiulcer agents; antiviral agents; anxiolytic agents; appetite
herein, the composition further comprises one or more                   Suppressants (anorexic agents); attention deficit disorder and
excipients comprising plasticizers, crystallization inhibitors,    15   attention deficit hyperactivity disorder drugs; cardiovascular
wetting agents, bulk filling agents, solubilizers, bioavailabil         agents including calcium channel blockers, antianginal
ity enhancers, solvents, dyes, preservatives, Surfactants, or           agents, central nervous system (“CNS) agents, beta-block
combinations thereof.                                                   ers and antiarrhythmic agents; central nervous system stimu
   Another embodiment described herein is a pharmaceuti                 lants; diuretics; genetic materials; hormonolytics; hypnotics;
cal composition comprising: (a) about 25% naproxen                      hypoglycemic agents; immunosuppressive agents; muscle
Sodium by weight; (b) lactic acid in an amount of from about            relaxants; narcotic antagonists; nicotine; nutritional agents;
0.2 to about 1.0 mole equivalents per mole of naproxen                  parasympatholytics; peptide drugs; psychostimulants; seda
sodium; (c) about 10% to about 80% of one or more                       tives; Sialagogues, steroids; Smoking cessation agents; Sym
polyethylene glycols by weight; and (d) about 1% to about               pathomimetics; tranquilizers; vasodilators; beta-agonist; and
10% by weight of one or more solubilizers comprising               25   tocolytic agents.
polyvinylpyrrolidone, propylene glycol, or a combination                   A first class of drugs is selected based on inclusion in the
thereof. In one aspect described herein, the polyethylene               molecule of a weakly acidic, basic or amphoteric group that
glycol comprises one or more polyethylene glycols with a                can form a salt. Any drug that bears an acidic or a basic
molecular weight between 300 and 1500. In another aspect                functional group, for example, an amine, imine, imidazoyl,
described herein, the polyethylene glycol comprises poly           30   guanidine, piperidinyl, pyridinyl, quaternary ammonium, or
ethylene glycol 600. In another aspect described herein, the            other basic group, or a carboxylic, phosphoric, phenolic,
solubilizer comprises propylene glycol and polyvinyl pyr                sulfuric, sulfonic or other acidic group, can react with the
rolidone. In another aspect described herein, the lactic acid           de-ionizing agent.
comprises about 0.6 mole equivalents per mole of naproxen                  Some specific drugs that bear acidic or basic functional
Sodium. In another aspect described herein, the weight             35   groups and thus may be converted to the corresponding salt
percentage of lactic acid is about 5%. In another aspect                for use in the described formulations include, but are not
described herein, the solubilizer comprises about 2% poly               limited to, Acetaminophen, Acetylsalicylic acid, Alendronic
vinylpyrrolidone and about 2% propylene glycol. In another              acid, Alosetron, Amantadine, Amlopidine, Anagrelide, Arga
aspect described herein, the composition further comprises              troban, Atomoxetine, Atrovastatin, Azithromycin dehydrate,
one or more excipients selected from plasticizers, crystalli       40   Balsalazide, Bromocriptan, Bupropion, Candesartan, Carbo
Zation inhibitors, wetting agents, bulk filling agents, bio             platin, Ceftriaxone, Clavulonic acid, Clindamycin, Cimeta
availability enhancers, Solvents, dyes, preservatives, Surfac           dine, Dehydrocholic (acid), Dexmethylphenidate,
tants, or combinations thereof. In another aspect described             Diclofenac, Dicyclomine, Diflunisal, Diltiazem, Donepezil,
herein, the pH is from about 2.5 to about 7.5. In another               Doxorubicin, Doxepin, Epirubicin, Etodolic acid,
aspect described herein, the composition is encapsulated in        45   Ethacrynic acid, Fenoprofen, Fluoxetine, Flurbiprofen,
a softgel capsule. In another aspect described herein, the              Furosemide, Gemfibrozil, Hydroxyzine, Ibuprofen, Imip
softgel capsule comprises: (a) gelatin; (b) plasticizer, and (c)        ramine, Indomethacin, Ketoprofen, Levothyroxine, Mapro
purified water.                                                         litline, Meclizine, Methadone, Methylphenidate, Minocy
  Another embodiment described herein is a method for                   cline, Mitoxantone, Moxifloxacin, Mycophenolic acid,
making a pharmaceutical composition, the method compris            50   Naproxen, Niflumic acid, Ofloxacin, Ondansetron, Panto
ing: (a) mixing together (i) about 25% naproxen Sodium by               prazole, Paroxetine, Pergolide, Pramipexole, Phenytoin,
weight; (ii) lactic acid in an amount of from about 0.2 to              Pravastain, Probenecid, Rabeprazole, Risedronic acid, Ret
about 1.0 mole equivalents per mole of naproxen Sodium;                 inoic acid, Ropinirole, Selegiline, Sulindac, Tamsulosin,
(ii) about 10% to about 80% of one or more polyethylene                 Telmisertan, Terbinafine. Theophyline, Tiludronic Acid, Tin
glycols by weight; and (iv) about 1% to about 10% by               55   Zaparin, Ticarcillin, Tometin, Valproic acid, Salicylic acid,
weight of one or more solubilizers comprising polyvinylpyr              Sevelamer, Ziprasidone, Zoledronic acid, Acetophenazine,
rolidone, propylene glycol, or a combination thereof, and (b)           Albuterol, Almotriptan, Amitriptyline, Amphetamine, Atra
encapsulating the mixture in a softgel capsule using rotary             curium, Beclomethasone, Benztropine, Biperiden, Bosen
die encapsulation.                                                      tan, Bromodiphenhydramine, Brompheniramine carbinox
   Another embodiment described herein is an oral dosage           60   amine, Caffeine, Capecitabine, Carbergoline, Cetirizine,
form produced by the method described herein.                           Chlocylizine, Chlorpheniramine, Chlorphenoxamine, Chlo
                                                                        rpromazine, Citalopram, Clavunate potassium, Ciprofloxa
                 DETAILED DESCRIPTION                                   cin, Clemastine, Clomiphene, Clonidine, Clopidogrel,
                                                                        Codeine, Cyclizine, Cyclobenzaprine, Cyproheptadine,
I. Composition                                                     65   Delavirdine, Diethylpropion, Divalproex, Desipramine,
  A. Fill Materials                                                     Dexmethylphenidate, Dexbrompheniramine, Dexchlopheni
   1. Drugs to be Formulated                                            ramine, Dexchlor, Dextroamphetamine, Dexedrine, Dex
    Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 13 of 58 PageID: 25


                                                     US 9,693,979 B2
                            5                                                                        6
tromethorphan, Fiflunisal, Diphemanil methylsulphate,                    In a preferred embodiment, a mixture of polyethylene
Diphenhydramine, Dolasetron, Doxylamine, Enoxaparin,                   glycol and water is used as a solvent for the salt of the active
Ergotamine, Ertepenem, Eprosartan, Escitalopram, Esome                 agent and the de-ionizing agent. Polyethylene glycol is
prazole, Fenoldopam, Fentanyl, Fexofenadine, Flufenamic                present in an amount from about 10% to about 80% by
acid, Fluvastatin, Fluphenazine, Fluticasone, Fosinopril,              weight. Water is present in an amount from about 1% to 18%
Frovatriptan, Gabapentin, Galatamine, Gatifloxacin, Gem                by weight. The molecular weight of polyethylene glycol is
citabine, Haloperidol, Hyalurondate, Hydrocodone,                      between 300 and 1500. Other Suitable solvents include
Hydroxychloroquine, Hyoscyamine, Imatinib, Imipenem,                   Surfactants and copolymers of polyethylene glycol. Option
Ipatropin, Lisinopril, Leuprolide, Levopropoxyphene,                   ally, glycerin, polyvinyl pyrrolidone (PVP) or propylene
Losartan, Meclofenamic acid, Mefanamic acid, Mesala               10   glycol (PPG) can be added to enhance the solubility of the
mine, Mepenzolate, Meperidine, Mephentermine, Mesalim                  drug agent.
ine, Mesoridazine, Metaproteranol, Metformin, Methdiala                   B. Shell Compositions
zine, Methscopolamine, Methysergide, Metoprolol,                         1. Gelatin
Metronidazole, Mibefradil, Montelukast, Morphine,                         Gelatin is the product of the partial hydrolysis of collagen.
Mometasone, Naratriptan, Nelfinavir, Nortriptylene,               15   Gelatin is classified as either Type A or Type B gelatin. Type
Noscapine, Nylindrin, Omeprazole, Orphenadrine, Oselta                 A gelatin is derived from the acid hydrolysis of collagen
mivir. Oxybutynin, Papaverine, Pentazocine, Phendimetra                while Type B gelatin is derived from alkaline hydrolysis of
zine, Phentermine, Pioglitazone, Pilocarpine, Prochlorop               collagen. Traditionally, bovine bones and skins have been
erazine, Pyrilamine, Quetapine, Ranitidine, Rivastigmine,              used as raw materials for manufacturing Type A and Type B
Rosiglitazone, Salmetrol, Sertaline, Sotalol, Sumatriptan,             gelatin while porcine skins have been used extensively for
TaZobactam, Tacrolimus, Tamoxifen, Ticlopidine, Topira                 manufacturing Type A gelatin. In general acid-processed
mate, Tolterodine, Triptorelin, Triplennamine, Triprolidine,           gelatins form stronger gels than lime-processed gelatins of
Tramadol, Trovofloxacin, Ursodiol, Promazine, Propoxy                  the same average molecular weight.
phene, Propanolol, Pseudoephedrine, Pyrilamine, Quini                    2. Other Shell Additives
dine, Oxybate sodium, Sermorelin, Tacrolimus, Tegaseroid,         25      Other suitable shell additives include plasticizers, opaci
Teriparatide, Tolterodine, Triptorelin pamoate, Scop                   fiers, colorants, humectants, preservatives, flavorings, and
lolamine, Venlafaxine, Zamivir, Aminocaproic acid, Amin                buffering salts and acids.
osalicylic acid, Hydromorphone, IsoSuprine, Levorphanol,                  Plasticizers are chemical agents added to gelatin to make
Melhalan, Nalidixic acid, and Para-aminosalicylic acid.                the material softer and more flexible. Suitable plasticizers
   2. Deionizing Agent                                            30   include glycerin, Sorbitol Solutions which are mixtures of
   The deionizing agent functions by causing partial deion             Sorbitol and Sorbitan, and other polyhydric alcohols such as
ization (neutralization) of the salt of one or more pharma             propylene glycol and maltitol or combinations thereof.
ceutically active agents. When the active agent is the salt of            Opacifiers are used to opacify the capsule shell when the
a weak acid and a strong base, the deionizing agent is                 encapsulated active agents are light sensitive. Suitable
preferably a hydrogen ion species. When the active agent is       35   opacifiers include titanium dioxide, Zinc oxide, calcium
the salt of a weak base and a strong acid, the deionizing              carbonate and combinations thereof.
agent is preferably a hydroxide ion species. The deionizing               Colorants can be used to for marketing and product
agent is preferably present in an amount between 0.2 to 1.0            identification/differentiation purposes. Suitable colorants
mole equivalents per mole of the pharmaceutically active               include synthetic and natural dyes and combinations thereof.
agent.                                                            40      Humectants can be used to suppress the water activity of
   Exemplary hydrogen ion species useful as de-ionizing                the softgel. Suitable humectants include glycerin and Sorbi
agents described herein, include, but are not limited to,              tol, which are often components of the plasticizer compo
hydrochloric acid, hydrobromic acid, hydroiodic acid, Sul              sition. Due to the low water activity of dried, properly stored
furic acid, fumaric acid, maleic acid, tartaric acid, methane-,        softgels, the greatest risk from microorganisms comes from
ethane-, and benzene Sulfonates, citric acid, malic acid,         45   molds and yeasts. For this reason, preservatives can be
acetic acid, proprionic acid, pyruvic acid, butanoic acid, and         incorporated into the capsule shell. Suitable preservatives
lactic acid.                                                           include alkyl esters of p-hydroxy benzoic acid such as
   Exemplary hydroxide ion species useful as de-ionizing               methyl, ethyl, propyl, butyl and heptyl (collectively known
agents described herein, include, but are not limited to, metal        as “parabens') or combinations thereof.
hydroxides such as Sodium hydroxide, potassium hydroxide,         50      Flavorings can be used to mask unpleasant odors and
ammonium hydroxide, calcium hydroxide, aluminum                        tastes of fill formulations. Suitable flavorings include syn
hydroxide, and magnesium hydroxide.                                    thetic and natural flavorings. The use of flavorings can be
   Additional acid or base can be added to adjust the pH of            problematic due to the presence of aldehydes which can
the fill composition. In a preferred embodiment, the pH of             cross-link gelatin. As a result, buffering salts and acids can
the fill composition is from about 2.5 to about 7.5.              55   be used in conjunction with flavorings that contain alde
   3. Excipients                                                       hydes in order to inhibit cross-linking of the gelatin.
   Formulations may be prepared using a pharmaceutically               II. Methods of Making
acceptable carrier composed of materials that are considered             A. Fill Material
safe and effective and may be administered to an individual               The fill material is prepared by mixing the agent (such as
without causing undesirable biological side effects or            60   a salt of the drug), the deionizing agent, water, and poly
unwanted interactions. The carrier is all components present           ethylene glycol at a temperature of 50° C. to 70° C. The
in the pharmaceutical formulation other than the active                resulting solution is encapsulated using the appropriate gel
ingredient or ingredients. AS generally used herein "carrier           mass. The pharmaceutical agent is present in an amount
includes, but is not limited to, plasticizers, crystallization         from about 10% to about 50% by weight. The deionizing
inhibitors, wetting agents, bulk filling agents, solubilizers,    65   agent is present in an amount from about 0.2 to 1.0 mole per
bioavailability enhancers, solvents, pH-adjusting agents and           mole of the pharmaceutical agent. Water is present in an
combinations thereof.                                                  amount from about 1% to about 20% by weight and poly
    Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 14 of 58 PageID: 26


                                                    US 9,693,979 B2
                             7                                                                        8
ethylene glycol is present in amount from about 10% to                 preferred methods, devices, and materials are as described.
about 80% by weight. Optionally, propylene glycol and/or               Publications cited herein and the materials for which they
polyvinyl pyrrolidone are present in an amount from about              are cited are specifically incorporated by reference. Nothing
1% to about 10%.                                                       herein is to be construed as an admission that the invention
  B. Gel Mass                                                          is not entitled to antedate such disclosure by virtue of prior
   The main ingredients of the softgel capsule shell are               invention.
gelatin, plasticizer, and purified water. Typical gel formula
tions contain (w/w) 40-50% gelatin, 20-30% plasticizer, and                                       EXAMPLES
30-40% purified water. Most of the water is subsequently
lost during capsule drying. The ingredients are combined to       10
                                                                          In the following examples, the fill material can be pre
form a molten gelatin mass using either a cold melt or a hot           pared by mixing the salt of one or more pharmaceutically
melt process. The prepared gel masses are transferred to               active agents, the deionizing agent, water and polyethylene
preheated, temperature-controlled, jacketed holding tanks              glycol at a temperature of 50° C. to 70° C. The resulting
where the gel mass is aged at 50-60° C. until used for                 Solution can be encapsulated in a softgel capsule using the
encapsulation.                                                    15
                                                                       appropriate gel mass.
  1. Cold Melt Process
   The cold melt process involves mixing gelatin with plas
ticizer and chilled water and then transferring the mixture to          Example 1. Naproxen Sodium with Acetic Acid as the Deionizing Agent
a jacket-heated tank. Typically, gelatin is added to the                                             Fill Material
plasticizer at ambient temperature (18-22°C.). The mixture                        Ingredients                        % (by weight)
is cooked (57-95°C.) under vacuum for 15-30 minutes to a
homogeneous, deaerated gel mass. Additional shell addi                           Naproxen Sodium                         25.50
tives can be added to the gel mass at any point during the gel                   Acetic Acid                              3.00
manufacturing process or they may be incorporated into the                       PVP
                                                                                 PEG 400
                                                                                                                          1.85
                                                                                                                         62.30
finished gel mass using a high torque mixer.                      25
                                                                                 Water                                    7.40
  2. Hot Melt Process
   The hot melt process involves adding, under mild agita                         TOTAL                                  100%
tion, the gelatin to a preheated (60-80° C.) mixture of
plasticizer and water and stirring the blend until complete
melting is achieved. While the hot melt process is faster than    30
the cold melt process, it is less accurately controlled and             Example 2. Naproxen Sodium with Citric Acid as the Deionizing Agent
more susceptible to foaming and dusting.                                                             Fill Material
   C. Softgel Capsule
   Softgel capsules are typically produced using a rotary die                     Ingredients                        % (by weight)
encapsulation process. The gel mass is fed either by gravity      35             Naproxen Sodium                         25.50
or through positive displacement pumping to two heated                           Citric Acid                              4.75
                                                                                 PVP                                      1.85
(48-65 C.) metering devices. The metering devices control                        PEG 400                                 6O.SO
the flow of gel into cooled (10-18° C.), rotating casting                        Water                                    7.40
drums. Ribbons are formed as the cast gel masses set on
contact with the surface of the drums.                            40              TOTAL                                  100%
  The ribbons are fed through a series of guide rolls and
between injection wedges and the capsule-forming dies. A
food-grade lubricant oil is applied onto the ribbons to reduce
their tackiness and facilitate their transfer. Suitable lubri                       Example 3 Naproxen Sodium with Hydrochloric
cants include mineral oil, medium chain triglycerides, and        45                        Acid as the Deionizing Agent
soybean oil. Fill formulations are fed into the encapsulation                                        Fill Material
machine by gravity. In the preferred embodiment, the soft                         Ingredients                        % (by weight)
gels contain printing on the Surface, optionally identifying
the encapsulated agent and/or dosage.                                            Naproxen Sodium                         25.50
III. Methods of Use                                               50             Hydrochloric Acid                        4.72
                                                                                 PVP                                      1.85
   The softgels may be used to encapsulate a wide range of                       PEG 400                                 63.52
pharmaceutically active agents, nutritional agents and per                       Water                                    7.40
Sonal care products. Softgel capsules may be administered                        TOTAL                                   100%
orally to a patient to deliver a pharmaceutically active agent.
  It is understood that the disclosed invention is not limited    55
to the particular methodology, protocols, and reagents
described as these may vary. It is also to be understood that           Example 4. Naproxen Sodium with Acetic Acid as the Deionizing Agent
the terminology used herein is for the purpose of describing                                         Fill Material
particular embodiments only, and is not intended to limit the                     Ingredients                        % (by weight)
scope of the present invention which will be limited only by      60
the appended claims.                                                             Naproxen Sodium                         25.50
  Unless defined otherwise, all technical and scientific                         Acetic Acid                              3.00
terms used herein have the same meanings as commonly                             PVP                                      1.85
                                                                                 PEG 400                                 31.15
understood by one of skill in the art to which the disclosed                     Water                                    7.40
invention belongs. Although any methods and materials             65             PEG 600                                 31.15
similar or equivalent to those described herein can be used
in the practice or testing of the present invention, the
   Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 15 of 58 PageID: 27


                                                             US 9,693,979 B2
                                  9                                                                         10
                             -continued
                                                                            Example 9. Naproxen Sodium with Lactic Acid as the Deionizing Agent
                                                                                                        Fill Material
Example 4. Naproxen Sodium with Acetic Acid as the Deionizing Agent
                             Fill Material                            5              Ingredients                        % (by weight)
                                                                                     Naproxen Sodium                        2S.OO
          Ingredients                        % (by weight)                           Lactic Acid                             S.OO
                                                                                     Propylene Glycol                        2.OO
                                                                                      PEG 600                               61.2O
          TOTAL                                  100%                                 PEG 1 OOO                              6.8O
                                                                      10
                                                                                     TOTAL                                  100%




Example 5. Naproxen Sodium with Citric Acid as the Deionizing Agent
                             Fill Material                            15 Example 10. Naproxen Sodium with Lactic Acid as the Deionizing Agent
                                                                                                        Fill Material

          Ingredients                        % (by weight)                           Ingredients                        % (by weight)
                                                                                     Naproxen Sodium                        2S.OO
         Naproxen Sodium                         25.50                2O             Lactic Acid                             S.OO
         Citric Acid                            40.75                                Propylene Glycol                        2.OO
         PVP                                     1.85                                 PEG 600                               S1.OO
                                                                                      PEG 1 OOO                             17.00
         PEG 400                                30.25
         Water                                   7.40                                TOTAL                                  100%
         PEG 600                                30.25                 25
         TOTAL                                  100%


                                                                           Example 11. Naproxen Sodium with Lactic Acid as the Deionizing Agent
                                                                                                        Fill Material
                                                                      30
          Example 6. Naproxen Sodium with Hydrochloric                               Ingredients                        % (by weight)
                  Acid as the Deionizing Agent
                             Fill Material                                           Naproxen Sodium                        25.00
                                                                                     Lactic Acid                             S.OO
          Ingredients                        % (by weight)                           Propylene Glycol                        2.OO
                                                                                      PEG 600                               34.00
         Naproxen Sodium                        25.50                 35              PEG 1 OOO                             34.00
         Hydrochloric Acid                      40.72
         PVP                                      1.85                               TOTAL                                  100%
         PEG 400                                 30.25
         Water                                    7.40
         PEG 600                                 30.25
         TOTAL                                   100%                 40
                                                                           Example 12. Naproxen Sodium with Lactic Acid as the Deionizing Agent
                                                                                                        Fill Material

                                                                                     Ingredients                        % (by weight)
Example 7. Naproxen Sodium with Lactic Acid as the Deionizing Agent
                             Fill Material                            45             Naproxen Sodium                        2S.OO
                                                                                     Lactic Acid                             S.OO
          Ingredients                        % (by weight)                           Propylene Glycol                        2.OO
                                                                                      PEG 600                               17.00
         Naproxen Sodium                         27.50                                PEG 1 OOO                             S1.OO
          Lactic Acid                             5.27
          Propylene Glycol                        2.00                50             TOTAL                                  100%
         PEG 400                                 64.64
         Water                                    O.60

          TOTAL                                  100%
                                                                             The invention claimed is:
                                                                      55     1. A pharmaceutical composition comprising a soft gelatin
                                                                           capsule encapsulating a liquid matrix comprising:
                                                                             (a) naproxen Sodium;
Example 8. Naproxen Sodium with Lactic Acid as the Deionizing Agent          (b) about 5% lactic acid by weight of the matrix:
                             Fill Material
                                                                             (c) one or more polyethylene glycols; and
          Ingredients                        % (by weight)                   (d) one or more solubilizers comprising polyvinylpyrroli
         Naproxen Sodium                        2S.OO                           done, propylene glycol, or a combination thereof.
          Lactic Acid                         O.24-0.35M                     2. The composition of claim 1, wherein the polyethylene
          Propylene Glycol                       2.OO                      glycol comprises from about 10% to about 80% by weight
          PEG 600                                 C.S.                     of the matrix.
          TOTAL                                  100%                 65     3. The composition of claim 1, wherein the polyethylene
                                                                           glycol comprises one or more polyethylene glycols with a
                                                                           molecular weight between 300 and 1500.
    Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 16 of 58 PageID: 28


                                                    US 9,693,979 B2
                             11                                                                  12
   4. The composition of claim 1, wherein the polyethylene         filling agents, bioavailability enhancers, solvents, dyes, pre
glycol comprises polyethylene glycol 600.                        servatives, surfactants, or combinations thereof.
   5. The composition of claim 1, wherein the solubilizer           13. The composition of claim 8, wherein the matrix
comprises from about 1% to 10% by weight of the matrix. comprises a pH from about 2.5 to about 7.5.
   6. The composition of claim 1, wherein the solubilizer 5 14. The composition of claim 8, wherein the soft gelatin
comprises about 2% polyvinylpyrrolidone and about 2% capsule comprises:
propylene glycol by weight of the matrix.                           (a) gelatin:
   7. The composition of claim 1, further comprising one or         (b) plasticizer; and
more excipients comprising plasticizers, crystallization 10 (c)      15.
                                                                         purified water.
                                                                         A method for making the pharmaceutical composition
inhibitors, wetting agents, bulk filling agents, bioavailability of claim   8, the method comprising:
enhancers, solvents, dyes, preservatives, surfactants, or           (a) mixing together the components of 10(a) to 10(d) to
combinations thereof.
   8. A pharmaceutical composition comprising a soft gelatin           form a mixture; and
capsule encapsulating a liquid matrix comprising:                   (b) encapsulating the mixture in a soft gelatin capsule
   (a) about 25% naproxen sodium by weight of the matrix: 15 16.using    An
                                                                               rotary die encapsulation.
                                                                             oral dosage form produced by the method of claim
   (b) about 5% lactic acid by weight of the matrix:             15.
   (c) about 10% to about 80% of polyethylene glycol 600 by          17. A pharmaceutical composition comprising a soft gela
      weight of the matrix; and                                  tin  capsule encapsulating a liquid matrix comprising:
   (d) about 1% to about 10% of one or more solubilizers            (a)  about 25% naproxen sodium by weight of the matrix:
      comprising polyvinylpyrrolidone, propylene glycol, or
      a combination thereof by weight of the matrix.                (b)  about 5% lactic acid by weight of the matrix:
   9. The composition of claim 8, wherein the solubilizer           (c)  quantum   sufficit (q.S.) of polyethylene glycol 600; and
comprises propylene glycol and polyvinyl pyrrolidone.               (d) about 1% to about 10% of one or more solubilizers
   10. The composition of claim 8, wherein the matrix                  comprising polyvinylpyrrolidone, propylene glycol, or
comprises a mole ratio of lactic acid to naproxen sodium of            a combination thereof by weight of the matrix.
about 0.6.                                                          18.  The composition of claim 17, wherein the solubilizer
   11. The composition of claim 8, wherein the solubilizer comprises
                                                                 propylene
                                                                               about 2% polyvinylpyrrolidone and about 2%
                                                                              glycol  by weight of the matrix.
comprises about 2% polyvinylpyrrolidone and about 2%
propylene glycol by weight of the matrix.                           19. The composition of claim 17, wherein the matrix
   12. The composition of claim 8, wherein the matrix 30 comprises a mole ratio of lactic acid to naproxen sodium of
further comprises one or more excipients selected from about 0.6.
plasticizers, crystallization inhibitors, wetting agents, bulk
Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 17 of 58 PageID: 29




                    EXHIBIT C
            Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 18 of 58 PageID: 30
                                                                                IIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIII
                                                                                                                US010022344B2


(12)        United States Patent                                                        (10)   Patent Nod      US 1010221344 B2
            Chidambaram et al.                                                          (45)   Date of Patent:      *Jul. 17, 2018

(54)            I.I(2UID DOSA(II: FORVIS Olt SODIUM                                       f),of)6.339 A            5 2000      Stmk ct al
                N APRO((I; ~                                                              6.251,426 Bl             6)2001      Gullapalh
                                                                                          6 28I '5»)4 Bl           9 2001      Vlcycr
                                                                                          6,365,180 Bl             4 2002      Wilson
(71)            Applicant. PATHEON SOFTOELS INC, High                                     f),383.515 02            5 2002Savycr ct al
                           Pouit, NC (US)                                                 6.387,400     BI         92002 Wehstei
                                                                                          6.689,382     02         2(2004 Glllllez
(72)            Inventors: "(achiappan Chidambaram, Sandy.                                7,101.572     02         9 i006 Santos
                           UT (US): Aqeel A. Fatmi. High Point,                       2001/0007668      Al         7)2001 Smyer et al
                                                                                      2002 01D20»8       AI v      2 2002 I ovcrchcck                    A6I K 31 135
                           NC (US)                                                                                                                            424 601
                                                                                      2002 018719)5 A I          12 2002       Savycr
(73)            Assignee: Patheon Softgels, Inc.. High Point, NC                      2004r01 7928 Al              S2004 Kun et al
                          (US)                                                        2004/0224020 Al            11)2004 Schoenhmd
                                                                                      200(r01(«377 Al             7)2005 Popp                            A(i I K 9(4858
    "           Notice        Subject to any disclaimer. the term of tlus                                                                                      424r451
(       )
                                                                                      200fi 0099246 Al v           5   2006    lannci                    A6 I K 9r4816
                              patent is extended or adjusted under 35
                                                                                                                                                               424r451
                              U S C. 154(b) by 0 days.
                              This patent is subjecl to a lcmunal dis-                            I   'Oal rl(iN       PA I I:N'I     I   )(yffl 1MI JN IE
                              claimer
                                                                                    ui0                 19)9»31979 A I          I I       199»
(21)            Appl. No.. 15/817,471
                                                                                                          OTHER PUBLICATIONS
(22)            Filed:        '(ov. 20, 2017
                                                                                    Wikipedia lhttps ten «ilopedia oig wiki Con)ugate acid (down-
(65)                               Prior Publication Data                           loaded on Jul 8, 2016) *"
                                                                                    Wikipedia "Self-tonization of ivater" http ren wikipedia oig wiki
                US 2018/0071236 A I              Mar. 15, 201N                      Sclfionwation ot water. Accessed Mar 2010
                                                                                    I iuopcan Opposition oft(P(8634»8 B2 (I'P App No t)6737018 9)

                          Related U.S. Application Data                             (Jun 26. 2017)
                                                                                    Patent ()«net*a Response to Opposition, EP18634(8 B2 (Nov 28,
(63)            Contuiuation of npplication No. 15/591,512. Iilcd on                2017)
                May 10, 2017, which is a continuation of application                Inter Panes Rcviev Petition. IPR2(BS-00421 (lan 14. 2018)
                No 14/977,808, filed on l)ec. 22, 2015. now Pat No.                 IPR2018-00421 Declaration of Pelei Diapei ieauthng i. S Pal No
                9. (i 93,978, which is a continuation of application No.            9.693.978 lian 14. 2018)
                                                                                    Inter Pmtes Review Petition. IPRZOIS-00422 (Jan 14 2018)
                11/367,238, filed on Mar. 3, 2006, now abandoned.                   IPR201N-00422 Declaration of Pete& Draper regarding l. S Pat No
                                                                                    9,693 9)79) (Jan 14, 2018)
(60)            Provisional application No. 60/fi59,679. filed on Mar.              Cmbowax(TM) Polyethylene Glycol (PEG) 600 (Jun 13, 2017)
                8. 2005.                                                            (D7)
                                                                                    Lactic Acid (Wikipntia) (Jun 13. 2017) [Geiman language] lD9)
(51) Int. Cl.                                                                       (JS Phmmacopcis, Polycthylcne (ilycol (lun 13. 2017) (Dl 1)
     A61E 31/192                             (2006.01)                              Circe Acid (Wikipedia) (Jun 13, 201 i) (D12)
                                                                                    Beyei. Water, "Lehrbuch der oiganishen Chemic," 21 ed Slulgarl
     A61E 9/40                               (2006. 01)
                                                                                    Hirzel l 1988) pp 260, 280. 283. [Geunan language. reactions in
     A61E 9/00                               (2006. 01)                             I'lnghshi (DN. DIO, Dl))
(52) U.S. Cl.                                                                       Rautio, .Jarkko, ct al . '*In Vitro Evaluation of Acyloxyalkyl haters
                CPC      ........ A61K 31/192 (2013.01), A61E 9/0053                as Dermal Prodrugs of Keloprofen and Naproxen,*'         Pharm Sci
                             (2013.01), A61K 9/4025 (2013.01). A61E                 87(12) tfi22-ifi28 1199)B
                            9/4033 (2013 01): A6IK 9/4050 (2013.01),                Sevelnis, H et ai, "Bioavailability of Xapioxen Sodium and its
                                                                                    RcL»tionship to Ctrntcai Anal csic hffccts,** Br .1 Chn Phaimac
                                              A 61K 9/4866 (2013 01)                10 259-263 (1980)
(5S)            Field of Classificatiun Search                                      Moinson, Robert T and Boy(L Robeit N., Organic Chemistry. 4th
                None                                                                ed Affyn and Bacon, Boston (1983) p 787
                See application tile for complete search history                    Patent ()wner's Prclnmnary Response, IPR2018-00421 (l. S Pat
                                                                                    No 9,693 9)78) X1ay 22, 20 IN
(56)                               References Cited                                                          (Continued)
                                                                                    i'ri mar) l:'xomi acr .lake M Vu
                          U.S. PATENT DOCUIvIENTS
                                                                                    (74) .«itornev, .( ent, or Fir)a  Bricks Gilson                          a Lionc
            3,0350)73 A             5(1962 Klotz                                    (57)                    ABSTRACT
            5.071,(i43 A           12(1991 Yu el al
            5 141,961 A             8 1992 ('oapman                                 Described herein are oral pharmaceutical compositions
            5.360,615 A       "'
                                    L(1994 Yu                    A61K 9 2009        comprising hquid dosngc fomis of so(hum naproxen in sofi
                                                                     424r4 (5       gel capsules. In one enibodinient, the pharmaceutical com-
            5.484,606 A             L(1996 Dhabhar                                  position composes sodium naproxcn, 0.2-1.0 mole equiva-
            5.50»,961 A             4(1996 Shelley
            (.(41,210 A             7 1996 Cupps et al
                                                                                    lents of a de-ionizing agent per mole of napmxen. polyeth-
            5.641,512 A             6(1997 C I till Inc a                           ylene glycoi, and one or more solubilizers such as propylene
            5,648,358 A             7(19i)7 Mitra                                   glycol, polyvinyl pyrrolidone or a combination thereof.
            (.885,608 A             3 1999 McEntee
            50) 12.011 A            6 1999 Yamada                                                         20 Claims, No Drawings
       Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 19 of 58 PageID: 31


                                                   US 10,022,344 B2
                                                             Page 2


(56)                   References (:ited

                  O'I'I II:R PUIII,I( AfIONS
Declaration of Mansoor Khan rn suppon of Patent Owner*s Pre-
lrnunary Response IPR2018-00421 (DS Patent No 9.693978)
May 22. 2018.
Patent (twner's Prelrmtnary Response. IPI(2018-00422 (I IS Pat
No 9,693.979) bhry 22. 2018
Declaratton of Mansoot Khan m support of Patent (lwncr*s Prc-
lrminmy Response. IPR2018-00422 (1.'S Patent No 9.693.979)
 May 22. 2018

"'ited by   exmniner
     Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 20 of 58 PageID: 32


                                                           US 10,022 ,344 B2
                                   1
        LIQUID DOSAGE FORMS OF SODIUM                                       macculical agent. U.S. Pat. No. 6.383.51S, U S. Patent
                  NAPROXEN                                                  Application Publication No. 2002/0187195, and U S. Patent
                                                                            Application Publication No. 2001/0007668 to Satsycr ci al.
            ('RO)S RIIIIIIRIIN( E I'0 Rl!I,AI Ill)                          discloses phamiaccuucally acccptablc solutions containing a
                         APPLICATIONS                                       medicament suitable for fillin softgel capsules comprising
                                                                            a polynier such as polyethylene glycol and an acid salt of a
   line applicdnon is a continuation of U.S. palmil applica-                compound having tiuee or more carbon atoms, such as
tion Ser No 15/591.512. filed on May 10, 2017. v hich Is a                  sodium propionate. The salt helps to ionize the medicament
contimmlion of U 8 patent application Ser. No It.'977,808,                  without reiving on the use of stron acids or bases. U.S. Pat.
filed on Dec. 22. 2015. now U.S. Pat. No. 9,(i93,978, wluch                 NO. 6,689,382 lo Bcrthel ct al. descnbcs a phanuaccutical
is continuation of IJ.S. patent application Ser. No. I I/367,               formulation suitable lor lilling softgcl capsules compnsuig
238. filcd Mar. 3, 2006, now abandonisk whwh clainw                         (a) a therapeutically etfeclive amount of a non-steroidal
pnority under 35 U.S.C. 6 119(cj Io U.S. Provisional patent                 anti-inflanunatory dnig (NSAIDJ: and (b) a solvent system
applmdtion Ser. No. 60/6S9,679, liled Mar. 8, 2005, each of                 comprising 40% to (i0% bv weight a polyoxyethylene ether,
which is incorporated herein in its entirety by express                     15% to 35% by iveight of glycerin and 15% to 35% by
reference thereto                                                           v eight ivater. In cases ivhere the NSAID has a carboxyl or
                                                                            an acidic fimclional group, ihesolvent system also includes
                      TECHNICAL FIELD                                       hydroxide iona. U.S. Pat. No. 5,S05,961 to Shelley ct al.
                                                                            describes a method for increasing the solubility of acet-
  1bis application describes liquid dosage filrms of sodiuni             IC amiiiophen alone or in combinauoii with otlier pharmaceu-
naproxen in soft gelatin capsules.                                          tically active a ants to form a clear solution for encapsula-
                                                                            tion into a softgel capsule. The method comprises
                         BA('K(IROIJND                                      solubilizing acetaminophen in a mixture of propylene gly-
                                                                            col, polyethylene glycol. water. polyvuiylpyrrolidone and
   Filled one-piece soft gelatin capsules ("softgels") have                 sodium Or potassium acclalc.
been widely used for years to encapsulate consumable                           'I'he previously described methods all involve the conver-
materials such as vitamins and phamiaceuticals in a liquid                  sion of the free pharmaceutical agent to the corresponding
t chicle or carncr. Bixdusc sofigels lieve properties which                 salt. In cases where the free pharmaceutical agent is acidic,
dre quite difii:rent from iwo-piece hardshcll capsules, sufi-               the resulting anion can react with the polyethylene glycol in
gels are more capable of retaining a liquid fill matenal                 sc the fill to produce polyethylene glycol eaters, thus reducin
    Not all liquids niay be enclosed in a softgel capsule.                lllC Blllollill Of BvaildblC plulriuiiCi:U lit BI iigi:Ill.
I iquids containing niore than about 20'%ater by wemht                        There is a need for a solvmit system contaiiung a medi-
are generally not enclosed in softgels, because lhe water                 cament, v hich can be encapsulated in a softgel capsule,
tends to dissolve the elatin shell. Other solvents such as                wherein the fomiation of Pit(i esters is niininiized.
propylene glycol, glycerin, low molecular weight alcohols, Is                  I'herefore, it is an object of the invention to pn)vide a
ketoncs, acids. umines. and caters dll tend lo degrade or                 stable solvent system for pharmaceutical agents, which is
dissoh c the gelatin shell lo some exlenl.                                suitable for encapsulation in a softgel capsule. wherein the
    Sofigels are also somewhat sensitive to pl I, and generally           formation of PEG caters is mimmizcd
require a pl I in the encapsulated liquid from about 2 5 to
about 7.5. Highly acidic hqulds may hydrolyze the gelatin, do                                          SUMMARY
resulting in leaks„while basic liquids may tan the gelatin,
It:slillliig iii di:criuISixi SOIUbililv Ol lllC I:Idlill Slit:11.            Liquul and semi-sohd pharmaceuucdl compositions.
   Phannaccuticul liquuls are usually cncioscxI in softgels as            which can bc adnnnisicrcd ui liquid fiinn or cdn bc used Ibr
cithcr tiscous soluuons or suspensions. Suspensions arc                   prcparuig capsules, arc descnbcd hereui Thc composition
phaniiaceutically less desirable because they can settle dur-             comprises the salt of one or niore active agents, such as
ing manufacture, which leads to a less unifilnn product In                naproxen, and 02-1 0 mole equivalents of a de-ionizing,
contrast. solutions provide the best liquid form iilr obtaining           a ent per mole of active agent. The pH of the composition
optimal "content uniformity" in a batch. Further. solutions               is adlusted witlfin the range of 2.5-7.5. The de-ionizmg agent
typically provide a faster and morc unilonn absorption Of an              CIIIISI:s pilrlial dC-Ioilizdlioil (IICUIriillziitloilj Ol IIIC Sdll Ol IIIC
dCli i i: dgCIII tilail do SUspCIISiolls.                               0 active agent resulting m enhanced bioavmlability ol'alts of
    Suitable sofigel solutions, however, can be diflicult to              weakly aculic. basic or mnphoteric active agents as well as
achieve. One constrauit is size. Many pharinaceutical ageiits             decreased amounts of polyethylene glycol (Pl i(i) eaters.
require volumes of solvent too large to produce a softgel                     l)escribed herein are oral pharniaceutical conipositions
capsule small enough to be taken by patients. The solvent                 comprising liquid dosage fomis of sodium naproxen in soft
must also have sufficient solvating power to dissolve a large s. gel capsules. In one embodiment„ the pharmaceutical com-
dlllollill Of lllC pllal'mBI:I:tllliuil Bgi:Ill 10 plodUCI: B COIICCII-   position compnscs sodium naproxcn, 0.2-1.0 mole cquiva-
Iralcd solution and yct nol ihssolvc, hydrolyze or Imi thc                lcnts of a de-ioiuzuig agent pcr mole of naproxcn. polycth-
gt:lalill SIICII.                                                         ylium glycol, mid onc or morc solubilizcrs such as propylcnc
   Concentrated solutions of pharnmceutical agents tbr use                glycol, polyvinyl pyrrolidone or a combination thereof.
in softgel capsules have been described. Most of these ic                     One embodinient described herein is a pharmaceutical
systems involve ionizing the free pharmaceutical agent in                 composition comprising a sofi gel capsule encapsulating a
situ to the corresponding salt. For example. U.S. Pat. No.                liquid matrix comprising: (a) naproxen sodium; (b) one or
5,360,615 to Yu ct al. discloses a solvent system for enhanc-             more deionizing agmiis comprising I'umanc acid, malcic
ing Ihe solubility of acidic, basic, or ampholenc phamia-                 acid. tarlanc acid, ciuic acid. malic acid, acetic acid, pro-
ctulical agents. The solvent system compnscs polyethylene ss pionic acul, pyruvic acul. buianoic acid, or lactic acid ui an
  lycol. an ionizing agent. and water I'he ionizing agent                 amount of from 0.2 to 1.0 mole equivalents per mole of
functions by causing the partial ionization of the free phar-             naproxen sodium; (c J one or niore polyethylene glycol s; and
    Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 21 of 58 PageID: 33


                                                       US 10,022,344 B2

(d) onc or morc solubihzcrs compnsing polyvuiylpyrroh-                  Another embodiment descnbcd herein is an ural doss c
done, propylcnc glycol, or a combuianon lhcrcof. In one              form produced by the niethod descnbed herein.
aspect described herein. the deionizing a ent comprises
citric acid or lactic acid. In another aspect described herein,                        Dl i'I'A I).i i) ) )I 1S('RIP 11ON
                                                                                                       I

the deionizing agent comprises lactic acid. In another aspect
described herein, the polyethylene glycol comprises front            I. Composition
about 10'!o to about 80% by weight of Ihc composiuon. In                A. Fill Matcnals
another aspect dcscrtbtx) hcreuio the polyefliylcnc glycol              I Dnigs lo bc Formulated
comprises one or more polyethylene glycols vvith a molecu-               I'he formulation can contain any therapeutic. diagttostic,
lar weight between 800 and 1500. In another aspect I
                                                                     pmphylactic or nutmceutical agent Iixemplary agents
                                                                     I 1

described herein, the polyethylene glycol comprises poly-
                                                                     include, but are not limited to, analeptic agents; analgesic
ethylene glycol 600 In another aspect described herein, the
solubilizcr compnscs     I'rom  about 1% to 10'!o by weight of       agents: anesthetic a ents: antiasthmatic agents, antiarthritic
thc composition. In another aspect desvnbcd herein. the              agents: anticancer agents; anticholinergic agents: anticon-
solubilizer comprises about 2'!o polyvinylpyrrolidone and            vulsanl agents: antidcprcssant agmils, antidiabetic a cnm,
about 2% propylene glycol. In another aspect descnbed                anndiarrhcal agents: miiicmelic agents, anlihclnunlluc
herein. the composition further comprises one or nlore               agents; antihistamines: antihyperlipidenuc agents: antihy-
excipients comprising plasticizers. crystallioation itdiibitors,     pertensive agents; anti-infective a ents: anti-inflammatory
w ctnng agmits, bulk lilhng agents, solubihzers, bioavailabil-       agents; antimignsine agents: antineoplastic agents, antipar-
ily enhanccrs. solvmils, dyes, prcscrvativcs. surlaclanls, or        kinson drugs: antipruritic agents: antipsychotic agents: anti-
combinations thereof.                                            zo pyretic agents: amispasmodic agentst antitubercular agents;
   Another cmbodnnenl described harem is a phamuiceuti-              annulccr agcnnn antiviral agents: anxiolylic agmits, appcnlc
cal con)position coinprising (aj about 25% naproxen                  supprcssanls (anorexic agmits): auention dclicil disorder and
sodiuln by wei Jolt: (b) lactic acid in an amount of from about      attention deficit hyperactivity disorder drugs; cardiovascular
                                                                     agents including calciuni channel blockers, antianginal
0.2 lo about 1.0 mole equivalents pcr mole of naproxcn
                                                                     agents, central nervous system ("('NS*'j agents. beta-block-
sodiunu (c) about 10% to about 80% of one or nmre                    ers and antiarrhythmic agents: central nervous system stimu-
polyethylene glycols by wei Jtt: and (d) about 1% to about           lants, diuretics; genetic materialst honnonolytics; hypnotics;
10% by weight of one or morc solubilizcrs comprising                 hypoglvccnnc agents; tnnuUUUSUppi'tsslvi: Bgcnbn nlUsclc
                                                                     rclaxmils, narcotic antigonisls, nicotuie: nulnnonal a cnm,
polyvinylpyrrolidone, propylene glycol, or a combination
                                                                 3li parasympatholytics; peptide drugs; psychostiniulants; seda-
Ihereol. In onc aspect dcscnbcd hcrcin, the polyclhylmic             tives, sialagogues, steroids: smokiim cessation agents: sym-
  lycol composes one or niore polyethylene glycols v ith a           pathomimetics; tnsnquilizers; vasodilators; beta-agonist; and
molecuLar weight between 800 and 1500. In another aspect             tocolytic a ents.
dcscnbrxl herein, the polyethylene glycol comprises poly-               A first class of drugs is selected based on inclusion in the
                                                                 31 molcculc oi'a weakly acidic, basic or iunphotcnc gmup lhal
ethylene glycol 600 In another aspect described herein, the
                                                                     coin forni ii sall. AllY ilrUg lhin bears Bn iiclihc or d basic
solubilizer comprises propylene lycol and polyvinyl pyr-             fiulclioniil grolip, for cxiinlpbt Bn Bnlnlit nnnlc, uutildzov'I,
rolidonc. In another aspect described hercui, thc lactm acid         guanidine, piperidinyl, pyridinyl. quaternary animonium, or
comprises about 0 6 mole equivalents per mole ot ilaproxen           other basic group, or a carboxylic, phosphoric, phenolic,
sodium. In another aspect described herein. the weight do sulhiric, sulfimic or other acidic gmup. can react with the
percentage of lactic acid is about 5% In another aspect              de-ionizing a ent.
                                                                        Some spcciiic drugs that bear acidic or basic functional
described herein, the solubilizer comprises about 2% poly-           groups and thus may bc convcrlcd lo Ihc corresponding sall
1 inylpyrrolidone and about 2% propylene glycol. In another          for usc in Ihc dcscribcd lbrmulations include, bul are not
aspect described herem, the composition further conlprises           linuted to, Acetaminophen. Acetylsalicylic acid, Alendronic
one or more excipients selected ibom plasticizers, crystalh-         acid, Alosetmn, Amantadine, Amlopidme, Anagrelide, Arga-
zauon inhibitors, wctung agents, bulk filling a enls, bio-           troban, Atomoxetine, Atrovastatin, Azithromycin dehydrate,
                                                                     Balsalazide. Bromocriptan, Bupropion. Candesartan. Carbo-
availability enhancers, solvents. dyes, preservatives, surfac-       plaun, Ccftnaxonc, Clavulomc acnl, Chndamycui, Cimcid-
tants. or combinations thereof. In another aspect descnbed sa dinc,             Dchydrocholic            (acnl).    Dcxmcthylphcnidatc,
herein. Ihc pH is from about 2.S to about ZS. In another             Diclolcnac. Dicyclominc. Dilhuusa1. Diltiazcm. Doncpczil,
aspect described herein. the composition is encapsulated in          Doxorubicin. 1)oxepin,                ipinibicin, I itodolic acid,
                                                                                                           I



   sofigcl capsule. In another aspect descnbcd hcrcui, thc           I:thacrynic    acid,    I'enopmfen.       Iiluoxetine, lilurbiprofen,
                                                                     Furosemide, OemfibroziL Hydroxyzine„ Ibuprofen. Imip-
softgel capsule comprises (a) gelatin; (b) plasticizer: and (c j o. ramine. Indomethacin, Ketoprofen, Levothyroxine. Mapro-
purified vvater.                                                     htluic, Mcchzuic, Mctlnidonc. Mcthylphm»date, Minocy-
   Another mnboduncnl dcscribcd hcrcin is a method for               clinc, Miloxanlonc, Moxifloxacin. Mycophcnolic acid.
mal uig a phannaccutical composition, thc mclhod compns-             Naproxcn, Niflumic acid, Ofloxacin, Ondansctmn, Panto-
ing: (a) mixing together (i) about 25'rl naproxen sodiuni by         prazole, Paroxetine, Pergolide. Pramipexole, Phenytoin,
weiaht: (ii) lactic acid in an aniount of from about 0 2 to io Pravastain. Probenecid, Rabepmzole, Risedronic acid, Ret-
about 1.0 mole equivalents per mole of naproxen sodium,              inoic acid. Ropinirole. Selegiline. Sulindac, Tamsulosin,
(ii) about 10% to about 80% of one or more polyethylene              Telmisertan. Terbinafine, Theophyline, Tiludmnic Acid. Tin-
glycols by weight, and (iv) about 1% lo about 10% by                 zaparui. Ticdrcillui, Tometin. Sflalproic acid, Sahcvhc acid,
w eight of one or morc solubihzcrs compn sing polyvinylpyr-          Scvclamcr, Ziprasidonc. Zolcdronic acid, Acclophcnazuic,
rolidonc. propylmic glycol, or a combmalion Ihcrtofl mid (8) ss Albutcrol, Almolriptan, Aruitriptylutc, Amphctaminc, Alrd-
encapsulating the mixuire in a softgel capsule usiila rotary         curium, 13ecloniethasone. 13enztropine, 13iperiden. 13osen-
die encapsulation                                                    tan, 13romodiphenhydramine. Iirompheniramine carbinox-
    Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 22 of 58 PageID: 34


                                                    US 10,022,344 B2
                              i
snunc. Caflb&nc. Capcc&labuic, Carbergoluic. Cclinzu&c,             without causing undesirable biolog&cal side cfli:cts or
( hlocylizine. Ghlorpheninsmine, ( hlorphenoxamine. Chlo-           unwanted interactions. The carrier is all components present
rpromazine. Gitalopran&. ('Iavunate potassium, Giprotloxa-          u& the pharmaccut&cal lormulat&on other than thc active
cin, ('lemastine, ('ion&&phene, ('lonidine, Clopidogrel,            ingredient or Ingredients As generally used herein "carrier'*
Codeine. Cyclizine. Cyclobenzaprine. Cyproheptad&ne,                includes. but is nol fimitcd lo. pleat&c&zcrs, crystalhzat&on
DeLIvirdine„Diethylpropion, Divalproex. Desipriun&n,                inhib&tora, v;etting a ents, bulk filling agents. solubilizers,
Dcxmethylphm&&date, Dcxbromphcnirmmnc, Dcxchlophe&u-                bioavailability enhancers, solvents. pH-Idjustin agents and
rannnc. Dexchlor. Dcxtroamphclamine, Dcxcdrinc, Dcx-                combinations thereof
tron&ethorphan, l&iflunisal, Diphemani1 methvlsulpl&at,
                                                                       In a preferred embodintent. a mixture of polyethylene
l)iphenhydrmnine, l)olasetron. Doxylamine, 1&noxaparin, lo
                                                                    glycol and water is uscxt ss a sob m&t for llm sall oflhc active
lirgotmnine, I&rtepenem, Eprosartan. I'.scitalopram. I:some-
                                                                    a ent and the de-ionizing agent. Polyethylene lycol is
prazole. Fenoldopam, FentanyL Fexofenadine. Flufenamic
                                                                    present &n an amount from about 10'!o to about 80% by
acid, Fluvastat&n. Fluphenazine. Fluticasone. Fosinopril,
Frovatnplan. Gabapcnun, Cialattmune, Galifloxacin. Cimn-            we&ght Water is present in an an&ount fron& about 1% to IS%
citabmc.      Halopcridol. Hyalurondstc,          Hydrocodonc,      by wc&ght. Thc molecular weight ol'olycthylcnc glycol &s
Hydroxychloroqume, Iiyoscyamine, Imatinib, Imipenenl,               between 300 and 1500 Other suitable solvents include
 lpatropin. I,isinopnl. I.euprolide. I evopropoxyphene,             surfactants and copolynters of polyethylene glycol Option-
I osartan.   Meclofenamic acid, Mefaimmic acid, Mesala-             ally, glycerin, polyvinyl pyrrolidone fPMP) or propylene
mine, Mepenzolate, Meperidme. Mephentermine, Mesalim-               glycol (PPCI) can be added to enhance the solubility of the
ine. Mesondazine. Metaproteranol, Metfomtin. MethdiaLI- zo drug agent.
zuic.     Methscopolaminc.       Methysergide,       Mcloprolol,       B Shell Compositions
Metro&udazolc.      Mibclbad&1,    Monlelul asl, Morplune,              I Gclaun
Mometasone, Naratnptan. Nelfinavir, Nortriptylene,                     (ielatin is the product of the partial hydrolys&s of collagen
Noscapine. Nyhndnn, Omepraimle, Orphenadrine, Oselta-               Gelatin &s classilicd as cithcr Type A or Type B gelatui. Type
niivir. Oxybutynin. Papaveune. Pentavocine. Phendimetra-            A gelatm is derived fron& the acid hydrolysis of collagen
zine, Phentemune, Pioglitazone. Pilocarpine. Prochlorop-            wh&le Type B gelaun is dcnvcd from alkalu&e hydrolys&s of
erazine„PyriLImine. Quetapjne, Ranitidine, Rivasti mine,            collagen. 'I'raditionally. bovine bones and skms have been
Ros&gl&lazonc, Salmclrol, Sertahne, Solalol, Sumalriplan,           used as raw materials fi&r manufacturing Type A and Type B
Tazobaclam, Tacrolunus, T&unoxifcn, T&clop&dmc. Top&ra-             gelatin while porcine skins have been used extensivelv tbr
mate. Tolterodine. 1riptorelin, Triplennamine, 'I'ripmlidme, &o manufacturing
                                                                                      Type A gelatin In general acid-processed
'I'ran&adol, Irovofloxacin. Ursodiol. Promazine. Propoxy-
                                                                    gclalins fi&rm stronger gals tlmn lime-processed gclauns of
phene. Pmpanolol, Pseudoephedrine, Pyrilamine, Quuu-
                                                                    the same average molecular weight
dine, Oxybate sodium. Seunorelin, Tacrolimus, Te nseroid,
                                                                       2 Other Shell Add&ines
Teriparatide, Tolterodine. Triptorelin pamoate, Scop-
lohmunc. Lui:nlafax&ne, Zamivir, Anunocaproic ac&d, Amu&- Is           Other suitable shell additives include plasticizers. opaci-
osslicylic acid, Hydromorphone, Isusuprine, Lcvorphanol,            Iiers, colorsnts. humcclants, prcscrvat&vcs, tlavoruigs. and
Moll&Bin&, Naliihx&c Bc&d, Bnd Pau&-tuuu&osahcylic Bc&&L
                                                                    butt'cong salts and acids
    2 l)eionizing Agent                                                Plasticizers are chemical agents added to gelatm to mal e
    1'he deionizing agent fi&nctions by causing, partial deion-     the material softer and more tlexible Suitable plasticizers
ization fneutrafizatlon) of the salt of one or more pham&a- so include glycerin. sorbitoi solutions which are mixtures of
ceuticafly active agents When the active agent is the salt of       sorb&tol aud sorbilan. Bnd other polyhyduc alcohols such as
    weak &mid and a strong base. thc deionizing a ent is            propylene glycoi and maititol or combinations thereof.
prcfi:rably a hydrogn»on spccics. When lhc act&ve agent is             Opacdicrs are used to opacify thc capsule shell when thc
the sall of a weak base and a strong sc&d, tlm de&onizing           encapsulated active agents are light sensitive Suitable
agent is preferably a hydroxide ion species 'I'he deionizing        opacifn:is h&chnh: t&&suan&& ihox&dc, zu&c oxnhx cele&iuil
agent is preferably present m an amount bet&veen 0 2 to I 0         carbonate and combinations thereof
mole equivalents per mole ot the pharmaceutically active               Colorants can be used to fi&r marketing and product
agent.                                                              identification/differentiation purposes Suitable colonsnts
    Exemplary hydrogen &on spec&cs useful as dc-ionizing            include synthetic and natural dyes and combinations thereof.
agents doser&best here&n, u&cludc, bul arc not finutcxt lo, o          Humcctanls can be used to suppress thc water acliv&ty of
hydrochlonc acid, hydrobrom&c acid, hydro&odm aciiL sul-            the softgel. Suitable humectants include glycerin and sorbi-
furic acid. himaric acid. n&aleic acid. tartaric acid, methane-,
                                                                    toL whlcli Bic of&ca components ol lhc plssnc&zci con&po-
ethane-. and benzene sulfonates, citric acid, malic acid,
                                                                    sit&on Due to the low water activity of dried. properly stored
acetic acid. propionic acid, pyruvic acid, butanoic acid. and
                                                                    sof&gals, lhe gree&est rial from mmroorgaiusms comes I'rom
lactic acid.                                                     &s
                                                                    nx&lds m&d yeasts i&or this reason. preservatives can be
    Exemplary   hydroxnle   iou spccms    uscfi&1 as de-ionizing
agents descnbcd hcrcin, include, but src not luuited to. metal      iucorporatcxt into lhc capsule shell. Suitable preserval&vcs
hydrox&dcs such as sod&um hydroxide, potass&um hydroxide,           include alkyl eaters of p-hydmxy benxo&c acid such as
ammoniun& hydroxide. calcium hydn&xide, aluminun&                   methyl. ethyl. propyl, butyl and heptyl (collectively known
hydroxide.   and  magnesiun&   hydroxide.                        so as "parabens") or combinations thereof
    Additional ac&d or base can be added to adjust the pH of           Flavorings can be used to mask unpleasant odors and
the fill composition. In a preferred embodiment. the pH of          tastes of lilt fonuulstions. Su&&able flavonngs include syn-
thc lilt compos&tion is I'rom about 2.fi to about 7.S.              thet&c and natural flavorings. The use of flavorin s can be
    3. Excipienls                                                   problcnu&t&c due to the prcsencc of aldehydes wh&ch cm&
    Fomiulat&ons may bc prepared usui a phamiaccut&cally ss cross-link gelatin. As a result. buflhring salts and acids cm&
acceptable carrier composed of materials that are considered        be used in conj&u&ction with flavorings that contain alde-
safe m&d effective and may be administered to an individual         hydes in order to inhibit cmss-linking of the gelatin
    Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 23 of 58 PageID: 35


                                                       US 10,022,344 B2

II. Methods ol'aloug                                                      dcscribcd as these may vary. It &s also to be understood A&at
   A I'ill Material                                                       the terminology used herein is for the purpose of describing
   'Hle fill material &s prepared by mixing the agent (such as            part&euler cmboduuenls only, mid &s not u&tcndcd to 1&m&l Ihe
a salt of the dmg). the de&onizing agent, water, and pnly-                scope nf the present invention v hich will be linuted only by
ethylene glycol at a tempemsture of 50" C. to 70"         C'he            thc Bppcudcd clauus.
resulting solution is encapsulated usil&g the appropriare gel
mass. Thc phurmaccuncal agent is present ul an amuuul                        Unless delincd olhcrwisc, all techn&cnl aud scient&fic
from about 10% to about 50% by we&ght. The de&onizing                     terms used herein have the same meanin s as conunonly
agent is present in an an&Aunt from about 0 2 to 1.0 mole per             understood by onc of sk&ll ul the art to wh&ch thc d&sclosod
n&ole of the pharmaceutical Agent Water is present in an             &A
                                                                          invention belongs Althouah any methods and materials
amount from about 1% to about 20% by &veight and poly-                    sunilar or cqun aleut lo llx&sc descnbcd herc&n can bc usc«I
ethylene glycol is present in amount from about 10% to                    in the practice or testin of the present imention. the
about 80%a by weieght. Optionally, propylene glycol and/or                prcfcrrcd methods, dcv&cia, dnd ma&crisis are as debcribixk
polyvinyl pyrrolidouc are present ul tm amount from about                 Publicatinns cited herein and the n&aterials for which they
1%a lo about 10%.                                                    I    are cited are specifically incorporated by reference. Nothing
      Ciel Mass                                                           herein &s to be construed as an admission that the invention
   'Hle main ingredients of the softgel capsule shell are                 is not entitled to antedate such disclosure by virtue of prior
gelatin, plasticizer. and punfied water. 'I'ypical gel formula-           ulvcu&lou.
tions contain (&v/w) 40-50%a gelatin, 20-30%a pLasticizer, and
30-40%a purified water. Most of the v,ster is subsequently           &D

lust during capsule dry&ng. Thc ul red&cn(s are co&nbu&c«I to                                                      EXAMPLES
lorn& uu&lit:u gchtntl ulnas i&aulg cilia'I 4 ct&kl uu:1& ol B hot
      &I


n&elt process. 'the prepared gel masses are transferred to                   In the following exan&plea, the fill material can be pre-
preheated. temperature-controlled, jacketed lx&lding tanks                pared by mixing the sall of onc or morc pharmaccuticdlly
where the el mass is aged at 50-(70" I until used fi&r                    act&ve agents. the deionizing agent, water. and polyethylene
encapsulation                                                             glycol al a tempcralurc              to       oi'0'. 70'.
                                                                                                                         Thc rebullulg
    I, I'old Melt Process                                                 solution can be encapsulated in a softgel capsule using the
   11&c cold mell process Involves nuxing gelatin with plas-
                                                                          appropnate gei mass.
nc&zer;md chilled w at cr m&d then tra us 1ernng the nuxture to
a jacker-heated tank 1ypically, gelatin is added to the &o
plasticizer at an&b&ent tenlperature (18-22"   I'.  'I'he nlixture
                                                                             .««pl   I    X;p«r               S   bum         16,1s«t           &md.mih«            I&     m ms &am(
is cooked (57-95" CL) under vacuum for 15-30 minutes to a                                                               I    II M   i
honlogeneous, deaerated el mass. Additional shell addi-
tives can be added to the gel mass at any point during the gel
manui'actunng process or &hey may be ulcorporatcd into the ls
                                                                                           h(a(cd(eius                                                 (t   ('i          ah&i


linishcd gcl mass using a high torque m&xer.                                               Ha&&csea S duuu                                                         SA
   2. Hol Melt Process                                                                     Acetic Acid                                                       3 (JA
   1'he hnt n&elt process involves adding, under mild agita-                               PVP
tion. the geist&n to a preheated (Cifi-80" CL) mixture of                                  PEG 4D(i                                                         62 3(i
plasticizer and water and st&rring the blend until complete 4D                             Watei                                                             7 4(l
melting is achieved. Wlule the hot meit process is fnsrer rhan
the cokl melt process. &I &s less secure(ely conlrollml and                                &O'I SI                                                          uxi"
morc susccpt&ble lo foamu&g and dustulg.
   C. Sofigcl Capsule
   Softgel capsules are typically produced using a rntary die
encapsulation pmcess. 1 he gel mass is fed either by gravity
or tlm&ugh posit&ve displacement pumping to two heated                     Example        Vapinxcu Scdiuu&                  ith Citnc Acid as               tl&c   Dc(e&t(zu(a A cut
                                                                                                                        Fill Vlatcrial
(48-C)3'.) metering dev&ces. The metering devices control
thc fiow of gel &nlo coohxl (10-18'.), rotating caslulg                                    I(W           h ai.                                         (b(               sht)
drums. R&bbons arc formed as Ihe cas( cl masses set on D
                                                                                           Haprcxeu Scdu(m                                                  76 Sil
contact with the surfncc of the drmns.                                                     C   tt c Ac d                                                     476
   1'he ribbons are fed thmugh a series of guide mlle and                                  PVP                                                               I SS
bet&veen in)ect&on wedges and the capsule-forming dies A                                   PEG          4AD                                                 6(J     (I

food-grade lubncant oil is applied onto the ribbons to reduce                              Watm                                                              7 4A

their tackiness and fac&litate their transihr. Suimble lubn- 7.                            TOTAL                                                            l(XJ    4
cents include mu&crul o&l, me(hum cl&ain Inglvccndcs. and
soybean oil. F&ll lbm&ulauous are fixl into the mlcapsulation
machine by grav&ty. In thc prcfcrrcd embod&mmlt, die sofi-
gels contain printing on the surface, optionally identifying                                   "
the encapsulated agent and/or dosage                               6D
                                                                                Exauiplc                Sap&esca   S        d«au        (th H, d(cchlcnc Acid:is thc

III. Methods of Use                                                                                                     ll&%(           «   I


   The softgels may be used to encapsulate n wide rm&ge of
phdltudccuncall)'cnvc ttgcums utnrlntiual Bgculs, Bail per-                              Iax       C(    m.                                       6(   /by               pht)
sonal care products. Soflgcl capsules may be aihninislercd
                                                                                         Hapr xcu bcC(um                                                    75      (I
orally to a patient to del&vcr a plrdmlacculically active agent. 6&                      Hydmchlei c Acd                                                     4 72
    It is understood that the disclosed invention i ~ not limited                        PVP                                                                 I SS

to die particular methodology. protocols, and reagents
  Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 24 of 58 PageID: 36


                                                                                        US 10,022,344 B2
                                                                                                                                                                          10
                                    -cnntifnled                                                                                                                    -continued

                                                                                                                  Even(pic   7   Vapr xcn (odium with 1.1 tic Acid:is tiic Dcfonizutg Apmtt
                                  Dcioliiziitg A cta                                                                                                               I   l(MI
                                    Fin Matcnal
                                                                                                                                  Iilgre I eilts                                                   (bi ac gft)
             higrcdicttt5                                'by                 eiglttl
                                                                                                                                  I'Hl 40t)                                                         64 64
             PEG 4un
                                                                                                                                  Watm                                                                  A    6A
             Water                                                       4( I


                                                                                                                                  I   O'I   (I                                                      l(XIW
             TOTAL                                                1(10




                                                                                                                  Lxann)le   3   Vaprnxen            S    duun w th L.i t c Ac d .is the De nmzuig A ent
                                    Nil M:a                                                                                                                        I Ij   M.leal
                                                                                                        20
                Inamd eats                               ;" tbv we Nftj
                                                                                                                                  Inned ants                                                       (by we ght)
                Vapmxca Sndium                                           7(J
                Accfic Aci(I                                        3    0»
                PUP                                                 I    g                                                            ip     5   I       Sotiui                                              00
                Pl G 4()tt                                        3(     I
                                                                                                                                  Ltctr A rd                                                   A    4-t) 37M
                tuel                                                7 m)
                Pl G 6()tt                                        3(     I                                                                                                                                   f)0

                                                                                                                                  pEG eun                                                               il   5
                TOTAL                                             10(ia,


                                                                                                                                  I   O'I   (I                                                      l(XIW
                                                                                                        3(i



Example       Nn)roxen (Cd»un u th C ti c Ac d as the De cn z ns A ent
                                    I'   Mare& al


                Iti    »die(it5                          'by                 eiglttl
                                                                                                        3(
                                                                                                                  Exnnple    P   Vaproxcn Sodiunf                     ith L:ictic Acid as tiie Dcinnizutg Agent
                                                                                                                                                                   Fin Mater»I
                                                                      70
                ('ri  \ d                                         4t) 73                                                          It(glad)a(1(5                                                    tbi'ahtl
                I'1 P                                               I 5
                PEG 400                                           30 (                                                            Vaproxen (od um                                                   2(       tlU
                Witer                                               ",   4A                                                       La tcAcd                                                              (    Uil
                PEG 600                                           30 (                                                            Prop lena Gly ol                                                      7 tlU

                                                                                                                                  PEG 60fi                                                          61 7(l
                TOTAL                                             1(10                                                            PEG lnDO                                                              6 Su


                                                                                                                                  TOTAL



                       Exunple 6 Nap(oxen Snduun ith
                    Hjdrociiln»c Acid as thc Dcioruzui Accnt
                                    Fin Material                                                              Exampl 10 b'tpmxcrt Sndnnn fth Lactic Acid as thc Dmoruzin Agent
                                                                                                                                       Fin Mater»I
                                                        "1   fb              gtaj
                                                                                                         0                        Im linis                                                nl       iby             Pht)
          Vaproxen bod»un                                      ( (A
          Hydiochlon A d                                      40 7                                                                Vaproxeii (od fin(                                                2(       tlU
          PMP                                                     I.g                                                             La t c Ac d                                                           (    Uil
          PEG 4(fA                                            3(J                                                                 Propvlcnc Glycol                                                      2 A(J
          (('ster                                                 7.4(i                                                           PEG eun                                                           61       (JA
          PEG   6i)A                                          3(J                                                                 PEG IADO                                                          17       A(J


          10'I A I                                            10056                                                               I   O'I   (I                                                      I   (sl"n




                                                                                                        6(i
t:ult      7.h.pm            Sodiu» lhl.ctt         4    d,ath               D          u   i   .(grt         I     .Cnpi    11.N pi             onk           r          i(hi,   I   I   d.mlhelj                    m ma   tu«l
                                         M:t Jul                                                                                                                   Il(M(ni
                Inpr     Ical(                                (by                ghi)                                                 m     Ii nla                                        nl       iby             Ph()

                Vaproxca Sndnutf                                                                                                  Najtl'oxen             Sod(11(11                                  76       A(J
                L:)otic Acid                                             27                                                       Ltct c Acr(                                                                (JA
                Prnpylcac Glycol                                         0( I                                                     Propylene Glycol                                                      2 A(J
    Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 25 of 58 PageID: 37


                                                                                            US 10,022,344 B2
                                                                                                                                           12
                                         -contimled                                                          welting agents. bulk fillulg agents, b&oava&labil&ty cnhanccrs.
                                                                                                             solvents, dyes, preservatives. surfactants, or combinations
                                                                                                             lhc&cof.
                                         l. Il M   tm;d
                                                                                                                8 'I'he capsule of clainl I, wherein the solubilizer is
              Innmd eats                                         ;" tsv ne            Jn&                    present ul amount from 1%o lo 10% by wc&ghL
                                                                                                                9 'I'he capsule of claim 1, wherein the till n&aterial is
              PFG 600                                                  &4       00
              pEG 1ulr&                                                    4 00
                                                                                                             liquid.
                                                                                                                10. A method for trcdnng pain, ulflanunal&on, or fhver
               Iol '0,                                                 I   Otln                              comprising adnunislcrulg lhc capsule of cia&m 1 lo a patient
                                                                                                             in need thereof
                                                                                                                11. A method of nlakina lhe capsule of claim I comprising
                                                                                                                (a) nnxing components (a). (b). (c), and (d) as defined in
L smpl   I    V.pm               S   I   »   161:    I       1   6:        Ih     u    (    mrnpxs«(i              claim 1: and
                                             M: tm;      I                                                      (b) encapsulating the mixhlre in a softgel capsule.
                                                                                                                12. Thc method of clmm 11, w herc&n step (a) &s conducted
              Inst Ion(s                                              lsy             SSG                    al a lcmpcrdture ol'rom     50'. 70'.&o

              Vaprosca Sndnna                                                   0((                             13 A soft gelatin capsule comprising a fill material
              L:(ct(c Ac(d                                                      00                           conlpllshlg:
              Prnpylcac Glycol                                                  0((
                                                                                                                (a) naproxen sodium:
              PFC'0(t                                                  &7 Otl                           20
              Pl    0    iota(                                         a& I      0                              (b) about 5% of a deionizing agent comprisin acetic acid,
                                                                                                                   propionic acid. pyruvic acid. or lactic ac&d:
               I   0 'u.
                     1                                                 I   Otln                                 (c) polycthylenc glycoh
                                                                                                                (d) 0 solub&lrzcr compnsing glyccnn, polyv&nylpyrroli-
  The invention claimed is:                                                                                        donc, propylmlc glycol, or combu&at&om thcrcol; and
  1. A soft gelatin capsule comprising a fill material com-                                                     (e) water.
                                                                                                                14. 'I'he capsule of claim 13. v herein polyethylene glycol
pnsulg.
                                                                                                             is present in an amount from 10'!o to 80% by weight.
  (&I) ni&ploxcn sodium,
                                                                                                                15. The capsule of cLaim 13. &Vherein the polyethylene
  (b) about 5% of a deionizing agent comprising acetic acid,
      pmpionic acid. pyruvic acid, or lactic acid:                                                           glycol comprises one or morc polyethylene glycols w&th 0
                                                                                                             molecular werght bctwccn 300 and 1500.
  (c) polyethylene glycol: and
                                                                                                                16. Thc capsule ol'claim 13, whereu& water &s present in
  (d) a solubilizer comprising glycerin. polyvinylpyrroli-
                                                                                                             an mnount from I'i to 18% by weight


  3 1
      done, propylene lycoL or combinations thereof.
  2. The caPsulc of'laim 1e whcrcin lhc dcio&uzulg agent &s
plop&Cute

lactic acid.
             dc&el       Ol larnlc Bcnl.
        he capsule of clainl l. wherein the deionizing agent &s

   4 'I'he capsule of clain& I, wherein polyethylene glycol &s
                                                                                                                  ol'ore
                                                                                                                17 11&e capsule of claim 13. further comprising one
                                                                                                                     excipients comprising plasticizers, crystallization
                                                                                                             inhib&tora. &vetting agents. bulk tilling agents, bioavailability
                                                                                                             enhdnccrs, solvents. dv'cs, plcscm Btlvcs, su& ldclanls. 01
                                                                                                             combrnations thcrcof.
present in an amount from 10%o to 80% by weight.                                                                18. Thc capsule ol'laim 13. whcrcin thc solub&hzcr &s
   5. The capsule of claim 1, wherein the polyethylene glycol
                                                                                                             present in amount from 1%o to 10% by weight
                                                                                                        rm
                                                                                                                19. 1'he capsule of claim 13, wherein the fill material is
conlplastv ont: 0&'lolc poly'clhvlcnc glycol s 0 lib a nlolccn-
                                                                                                             hqu&CI.
lar weight between 300 and 1500.
   6 'I he capsule of claim I, wherein the fill material further
                                                                                                               20. A method for treating pain, &nflanuuation, or fever
colnprises water in an an&cunt trom 1% to 18% by v e&ght.                                                    compnsing adnunislcung thc capsule of clmm 13 lo 0
                                                                                                             pa&teal ul tlrcd thereof.
   7 'I he capsule of claim I, further comprising one or nmre
excipients comprising pLssticizers. crystallization inhibitors,
Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 26 of 58 PageID: 38




                    EXHIBIT D
         Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 27 of 58 PageID: 39
                                                                                  IIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIII
                                                                                                                   US010028925B2


(12)     United StateS Patent                                                             (10)   Patent Noa      US 10s028s925 B2
         Chidambaram et al.                                                               (45)   Date of Patent:      *Jul. 24, 2018

(54)         LIQUID DOSAGE FORMS OF SODHIM                                                  5   648355     A         7 I')9)7Ml its a
             NAPROXEN                                                                       5  885,608    A          3,'1999 Mcf nice
                                                                                            s,912,011                6 199') Yamada
                                                                                            6,066,339     A          5 2000 Stark et al
(71)         Applicant. PATHEON SOFTGELS INC, High                                          1; 251 426    Bl         6 20111  iu I I a pa lb
                        Poink NC (US)                                                       6 287, 94    Bl
                                                                                                                                 C

                                                                                                                     9,'2001 hleyei
                                                                                            6 365,180    Bl          4'2002 Wilson
(72)         Inventors: vsachiappan (lhidamharam, Sandy.                                    1) 383 515 02            5 20112 Savycr ct al
                        U1 (US): Aqecl A Fatmi, Iligh Point.                                6 387,400 Bl             5,'2002 Webstei
                        ci
                        NC (US)                                                             fi,6tli),382 02          2 20114 C olllcz
                                                                                            7 101,572 B2             9 2006      Santos
             Assignee         Pathcon Softgels, Inc.. I lich Point,                     2001 0007668 Ai              7 20111     Savycr ct al
(73)                                                                                    Pooi 0187195
                                       NC'I.IS)                                         2004i0157928 Al
                                                                                        2004i0224020 Al
                                                                                                                    I I,2002 Saisyer
                                                                                                                     8,2004 Kun et al
                                                                                                                    li 2004 Schoenhard
(
    "'
             Notice.        Sublect to any disclaimer, thc term of tlus                 2005/0158377 Al              7,'2005 Popp
                            patent is extended or adjusted under 35                     2110f) 11099246 41           5   20116   I   annci      A6 I K 9i4816
                            U S C 154(b) by 0 days                                                                                                    424i451

                              This patent is subject to a temtinul dis-                             I   'Ol(I CI(iN PA I:N'I DCPCI IMI IN IS
                                                                                                                           I

                                   'i)i)ter.
                                                                                      WO                  199531979 Al               lli1995

(21)         Appl No          15/591,512
                                                                                                            OTHER PUBLICATIONS

             Iiiled:                                                                  Wikipedia thttps ien «ilopedia oig wiki Con)ugate acid (down-
(22)                          31ay 10, 21)17
                                                                                      loaded on Jul 8, 2016)
                                                                                      Wikipedia "Self-ionization of ivater" http ien wikipedia oig wiki
                                                                                      Selfionization of watei. Accessed Mar 2010
(65)                                Priur Publication Data                            I iuopcan Opposition of iiP18634sg B2 (I'P App Xo (16737018 9)

             US 2017/0296495 A I                  Oct. 19, 2017                       (Jun 26. 2017)
                                                                                      Patent Ownei*s Response lo Opposition, L'P1863458 02 INoi 28,
                                                                                      2017)
                        Related U.S..Application Data                                 Inter Pmtes Review Petition. IPIUO 1 8-00421 (Jan 14. 2018)
                                                                                      IPR2018-00421 Declaration of i'ctm Draper rcgmding1. S Pat No
(63)         Continuation of application No. 14/977.808. filed on                     9.693.978 t)an 14. 2018)
             Dec. 22. 2015. nov Pat. No. 9,693.978. which is u                        Intei P utes Res ie«Petition. IPR2018-00422 I Jan 14, 2018)
                                                                                      IPR2018-00422 Declaration of Peter Diapei iegmding I I S Pat No
             contutuauou of apphcation Nu. 11/367,238. Iiled on
                                                                                      9,693 9)79) (Jan 14, 2018)
             Mar. 3, 2006, uow abundonixk                                             C'aihowaxO M) Poiycthylcnc Cilycol (PIICi) 61X) I Jun 1, 2017)
(60)         Provisional application No. 60/fi59,679. filed on Mar.                   Lactic Acid ttyikipixhai (Jun 13. 201 ) [Geunan language) ID9)
             8. 2005.                                                                 I.IS Pharmacopeia, Polyethylene Glycol (Jun 13 2017) (D 1 1)
                                                                                      Cituc Acid (9'ikipedia) I Jun 13. 2017) (D12)
                                                                                      Bcym, Water, '*Lehrhuch dcr oigamshcn C'hemic,** 21 cd Stutgan
                                                                                      Ilirzel 11988) pp 260, 280, 283. [Geunan language. reactions in
(51) Int. Cl.                                                                         English] (DS, DIO. DI3)
     A61E 31/192                               (2006.01)                              Kuuro, Jaikko, et al, "In Vitro Evaluation of Acyloxyaikyl Esters
     A61E 9/40                                 (2006. 01)                             as Dermal Prodni s of Ketoprofi:n and Napioxcny I Phaim Sm
     A61E 9/00                                 (2006. 01)                             87(12) 1622-1628 0')98)
                                                                                      Sevelium H et al *'Bioaviulabiluy of Napioxen Soihum and iis
                                                                                                               .
(52) U.S. Cl.                                                                         Relationship to Chnicai Anal esic Etl'acts,*'r J Clin Phannac
             CPC       ........ A61K 31/192 (2013.01), A61E 9/0053                    10 259-2Ci3 (1980)
                           (2013.01), A61K 9/4025 (2013.01). A61E                     Moiuson, Kohen 'I and Boyd. Robeit ~, Oiganic C'hemistiy, 4th
                          9/4033 (2013 01): A6IK 9/4050 (2013.01),                    ed Allyn snd Bacon. Boston (1983). p 787
                                            A 61K 9/4066 (2013 01)                                                       (Coittiitucil)
(5S)         Field of Classificatiun Search                                           Primiiri Eziiminer Jake M tfu
             None
             See application tile for complete search history                         (74) .(trorne)i &igeiir, or Firm Brinks Ciilson            a Lione
(56)                               References Cited                                   (57)                    ABSTRACT
                        U S        PA'lliN'I')OC:UMI(N1S                              Described heraus arc oral phannaccuticnl compositions
                                                                                      cmnprising liquid doss e ti)rms of sodiwn naproxen in soft
         3,0350)73 A                  Si1962 Klotz                                    gel capsules. In one embodiment, the pharmaceutical com-
         5.071,643 A                12 1991  Yu et al
         5   141,961 A               8 1992  C'oapman                                 position comprises sodium naproxen, 0 2-1 0 mole equiva-
                              "'
         5.360,615 A                  Li1994 Yu                   A61K 9 2009         lents of a de-ionizing agent per mole of nuproxen. polyeth-
                                                                      424i4 5 5
         5.484,606 A                 Li1996 Dhabhar                                   ylene glycol, and onc or more solubilizcrs such as propylene
         5.505,961 A                 4i1996 Shelley                                   glycol, polyvinyl pyrrolidone or a combination thereof.
         5.541,2111 A                7 1996 C'upps ct al
         5.641,512 A                 6i1997 Curuiuca                                                           23 Claims, No Drawings
       Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 28 of 58 PageID: 40


                                                   US 10,028,92i B2
                                                               Page 2


(56)                  References C:ited

                 O'I'I II:It PUIII,I( AfIONS

Patent Owner's Preliminary Response. IPR2018-00421 (L S     Pat
No 9,693.978) May 22 2018
Declaration of Mansoor Khan in support of Patent Oscner's   Pie-
linuniuy Response. IPR2018-00421 (I. S Pa(. No 9,69 .978)   May
22. 2018
Paten( Ossner's Prelnninmy Response, IPR2018-00422 ((IS     Pat
No 9.693,9791) May 22. 20th
Declare(ion of Mansoor Khan in suppon of Patent Onner*s     Pre-
hminaiy Response. IPR2018-00422 i(. S Pat No 9,693„979)     May
22.   20th
s ci(cd by examiner
    Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 29 of 58 PageID: 41


                                                      US 10,028 ,925 B2
                                      1
       LIQUID DOSAGE FORMS OF SODIUM                                discloses phamiaccuncnlly acceptable solutions conuiimng a
                 NAPROXEN                                           medicament suitable for filling softgel capsules comprising
                                                                    a polymer such as polyethylene glycol and an acid Balt oi'
             CI?OSS IU,liI!IU!Nt E I'0 Rl!I,AI Ill)                 coiilpoiunl haviilg lhrcc or niiirc cdrbon Bloills. Bilch tis
                      APPLICATIONS                                  sodium pmpionate. The salt helps to ionize the medicament
                                                                    without relying on the use of strong acids or bases U 8 Pat
   line applicdnon is a continuation of U.S. palmil applica-        No. 6,689,382 to Berthel et al. describes a pharmaceutical
tion Ser No Iq/977,808, filed on Dec 22„2015, v hich is             fornnilation suitable for filling softgel capsules comprising
contimmiion of U S patent application Ser No 11.1367,238,           (a) a therapeutically efi'ective amount of a non-steroidal
filed Mar. 3. 2006, v hich claims priority under 35 I J.S C.Ss      anti-inl?Snunatory drug (NSAID): and (b) a solvent system
119(e) to U.S. Provisional Patent Application No. 60/659,           compnsing 40% lo 60'/o by weight a polyoxycthylcne ether.
679. filed Mar. 8, 2005, ctwh of which are incorporated             15% to 35'/ by iveighi of glycerin and 15% to 35'r'ls by
herein in ils cntircty by express rcfi:rcnce lhcrclo.               v eight water In cases where the NSAID has a carboxvl or
                                                                    an acidic functional group. the solvent system also includes
                           TECHNICAL FIELD                          hydroxide iona. U.S. Pat. No. 5„505„961 to Shelley et al.
                                                                    describes a method for increasing the solubility of acet-
  llus application dcscnbes liquid dosage lorms of sodnim           diiliilophC11 BIOBC Or 111 Coinbiiiallon willi OlllCr phtiilllBCCU-
ilapioxC11   111   SO)I   gClaliil CdpSUR:S.                        ticdlly active agents lo foun a clear solution for encapsula-
                                                                    tion into a sofigel capsule. 'I he method comprises
                              BACKC)ROUND                        20 solubilizing acetaminophen in a mixture of propylene gly-
                                                                    col. polyethylene glycol. water. polyvinylpyrmlldone and
   Filled one-piece soft gelatin capsules ('*softgels") have        sodium or potassium acetate.
been widely used for years to encapsulate consumable                    The previously described methods all involve the conver-
niaterials such as vitamins and plmrmaceuticals in a liquid         sion of Ihc free pharmacmilical agent lo Ihc corrcsponduig
vehicle or carrier Because softgels have properties which           adit. El crises where thc free pharinticcUlical tigcill Is dcidic,
are quite different from two-piece hardshell capsules, soft-        the resulting anion can react with the polyethylene glycol in
gels are niore capable of retaining a liquid fill material.         the hll to produce polyethylene alycol esters, thus reducing,
   Nol all liquids may bc enclosed in a sofigel capsule.            the amount of available phamtaceutical agent.
Liquids contauung morc than about 20'/o water by wet hl                 There is a need for a solvent system containing a medi-
are generally not enclosed in softgels, because the water        30 cmnent, which can be encapsuLated in a softgel capsule,
tends to dissolve the gelatin shell. Other solvents such as         whcrcin the liirmanon of PEG cstars is mininuzed.
pmpylene alycol, glycerin, low molecuLsr weight alcohols,               There)ore. it is an obfcct of the invention lo provide d
ketones, acids. amlnes. and esters all tend to degrade or           stable solvent system for pharmaceutical agents, which is
dissolve the gelatin shell to some extent.                          suitable for encapsulation in a softgel capsule, wherein the
   Sofigels arc also somewhat scnsiuvc to pH. and gmierally      is formation of PI%I eaters is mininiized
rcxtutrc a pH in the micapsulatcd hquid from about 2.S to
about 7.5. Higlt)y acidic liquids may hydrolyze the elatin,                                 SUMMARY
resulting in leaks, while basic liquids nmy tan the gelatin,
resulting in decreased solubility of the gelatin shell               I,iquid and semi-solid pharmaceutical compositions,
   Pharmaceutical liquids are usually enclosed in softgels as dc which can be administered in liquid form or can be used for
either viscous solutions or suspensions. Suspensions are          preparing capsules. are described herein The composition
phanndccutically less desirable bccausc fitey can seule dur-      coinpriscs lhc salt 01 otic iir inorc Bcdlvc dgcills. BUch Bs
ing manufacture, which leads lo a less uiufomi product In         naproxcn, and 0.2-1.0 mole equivalents oi' dc-ioiuzuig
contrast. soluuons provide thc best hquid form Ibr obtauung       agmil pcr mole oi'chvc agent. Thc pH of Ihc composition
optimal "content uniformity" in a batch. Iiurther, solutions      is ad)usted ivithin the range of 2.5-7 5 1 he de-ionizuig agent
typically provide a faster and more uniform absorption of an      causes partial de-ionization (neutrahzation) of the salt of the
active agent than do suspensions.                                 active agent resulting in enhanced bioavailabllity of salts of
   Suitable sofigel solutions, however. can be difficult to       v eakly acidic. basic or amphoteric active agents as well as
adneve. Onc constraint m size. Mtmy phannaccutical agents         diorcascd amounts of polyclhylcne glycol (PECi) cstars.
rcxtutrc volUtncs of solvcill loo large lii produce a sufi el 0      Dcscrtbcxt hcrcin arc oral pharmaceuucdl compositions
capsule small enough lo bc taken by panenls. Thc solvent          comprising hquid dosngc fomis of soihum naproxen in sofi
nnist also have sufiicient solvating power to dissolve a large    gel capsules. In one embodiment, the pharmaceutical com-
amount of the pharmaceutical agent to produce a concen-           position comprises sodium naproxen, 0.2-1 0 mole equiva-
trated solution and yet not dissolve. hydrolyze or tan the        lents of a de-ionizing agent per mole of naproxen. polyeth-
geLatin shell.                                                 ss ylene glycol, and one or more solubilizers such as propylene
   Concenlranxl solutions of phannacculical a enls for usc        glycol, polyvuiyl pyrrohdone or a combination thereof.
in soflgel capsules have bccn descnbcd. Most oi'lx:sc                Onc emboduncnt described hereui is a phanuaccutical
systems im Olvc ionizing thc 1?cc pharmaceutical a ent in         coinposition coniprisiiig a soll gcl cBpsillc ciicdpsUlaliilg
situ to the corresponding salt. Iior example„U.S. Pat. No.
5B60,615 to Yu et al discloses a solvent system for enhanc- ic
in the solubility of acidic, basic, or amphoteric phamia-
ceutical agents. The solvent system comprises polyethylene
glycol. an ioruzing agent, and waier. Thc ioiuzm agent
                                                                          iii'ore
                                                                  liquid matrix comprisin: (a) naproxen sodiuni; (b) one
                                                                         deionizing agents comprising funiaric acid. maleic
                                                                  acid. tartaric acid, citric acid. malic acid, acetic acid. pro-
                                                                  pionic acid. pyruvic acid, butanoic acid, or lactic acid in an
                                                                  amount oi'rom 0.2 to 1.0 mole equivalents per mole of
                                                                                                                                     11




funcnons by causing lhe partial ioiuzation of the free phar-      naproxcn sodnim, (c) one or morc polyethylcnc glycols, and
maceutical agmu. U.S. Pau NO. 6,383,51S. U.S. Paient ss (d) onc or morc solubilizcrs compnsuig polyvinylpyrroli-
Application Publication No. 2002/01871')S„and U S Patent          done, propylene glycol. or a combination thereof In one
Application Publication No 2001/00076ifiig to Sawyer et al.       aspect described herein, the deionizing agent comprises
    Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 30 of 58 PageID: 42


                                                      US 10,028 ,925 B2
                                                                                                     4
citnc acid or lactic acid. In &mother aspect described herein,                         DETAILED DESCRIPTION
the deionizing agent comprises lactic acid. In anorher aspect
descnbcd hcrcin, the polyethylene glycol comprises from             l. ('Cmposition
about 10% ro about 80% by weight of the composition In                  A Fill Materials
dno&her aspcc& dcscrrbcx& hereul, the polyefilylcnc glycol              I Dru s to be Fomtulated
comprises one or more polyethylene glycols with a nlolecu-              The fomlulation can contain any themspeutic. dia&ruostic,
lar weigvtt between 300 and 1500. In another aspect                 prophylactic or nutraceuiicdl agm&L Exemplary agmlls
described herein, the polyethylene glycol comprises poly-           include. but arc nol luni&cd &o, mlalepuc agents, analgesic
ethylene lycol 600. In another aspect described herein. the         agents; ailesthetic age&its: antiasthiuatic agents, antiarthritic
                                                                    agents;   anticmlcer agents; anticholinergic agents: anticon-
solubilizcr compnscs I'rom abou& 1% 10 10% by weight of
                                                                  1   I 1



                                                                    vulsant agents: antidepressant agents; antidiabetic agents;
the composition. In another aspect described herein. the
                                                                    antidiarrheal agents: antiemetic a ents; antihelminthic
solubilizcr compnscs about 2% polyvinylpyrrohdonc and
                                                                    agents: antihistamines: antihyperlipldemic agents: antihy-
about 2% pmpylene glycol. In another aspect descnbed                pcrtcnslvc agents: anti-lnfi:ciive agents: ann-lnflanuualory
hcrcul lhi coinposltlon lallhcl con&prides one iir nlorc            dgcnls; tauon&gran&i: dgcnls: dnllllcoplasfic age&1m, annpal-
excipients comprising plasticizers. crystallization irdfibitors,    kinson drugs: antipmritic agents: antipsychotic agents: anti-
slatting a ents„bulk tilling agent~. solubilizers. bioavailabil-    pyretic agents; antispasmodic agents; antitubercular agents;
ity enhancers. solvents, dyes, preservatives, surfactants, or       ailtiulcer agents; antiviral aaents: anxiolytic agents; appetite
combinations thereof.                                               suppressants (anorexic agents): attention deficit disorder and
    Another embodiment dcscribcd hcrcin is a plrinnaccutl-          attention deficit hyperactivity disorder dnlgs; cardiovascular
cal composition comprising                                          agents including calcium chruluel blockers, anuanginal
(a) dbou& 25% naproxcn so&hum by weight, (b) lacnc acid ln          agents, central nervous syslmn ("CNS") agan&a. beta-block-
an amount of from about 0.2 to about 1.0 mole cxiutvalcn&s          ers and antiarrhytlmlic a enrs: central nervous system stimu-
per  mole  of naproxcn   sodium,   (c)  about 10% to about  80%     lants;  diuretica: genetic nlateriel s; hormonolytics; hypnotica;
of one or more polyethylene glycols by weight: and (d)              hypoglycemic agents: immunosuppressive agents; nnlscle
                                                                    relaxants: narcotic antagonistst nicotine: nutritional agents;
about 1% to about 10% by w:eight of one or more solubi-
                                                                    parasympatholytics; peptide dni s: psychostunulants; seda-
lizers compri smg pclyvinylpyrrolidone, propylene glycol, or        tlves, sialagogucs. steroids. smoking ccssanon agents: sym-
a conlbination thereof. In one aspect described herein. the         palhomimctlcs: tranquilizers, vasodilalors, beta-agonist, and
polyetbylelle glycol conlprises one or inure polyethylene ili tocolytic agents
glycols lvith a molecular weight between 300 and 1500 In                A first class of drugs is selected based on inclusion in the
another aspect descnbed herein. the polyethylene glycol             molecule of a weakly acidic, basic or amphotenc gmup that
                                                                    cml form a salt. Any drug that bears an acidic or a basic
conlprises polyethylene lycol 600. In anorher aspect
                                                                    functional group. for exanlple. an amine. imine, imidazoyl,
described herein„ the solubilizer comprises propylene glycol        guanidinc, piperidulyl, pyridulyl. quaternary anmloruum, or
and po))winy) pyrrohdone. In another aspect descnbed                other basic group, or d carboxylic, phosphouc, phenohc,
hcrmn, ihe lactic acid comprises aboul 0. 6 mole equivalents        sulfunc, sulfonic or other acidic group, can react with lhe
pcr mole of naproxcn sodnun. In anofilcr aspect descnbed            de-ionizing agent
hcrcul, thew i:lghl pi:rccntage ol lacnc act&1 ls liboilt 5%. hl        Some specilic dnlgs thar bear acidic or basic functional
                                                                 do groups and thus may be converted to the corresponding salt
dno&her aspect dcscnbcd hereul, thc solubihzer compnses
                                                                    for use in the described formuLations include, but are not
about 2% polyvlnylpyrrohdonc and abou& 2% propylmlc
                                                                    hnutcd lo, Acetrmnnophml. Acclylsalicyhc seal, Alcndroluc
glycol In amither aspect described herein. the composition          acid, Alosclmn, Amantadmc, A&uloprd inc, Anagrchdc, Arga-
further comprises one or more excipients selected front             troban, Atomoxcnne, Auovastatin, Azlthromycln dehydrate.
plasticizers, crystallization inhibitors, wetting agents, bulk      13alsaLszide, 13romocriptan, 13upropion, ('andesartan. ( arbo-
filling agents, bioavailability enhancers. solvents. dyes. pre-     platin, ('efiriaxone, ( lavulonic acid, ('lindamycin, ('imeta-
servatives, surfactants, or combinations thereof ln another         dine.       Dehydrocholic         (acid),    Dexmethylphenidate,
aspect  descnbed   herein.  the      is  fnim about 2.5 to about    Diclofenac.    Dicyclomine.      Diflunisal. Dlltiazem. Donepezil,
                                pl I
                                                                    Doxorubicin, Doxc7uu, Epirubicln, Etodohc acid,
7.5. In another aspect dcscribcd herein, lhc composition ls
                                                                  0 Ethacrynlc sexi, Fenoprofi:n. Fluoxctlnc, Flurblprofcn,
encapsulated in a sofigel capsule. In another aspect                Furoscnudc, Gcmlibrozll. Hydroxyzu&c, Ibuprofen. Imip-
described herein. the softgel capsule comprises: (a) gelatin,       mmine, Indomethacin, Ketoprofen, I evothynixine. Mapni-
(b) plasticizer; and (c) purified water                             litline, Meclizine, Methadone, Methylphenidate, Minocy-
    Another cmboduncnt dcscribcd harem ls a method for              cline. Mitoxantone. Moxifloxacin. Mycophenolic acid,
making a pharmaceutical composition, the merhod compns- s. Naproxen, Niflumic acid, Ofloxacin. Ondansetron, Panto-
ing: (a) mixing together (i) about 25'rl naproxen sodiunl by        prazole, Paroxetulc, Pcrgohdc. Pramipcxole, Phenyloin.
wei ht; (ii) lactic acid in an amount of from about 0 2 to          Pravastain, Probencci&L Rabcprazolc, Rrscxlrontc acul, Re&-
about 1.0 mole cqulvalcnts per mole of naproxen sodium,             iuolc acul, Ropinirolc. Selcgiline, Sulu&dec, Tamsulosin.
                                                                    'I'elmisertan, 'I'erbinafine, 'I heophyhne, I'iludromc Acid. 'I'in-
(ii) about 10% to about 80% of one or more polyethylene
                                                                 sc zaparin, 'I'icarcillin. 1'ometin, tgalproic acid, Salicylic acid,
  lycols by weight, and (iv) about 1% to alxiut 10% by
                                                                    Sevelamer, Ziprasidone. Zoledronic acid„Acetophenazine,
weiabt of one or Inure solubilizers con&prising polyvinylpyr-       Albuterol. Almotriptan, Amitriptyline. Amphetamine, Atra-
rolidonc. propylmlc glycol, or a combmalion thercx&fi mid (b)       curium, Bcclomclhdsonc. Benztroplnc, Bipeudcn, Bosen-
encapsulating the mixture in a sofigel capsule using romry          tan, Bromodlphcnhydranunc. Bromphenlraminc carbulox-
die encapsulation.                                               Ss anunc, Cafl'cine. Capccitabinc. Carbcrgolulc. ('ctlnzulc,
    Another embodiment described herein is an oral dosage           ('hlocylivine, Chlorpheniramine, ('hlorphenoxamine. Chlo-
form produced by the nlethod described herein                       rpromazine, Citalopram. ( Iavunate potassiunl. ('iprofloxa-
       Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 31 of 58 PageID: 43


                                                     US 10,02)j,925 B2
                               i
cu&,     Clmnastiue, Clom&phcnc, Clo&udmc. Clop&dogrel,             iugrcdmnt or ingrmiients. As generally used herc&n '*carrier"
( odeine. (&clizine. ('yclobenzaprine, Cyproheptadme,               includes, but is not limited to. piast&cizers, crystallization
l)elavirdine, Diethylpropion, Divalpn&ex„ l)esipnsnune,             inhibitors, wetting agents. bulk filling agents. solubilizers,
Dexmethylphenidate, l)exbrompheninnmine, Dexchlopheiu-              bioavailability enhancers. solvents. pl I-adjusting agents and
ramine. Dexchlor. Dextroamphetamine. Dexedrine. Dex-                comb&nations thereof.
trometlmrphan, Fiflunisal, Diphemani1 methylsulphate,                  In a preferred embodiment. a nuxture of polyethylene
Diphcnhydramu&e, Dolasctron, Doxyhmune. Enoxapann,                  glycol and water is uskxi ds a sob mit for tlm sall of Ihc active
Ergotamu&e, Ertepencm, Eprosartan. Escitaiopram. Esomc-             agent and thc dh-ionizing agent. Polyethylcuc glycol &s
prazole. I'enoldopam, l&entanyl. I exofenadine. Flufenaniic         present in an amount from about 10% to about g0% by
acid. I'luvastat&n, Iiluphenazine, I&luticasone, Iiosinopril, in we&ght Water is present in an aniount front about 1% to I X%
I mvatriptan. (Iabapent&n, (ialatamine, (iatifloxacin. (ienl-       by weight. 'I'he molecular weight of polyethylene glycol is
citabine.     Haloperidol.      Hyaiurondate,     Hydrocodone,      between 300 and 1500. Other suitable solvents include
Hydroxychfom&fulne„Hyoscyamine, Imatinib. Imipenem,                 surfactants and copolyn&ers of polyethylene glycol Option-
Ipatropin. Lisinopnl. Leuprohdc, Levopropoxypheuc,                  ally, glycerin, poly& inyl pyrrolidouc (P&I P) or propylcnc
Losartm&. Mccloli:Barn&c acid, Mefaniumr. acid. Mcsala-             glycol (PPG) can bc added to enhance thc solubility of thc
mine, Mepenzolate, Meperid&ne. Mephentermine, Mesalun-              dnig agent.
ine, Mesondazine. Metapmteranol, Metfnnnin, Methdiala-                 B Shell (.'on&positions
zine.      Methscopolmnine.        Methysergide.     Metoprolol,        I (ielatin
Metronidazole. Mibefrad&L Monteiul ast. Morplune,                      (ielatin is the product of the partial hydmlys&s of collagen.
Mometasone. Namtriptan. Nelfinavir, Nortriptylene, 10 (ielatin &s classified as either Type A or Type B elatin. Type
Noscapinc. Nylu&dnn, O&nk)&razolc, Orphcmidru&c, Oscita-            A gchltu& Is ifcnvcd front thc acid h)'drol)'sls of collagen
nnvir. Oxybutyn&n, Papavcru&c. Pcniazocinc, Phcndimetra-            wh&le Type B gelaun is dcnvcd from alkaluie hydrolys&s of
7&i&L. Pl&cute&'ill&llc, Piogl&ta70nc. P&locarp»&L'. Pnichloiop-    collagen. Traditionally, bovine bones and skins have been
emzine, Pyrilmnine. One&Spine, l(anitidine. I(ivastignune,          used as raw inaterials for manufacturing I'& pe A and 'I'ype B
Rosialitazone. Salmetrol. Sertaline. Sotalol„Sumatriptan,           gelatin while pnrcine skins have been used extensivelv ti&r
Tazobactam„Tacmlimus, Tamoxifhn, Ticlopidine. Top&m-                manufacturin Type A gelatin. In general acid-processed
mate, Tolterodine. Triptorelm. Triplenniunin. Tripmlid&ne,          gelatins form stron er els than lime-processed elatins of
Tramadol, Trovoiloxacu&. Ursod&01, Promazink, Propoxy-              thc sana: dvk&ilgc n&olcculdr v'c&ght
phene. Propanolol, Pseudoephednne. Pynlanm&c, C)uuu-                   2 Other Shell Adihtnca
dine. Oxybate sodiuni. Sennorelin, I'acroliimis, 'I'egaseroid, 30      Other suitable shell additives include plasticizers. opaci-
'I'eriparatide, 'I'olterodine, I'riptorelin painoate, Scop-         fiers, cniorants, huniectants, preservatives, flavorings. and
lofamine. &genlafaxine, gamivir, Aminocaproic acid, A&nin-          buffering salts and acids
osalicylic acid. Hydromorphone. Isosuprine. Levorphanol,               Plasticizers are chemical agents added to gelatm to mal e
Melhalan„Nalidixic acid. and Pama-aminosalicylic acid.              the material softer and nu&re flexible. Suitable plasticizers
    2. Dciomzing Agent                                           3& include glyccnn. sorbitol solutions wh&ch are nuxtures

    11&c dc&oniz&n agent funct&ons by causu&g partial deion-
ization (neutraliwdtion) of ihe salt of onc or more pham&a-
                                                                             ol'orb&tol
                                                                              and sorbitan. Bnd other polyhydnc alcohols such as
                                                                    propylcnc glycol and main&of or combioat&ons thereof.
ceutically active agents When the active agent is the salt of          Opacifiers are used to opacify the capsule shell when the
a weak ac&d and a stmng base. the deionizing agent &s               encapsulated active agents are light sensitive Suitable
prefembly a hydrogen ion species. When the active agent &s do opec&fiers inciude titanium dioxide. zinc oxide, calcium
the salt of a v,eak base and a strong acid, the deionizing          carbonate and combinations thereof.
agent &s prel'crably a hydroxide ion spccics. The de&onizing           Colorm&ts can bc used to for market&ng and pmduct
agent &s preferably present &0 an amount bctwimn 0.2 to I 0         aleut&ficdt&011'd&ffc&cnt&dr&on purposes. Sil&tdbpc colo&ants
niolc 00&l&valcnts pcr n&opc ol thk'. phB&n&ace&&t&c&lily'cfivc     include synthetic and natural dyes and comb&nations thereol.
'IgeI&t.                                                               I lumectmits can be used to suppress the water activity of
    lixemplary hydrogen ion species useh&1 as de-ionizing           the softgel Suitable lniniectants uiclude glycerin and sorbi-
agents descnbed herein, include. but are not limited to,            tol, wluch are often components of the plastic&zer compo-
hydrochlonc acid„hydrobmmic acid. hydroiodic acid. sul-             sit&on Due to the low water activity of dried. properly stored
func acul. fumanc ac&d, male&c ac&d. idnaric acid. mcthamtn         sofIgcls. thc g&L'drest Ilsk front nucroorgBB&sn&s conies foul
ctlumc-. and benzene sulfonates, ciIric ac&d, mahc ac&d, 0 molds m&d yeasts. For tlus reason. prescrvat&vcs can be
acetic acul. prop&omc nc&d, pyruv&c acid, butimo&c ac&d, and        iucorporatkxf into thc capsule shell. Suitable prescrvat&vcs
lactic acid.                                                        include alkyl cate&s of p-hydnixy benzo&c ac&d such as
    Exeniplary hydmxide ion species useful as de-ionizhtg           methyl, ethyl, propyl, butyl and heptyl (collectively known
agents described herein, include, but are not limited to. metal     as "parabens") or combinations thereof.
hydroxides such as sodium hydroxide. potassium hydroxide, i.           Flavorings can be used to mast unpleasant odors and
dnunomum hydrox&dc, calcium hydroxide, alununum                     tastes of Iill fonuuldtions. Su&table flavonngs include syn-
hydrox&dc. and magnes&um hydrox&dc.                                 thcuc and natural fla&onngs. Tlm usc of flavonngs can bc
    Additional ac&d or bnsc can be added to adjust thc pH of        problcmat&c duc to thc prcsencc of aldchydcs wluch can
the fill composition In a preferred embodiment, the pl I of         cross-link gelatin As a result. buffering salts and acids can
the fill composition is from about 2.5 to about 7 5              SC be used in conjunction &kith flavorings that contain alde-

    3. Excipients                                                   hydes in order to inhibit cross-linking of the gelatin.
    Formulations may be prepared using a pham&aceutically           II. Methods of Making
acceptable cdmer composed of matenals that are considered              A. F&ll Ma&coal
sdlb and cll'cct&ve and may bc aihn&n&stcrcd to an u&d&vidual          Thc Iill matcnal &s prepared by mix&ng thc agent (such as
without causing undes&rablc biolog&cal s&dc cflbcts or si a salt of thc dnig). &hc deionizing agent, water, m&d poly-
umvmited interactions 'I he carrier is all components present       ethylene glycol at a temperature of 50"      ('o    70" ( The
in the pharmaceutical fi&rmulation other than the active            resultmg solution is encapsulated using the appropriate gel
    Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 32 of 58 PageID: 44


                                                    US 10,02)(,925 B2

mass. The pharmaceuncdl agcnl is prescnl ui Im unounl                    Unlr:as defined otherwise, all lccluiical and acientilic
from about 10% to about 50% by weight. The deionizing                 terms used herein have the sante meanin s as commonly
agent is present In an amount from about 0.2 lo 1.0 mole pcr          understood by one of skill in the art to which the dlscioscxt
mole of the pharmaceutical agent Water is present in an               invention belongs Althou h any methods and materials
amount from about 1% to abmn 20% by weight and poly-                  similar or equivalent lo those descnbed barmn can be used
ethylene lycol is present in mnount from about 10% to                 in the practice or teslina of Ihe present imention. the
about 80i'a by weight. Optionally. propylene lycol and/or             preferred methods, devices, and materials are as described.
polyvinyl pyrrolidone are present in an mnount from about             Publications cited herein and the materials frir which they
1% to about 10aia.                                                    are cited are specifically incorporated by reference. Nothing
                                                                I))
   EL Gcl Mass                                                        herein is lo bc construed as an arhnission tlrat thc uivcnlion
   The main ingredients of the sot'tgel capsule shell are             is not entitied to antedate such chsclosure by virtue of prior
gclatm, plasticizer. und punlicd water. Typical gel fonmda-           invmilion.
tions contain (w/w) 40-50'%elatin, 20-30'!! plasticizer, and
30-40'!a purilicd water. Most ol'he water is subsequently
                                                                I                                   EXAMPLES
lost during capsule drymg 'I'he ingredients are combined to
form a molten gelatin mass usin either a cold melt or 0 hot
nielt process. 'the prepared gel masses are transferred to               In the following exmnples, the fill material can be pre-
preheated. tempemture-controlled, jacketed holding mnks               pared by nuxing thc snit oi'nc or morc pharmacculically
where thc gcl mass is aged al 50-60'. unnl used for                   active agents, the deionizing anent, water and polyethylene
encapsulation                                                         glycol at a temperature of 50" C. to 70" C. The resulting
    1. Cold Melt Process                                              solution can be encapsulated in a softgel capsule using the
   1'he cold melt process involves mixing gelatin v ith plas-         appmpriate gel mass.
ticizer and chilled water and then tnnnsferrina the mixture to
a jacket-heated tank 'typically, gelatin is added to the
plasticizer at ambient tempemsture (18-22" C.). The mixnue                               L:mpl          I    '4:pa«nSmlam                 0
is cooked (57P95" C.) under vacuum for 13-30 minutes to a
homogcncoua, dcaeratcd gel mass. Additional shell addi-                                                     I ll   Maranal
ui es cmi be added to the gcl mass at any poult during thc gcl
                                                                                lag)mt)an)a                                         tb)           a)ghr)
manufacninng pmcess or they may be incorporated into the 30
finished gel niass using a high torque mixer                                    Haprnaar) Sndn)m                                        7((0
   2 I lot Meit Process                                                                                                                       00
   The hot melt process involves adding. under mild agita-                      IWP
tion, the gelatin to a preheated (60-80" C.) mixture of                        pEG 40u                                                  62 30
plr)sllclzcl dnrl wr)lcr and snirulg lhc blcnrl unfil coniplclc 3(             War( r                                                     7 40
mcliing is achieved. Wlule the hol mell process Is (baler than
thc cold mell process, 11 is less accurately conlrollcxl and                   TOTAL                                                    10166
niore susceptible to foaming and dusting
   ('oftael Capsule
   Softgel capsules are typically produced usin a rotary die 40
encapsulation process. The gel mass is fed either by gravity
or lluough posiuvc displaccmcnl pumping lo lwo heated
(48-65'.) metemng devices. Thc metcnng devices control                                        A   I;a       rh     0 a nag Ap. n)
                                                                                                            T ll   Ma)anal
the fiow of gel into coolant (10-18'.), rotating casting
dnmis gibbons are formed as the cast gel masses set on                          Iagrad an)a                                          Iby wa ghrl
contact ivith the surface of the dnirns.
   The ribbons are fed through a series of uide rolls and                       I.)   )'n)d                                                   47
between injection wed es and the capsule-forming dies. A                       Pi P                                                           I S

food-grade lubncdnl oil is applmd onto thc nbbons to reduce                    I'Mi 4)n)                                                  60      (0
their tackiness und lhcilitate their tpdnsfer. Suiuible lubn- 0                (i'ar r                                                        7 4))

emits include muieral oil, merhum chain tnglycendcs. and                       TOTAL                                                      I 0))
soybean oil l)ill forniulations are fed into the encapsulation
niachine by gravity In the preferred embodiment, the soft-
gels contain printing on the surface, optionally identifying
the encapsuhsted a ent and/or dosage.                           a.
                                                                                                    .'xample
III. Methods ol'sc                                                                                      3   Xaprasea    S    dn)m   n   rh
                                                                                      Hyshn   hln)cAadaarheDa nan)gA                              anr
   lhc sofigels may be used lo micapsulale a wide range of                                                  I ll   Maranal
phanndcculically uclivc agcnm, nutritional agents and per-
sonal care products Softgel capsules may be administered                        lag)mt)an)a                                          lby            a)ghrl
orally to a patient to deliver a phannaceutically active agent. 10
   It is understood that the disclosed invention is not limited                 H,dm blare        And                                         472
to the particular methodology. protocols. and reagents                          PVP                                                           I   6(
descnbcd as these may vary. 11 is also to bc underslood llml                    PEG 4nc                                                   63 (2
                                                                                Water                                                      7 4))
thc lcmiinology used herein is I'or Ihe purpose oi'cscnbing
particular embodimmits only, and is nol inlcndcd lo limit the 6(                TOTAL                                                     100(
scope 0 f the present invention which will be limited only by
the appended claims
Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 33 of 58 PageID: 45


                                                                          US 10,028,925 B2
                                                                                                                                  10
                                                                                                                              -continued
                Exunpie 4 Nap(oxen Snduun            (th
             Acct(c Ac(d as tire Dc(on(zutg Agent
                         I'l Mare& al
                                                                                                                              t fit M.   I   al
   0 p)    du   (Is                          (by                 ghf)
                                                                                         IaWed enrs                                                     (b)'c             ltf)
   I aproxct( bod(U(tt                                »()
   Acct(c Ac(d                                             00                            Pmpylcnc Giyc                   I                                        00
   PVP                                                I    6(                            PMI 600
   PI I 400                                      .11
                                                                                             IOIAI.                                                          )00"
   W.t r                                             7 40
   PEG duo                                            11

   TOTAL                                         1   00b



                                                                                                                              Il(MI
                                                                                         IaWed enrs                                                     (b)'c             ltf)

                         Nil M:a                                                         Napr xcn bod(um                                                     26 (N
                                                                                 20        'uc .(old
   Ingre I enrs                         ;"   t   bV U e          J(t)                    I') pvi o                Gl   .oi                                        0()
                                                                                         PMI 600                                                             61
   I aproxct( bod(U(tt                               50                                  I'MI i f4(0                                                             6 m)
   O(t'('(c Ac(d                                 4t) 7
   P( P                                               I    g                             TOTAL                                                               100"
   PI I 400                                      .0
   W,l                                               7 m)
   PI I 600                                      .0
   TOTAL                                         Inoa,
                                                                                                     Example ln bapmxen S d um U rh Lect
                                                                                                              d as rhe De oruzur A enr
                                                                                 30                                F ll Matenal

                                                                                         It) Wc t(en( 5                                                 (I)            c(ght)
             Ex(unple 6 Nnproxen Sod utn fv th
          Hydm hl r c Ac d as the De oruzurg Agent
                         I'lNlatenal                                                     Ia 'll          'cid                                                     0()
                                                                                         Prop lena Gi                   ol                                       2 Un
   htgrcd(ct(t5                                                 cfgltt1
                                                                                 3(      PEG duo                                                             (I   tal
                                                 (b)
                                                                                         PEG lu00                                                            17   00
                                                         0
                                                     40 72                                               (L                                                  IUA"
                                                               6(


                                                      100'OT
   PMP                                                    I
   PLG 4An                                           30        2(
   Water                                                  7 40
   PLG 6nn                                           30        2(
                                                                                                              Ex.unple   11    hap( xen Sod um ft th
   TOTAL
                                                                                                              L:)ct(   Acfd:u thc Dc(otnzutg Agent
                                                                                                                              Fdl Matcrurl

                                                                                         Ingrmt)cnts                                                   (I)        c(gift l

          Fx:unplc 7 I aproxcrf S dnun (rh Lect(                                         Nsproxert Sodn)m                                               7(       Un
                Ac(d as tire Dc(on(zutg Agmtt                                            Lact A d                                                            (   tlU
                        F(ll Mater(al                                                    Pfopvlene Glycol                                                    2 Un
                                                                                         pEG 6uu                                                        34 AU
   0 p)    du   (Is                              (by                 igtit)              PEG lunu                                                       34 UA

   bop( xen Sodarm                                   27 (A                               TOTAL                                                          l(g) 4
   !mt A d                                                     27
   Propylene Glycol                                    2 nfl



                                                               "'xert(pic
   PEG 4A(!                                           64 64
   Water                                                  06U
                                                                                                                       I   I aptoxc(f Sod(turf (th
   IO I (I                                            (U(
                                                                                                              L:)cnc Ac(d as the Dc(otnzutg Agent
                                                                                                                              Il(M(n(
                                                                                         Ing 6( m.                                                4(   (by             pht)
                                                                                 60
                                                                                         Naproxen  S d um                                               2(       tlU
                                                                                         Lect(c Ac(d                                                             UA
                         Nil M:a                                                         Pmpylcnc Giyc I                                                     2 AU
                                                                                         PEG 60A                                                         17      UA
   Ingre I enrs                           'bv                   e ht)                    I'MI i f4(0                                                         I   f)0

   I aproxct( bod(U(tt                                         0(l                           I   0   I   AI                                             l(x)u
   1.5 't(c Ac(d                                     4U"              M
    Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 34 of 58 PageID: 46


                                                    US 10,028,925 B2
                                                                                                 12
  lllc   hlvi:&&nonclaunixl ls:                                        13. Thc compos&uon of claim 9. whcrc&n llm solubilizcr
   I Apharmaceut&cal con&position comprising a sot)gelatin         comprises about 2% polyvinylpyrrolidnne and about 2'r'I&
capsule encapsulating a liquid matrix comprising                   pmpylene glycnl by weight of the matrix.
   (a) naproxen sodiunl,                                               14. Thc compos&non ol'laim 9, whcrc&n thc matrix
   (b) about 5% lactic acid by weight of the matrix;               further comprises one or more excipients selected from
   (c) one or more polyethylene lycols; and                        plast&cigars, crystallization inhib&tors, wetting agents, bulk
   (0) one or morc solub&1&zers.                                   filling agents, bioavailability enhnncers, solvents, dyes. pre-
   2. The compos&t&on of claim 1. wherem ihe solubthzcr            servat&ves, surfactants. or combinations thereof.
comprises polyvinylpyrrolidone. propylene glycol. or a                 15 Tile ciutlpost&100 of clahn 9, lvhci'ctn thc nlat&lx
combination thereof                                             11&
                                                                   comprises a pH is from about 2.5 to about 7.5.
   3 I   he con&position of claim I, wherein the polyethylene          16. Tile composition of claim 9, wherein the soft gelatin
glycol comprises fmm about 10% to about 80% by w:e&ght             capsule coinprises
of the matrix                                                          (aj gelatin:
   4. The compos&t&on of claim 1, wherem lhe polyclhylmlc
glycol compnses onc or morc polyethylene glycols with a
                                                                       (b) pleat&cider: and
molecular wemht be&ween 300 and 1500                                   (c) puniicd water.
   5 The composition of claim I, wherein the polyethylene              17. A method for making the phannaccutical composil&on
glycol conlprises polyethylene glycol 600                          of claim 9, the nlethod compris&ng,
   6. The composition of claim 1. wherein the solubilizer              (a) mixing tngether the components of 9(a) to 9(d) to form
comprises from about 1% in 10% by ~eight of the matrix. 10                 a mixture: and
   7. The compos&t&on of claim 1. wherem ihe solubthzcr                (b) encapsuiatin the mixture in a soft gelatin capsule
comprises about 2% polyvinylpyrrolidonc and about 2%                       using rotary die encapsulation
pmpylene lycol by weight of the matrix                                 18. An oral dosage film& produced by the ineihnd of claim
   8 I he composit&0&1 Of claim I, further cotnprising one or      17.
nlore excipients comprising plasticizers, crystallization              19. A phamlaccuucnl composition compns&ng a sol't gela-
inhibitors„wetting a ents, bulk filling agents. bionvailnbility    tul cdpsulc cncapslildnng ii hquld nldnlx cotnpllsnig.
enhancers„solvents„dyes, preservatives. surfnctants. or
con&bura&ious lhi:rcoi                                                 (ti) &&bolt& 25% ntlploxcn so&hunt by'i:&ghl ol lhc nlalrix,
   9. Aphamlaceuucal compos&i&on comprismg a soft clat&n               (bj about 5% lactic acid by iveight of the matrix;
capsule encapsulating a liquid matrix comprising                &0     (cj  quantuin sufficit (q s.) of pnlyethylene glycol; and
   (a) about 25% naprnxen sod&um by weight of the matrix,              (dj about 1% tn about 10% nf one or more solubilizers
   (b) about 5% lactic acid by weight of the tnatrix;                  2(l I'he coinpositinn of claim 19, wherein the solubilizer
   (c) about 10% to about 80% of polvethylene glycol by            comprises about 2% polyvinylpyrrolidone and about 2%
      sleight of the matrix, and                                   propylene glycoi by weight of the matrix.
   (0) about I /o to about 10% ol'onc Or more solubthzers is           21. The composition of claim 19. wherein the matrix
   10. Thc compos&uon of claim 9, whercul the solubthzcr           comprises a mole ratio ol'lactic acid to naproxen sod&um of
co&up&&sea poly'vulylpyrrohdoncx prop)'Icnc glvcol, or             about 0.6.
combination thereof
        'I                                                             22. Thc composiuon ol'claim 9, whcrcu& thc polyethylene
   11      he composition of claim 9, wherein the solubilizer
                                                                   glycol comprises polyethylene glycol 600
conlprises polyvinylpyrrolidone and propylene lycol.            dn
                                                                       23. Tile cnmpnsition of claim 19, wherein the polyethyl-
   12. The compos&tion of claim 9. wherein the matrix
conlpllsiu a nloli: Id&to ol Idcltc acid nap&i&xcn sodtutn of
                                        iii                        ene    glycol cnmprises polyethylene glycol 600
about 0.6.                                                                                   i   t t t
Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 35 of 58 PageID: 47




                    EXHIBIT E
                                           Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 36 of 58 PageID: 48
Orange Book: Approved Drug Products with Therapeutic Equivalence Evaluations                                                                                  8/15/18, 10:40 PM




   Orange Book: Approved Drug Products with Therapeutic
   Equivalence Evaluations
         ! SHARE (HTTPS://WWW.FACEBOOK.COM/SHARER/SHARER.PHP?U=HTTPS://WWW.ACCESSDATA.FDA.GOV/SCRIPTS/CDER/OB/RESULTS_PRODUCT.CFM?APPL_TYPE=A&APPL_NO=208363)

         " TWEET (HTTPS://TWITTER.COM/INTENT/TWEET/?TEXT=ORANGE BOOK: APPROVED DRUG PRODUCTS WITH THERAPEUTIC EQUIVALENCE EVALUATIONS&URL=HTTPS://WWW.ACCESSDATA.F‐
         DA.GOV/SCRIPTS/CDER/OB/RESULTS_PRODUCT.CFM?APPL_TYPE=A&APPL_NO=208363)


         # LINKEDIN (HTTPS://WWW.LINKEDIN.COM/SHAREARTICLE?MINI=TRUE&URL=HTTPS://WWW.ACCESSDATA.FDA.GOV/SCRIPTS/CDER/OB/RESULTS_PRODUCT.CFM?APPL_TYPE=A&AP‐
         PL_NO=208363&TITLE=ORANGE BOOK: APPROVED DRUG PRODUCTS WITH THERAPEUTIC EQUIVALENCE EVALUATIONS&SOURCE=FDA)


         $ PIN IT (HTTPS://WWW.PINTEREST.COM/PIN/CREATE/BUTTON/?URL=HTTPS://WWW.ACCESSDATA.FDA.GOV/SCRIPTS/CDER/OB/RESULTS_PRODUCT.CFM?APPL_TYPE=A&APPL_NO=208363&DE‐
         SCRIPTION=ORANGE BOOK: APPROVED DRUG PRODUCTS WITH THERAPEUTIC EQUIVALENCE EVALUATIONS)


         +

         % EMAIL (MAILTO:?SUBJECT=ORANGE BOOK: APPROVED DRUG PRODUCTS WITH THERAPEUTIC EQUIVALENCE EVALUATIONS&BODY=HTTPS://WWW.ACCESSDATA.FDA.‐
         GOV/SCRIPTS/CDER/OB/RESULTS_PRODUCT.CFM?APPL_TYPE=A&APPL_NO=208363)


         & PRINT


   Home (index.cfm?resetfields=1) | Back to Search Results


   Product Details for ANDA 208363

          NAPROXEN SODIUM (NAPROXEN SODIUM)
          EQ 200MG BASE                                                                                                        Marketing Status: Over-the-counter



https://www.accessdata.fda.gov/scripts/cder/ob/results_product.cfm?Appl_Type=A&Appl_No=208363                                                                       Page 1 of 2
                                           Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 37 of 58 PageID: 49
Orange Book: Approved Drug Products with Therapeutic Equivalence Evaluations                                         8/15/18, 10:40 PM




          Active Ingredient: NAPROXEN SODIUM
          Proprietary Name: NAPROXEN SODIUM
          Dosage Form; Route of Administration: CAPSULE; ORAL
          Strength: EQ 200MG BASE
          Reference Listed Drug: No
          Reference Standard: No
          TE Code:
          Application Number: A208363
          Product Number: 001
          Approval Date: Mar 15, 2018
          Applicant Holder Full Name: PURACAP PHARMACEUTICAL LLC
          Marketing Status: Over-the-counter
          Patent and Exclusivity Information (patent_info.cfm?Product_No=001&Appl_No=208363&Appl_type=A)




https://www.accessdata.fda.gov/scripts/cder/ob/results_product.cfm?Appl_Type=A&Appl_No=208363                              Page 2 of 2
Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 38 of 58 PageID: 50




                    EXHIBIT F
Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 39 of 58 PageID: 51
Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 40 of 58 PageID: 52
Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 41 of 58 PageID: 53




                    EXHIBIT G
Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 42 of 58 PageID: 54
Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 43 of 58 PageID: 55
Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 44 of 58 PageID: 56
Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 45 of 58 PageID: 57




                    EXHIBIT H
NDC Code 11673-748-40 Naproxen Sodium Naproxen Sodium                                  https://ndclist.com/ndc/11673-748/package/11673-748-40
                   Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 46 of 58 PageID: 58

                                                              (https://ndclist.com/)


            Labeler Index (https://ndclist.com/labeler/index-view-all)
             / Target Corporation (https://ndclist.com/labeler/target-corporation)
             / 11673-748 (https://ndclist.com/ndc/11673-748) / NDC Code: 11673-748-40 Naproxen Sodium




                   NDC 11673-748-40 NAPROXEN SODIUM
                                                  Naproxen Sodium




          NDC 11673-748      (https://ndclist.com/ndc/11673-748)     Package Codes

          Related Codes     (https://ndclist.com/ndc/11673-748/related)


          NDC PACKAGE CODE 11673-748-40



             Field Name                      Field Value

             NDC Code                        11673-748-40

             Package Description             1 BOTTLE, PLASTIC in 1 BOX > 40 CAPSULE, LIQUID FILLED in 1
                                             BOTTLE, PLASTIC

             Proprietary Name                Naproxen Sodium

             Non-Proprietary Name            Naproxen Sodium

             11-Digit NDC Billing Format     11673074840

             Product Type                    Human Otc Drug

             Labeler Name                    Target Corporation     (https://ndclist.com/labeler/target-corporation)

             Dosage Form                     Capsule, Liquid Filled - A solid dosage form in which the drug is enclosed
                                             within a soluble, gelatin shell which is plasticized by the addition of a
                                             polyol, such as sorbitol or glycerin, and is therefore of a somewhat thicker
                                             consistency than that of a hard shell capsule; typically, the active
                                             ingredients are dissolved or suspended in a liquid vehicle.

             Administration Route(s)           Oral - Administration to or by way of the mouth.




1 of 4                                                                                                                    7/22/2018 3:48 PM
NDC Code 11673-748-40 Naproxen Sodium Naproxen Sodium                                   https://ndclist.com/ndc/11673-748/package/11673-748-40
                        Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 47 of 58 PageID: 59

               Field Name                             Field Value

               Active Ingredient(s)                     NAPROXEN SODIUM 220 mg/1         (https://ndclist.com/active-
                                                      ingredients/naproxen-sodium)

               Marketing Category                     ANDA - A product marketed under an approved Abbreviated New Drug
                                                      Application.

               FDA Application Number                 ANDA208363

               Start Marketing Date                   04-01-2018



             The NDC Code 11673-748-40 is assigned to Naproxen Sodium, a human over the counter drug labeled by
             Target Corporation. The product's dosage form is capsule, liquid filled and is administered via oral form.


                    Code Structure
                      11673 - Target Corporation
                            11673-748 - Naproxen Sodium
                                  11673-748-40 - 1 BOTTLE, PLASTIC in 1 BOX

             The NDC Directory contains ONLY information on final marketed drugs submitted to FDA electronically by
             labelers. A labeler might be a manufacturer, re-packager or re-labeler. The product information included in the
             NDC directory does not indicate that FDA has verified the information provided by the product labeler.
             Assigned NDC numbers are not in any way an indication of FDA approval of the product.

             * Please review the disclaimer below.




          OTHER PRODUCT PACKAGES


          The following packages are also available for Naproxen Sodium with product NDC 11673-748.

           NDC Package
           Code                             Package Description

               11673-748-80                 1 BOTTLE, PLASTIC in 1 BOX > 80 CAPSULE, LIQUID FILLED in 1 BOTTLE, PLASTIC
           (https://ndclist.com
           /ndc/11673-748
           /package
           /11673-748-80)


          * Please review the disclaimer below.




          Previous Code
            11673-747 (https://ndclist.com/ndc/11673-747)


2 of 4                                                                                                                     7/22/2018 3:48 PM
NDC Code 11673-748-40 Naproxen Sodium Naproxen Sodium                                         https://ndclist.com/ndc/11673-748/package/11673-748-40
                    Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 48 of 58 PageID: 60
                                                                                                                          Next Code
                                                                             11673-749          (https://ndclist.com/ndc/11673-749)




          NDC Lookup (https://ndclist.com/search) | NDC Advanced Lookup (https://ndclist.com/search-advanced.php) | Pill Identification Lookup




3 of 4                                                                                                                                7/22/2018 3:48 PM
NDC Code 11673-748-40 Naproxen Sodium Naproxen Sodium                                                https://ndclist.com/ndc/11673-748/package/11673-748-40
                     Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 49 of 58 PageID: 61
                                                                                                        (https://ndclist.com/search-pill-identifier.php)
             Labeler Index (https://ndclist.com/labeler) | Drug Index (https://ndclist.com/drug-index) | Active Ingredients Index (https://ndclist.com
                                                                                                                                    /active-ingredients)
                 Pharmacologic Class Index (https://ndclist.com/pharma-class) | Pill Identification Index (https://ndclist.com/pill-identifier) | NDC -
                                                                                        HCPCS Crosswalk (https://ndclist.com/ndc-hcpcs-crosswalk)
            What is NDC? (https://ndclist.com/what-is-ndc) | Contact Us (https://ndclist.com/contact) | Terms of Service (https://ndclist.com/terms-
                                                                                                    of-service) | Privacy (https://ndclist.com/privacy)
                                                                                                                                         NDC List 2018

          DISCLAIMER:
          All contents of this website are provided on an "as is" and "as available" basis without warranty of any kind. The contents of the National
          Drug Codes List website are provided for educational purposes only and are not intended in any way as medical advice, medical
          diagnosis or treatment. Reliance on any information provided by the National Drug Codes List website or other visitors to this website is
          solely at your own risk. Many of Over the Counter drugs are not reviewed by the FDA but they might be marketed to the public if the
          product complies with the applicable rules and regulations. The information in this website is intended for healthcare providers and
          consumers in the United States. The absence of a warning or notice for a given drug or drug combination is not indication that the drug
          or drug combination are safe, appropriate or effective for any given patient. If you have questions or concerns about the substances you
          are taking, check with your healthcare provider.
          If you think you may have a medical emergency, please call your doctor or 911 immediately.




4 of 4                                                                                                                                         7/22/2018 3:48 PM
Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 50 of 58 PageID: 62




                      EXHIBIT I
National Drug Code Directory                                                                                                                                                 https://www.accessdata.fda.gov/scripts/cder/ndc/dsp_searchresult.cfm
                                                             Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 51 of 58 PageID: 63




         National Drug Code Directory
            SHARE (HTTPS://WWW.FACEBOOK.COM/SHARER/SHARER.PHP?U=HTTPS://WWW.ACCESSDATA.FDA.GOV/SCRIPTS/CDER/NDC/DSP_SEARCHRESULT.CFM)


            TWEET (HTTPS://TWITTER.COM/INTENT/TWEET/?TEXT=NATIONAL DRUG CODE DIRECTORY&URL=HTTPS://WWW.ACCESSDATA.FDA.GOV/SCRIPTS/CDER/NDC/DSP_SEARCHRESULT.CFM)


            LINKEDIN (HTTPS://WWW.LINKEDIN.COM/SHAREARTICLE?MINI=TRUE&URL=HTTPS://WWW.ACCESSDATA.FDA.GOV/SCRIPTS/CDER/NDC/DSP_SEARCHRESULT.CFM&TITLE=NATIONAL DRUG CODE DIRECTORY&SOURCE=FDA)


            PIN IT (HTTPS://WWW.PINTEREST.COM/PIN/CREATE/BUTTON/?URL=HTTPS://WWW.ACCESSDATA.FDA.GOV/SCRIPTS/CDER/NDC/DSP_SEARCHRESULT.CFM&DESCRIPTION=NATIONAL DRUG CODE DIRECTORY)


            EMAIL (MAILTO:?SUBJECT=NATIONAL DRUG CODE DIRECTORY&BODY=HTTPS://WWW.ACCESSDATA.FDA.GOV/SCRIPTS/CDER/NDC/DSP_SEARCHRESULT.CFM)        PRINT



         Current through July 22, 2018

     Records marked with (U): This information was removed from publication, because the record is uncertified.


     You have searched Finished drug products

     Search Results: 'naproxen sodium'


     Back to Search Page () | Search Again ()



          CSV        Excel

     Display 50          records per page                                                                                                                                                                  Search for text in the table:


                                NDC                                                                                                                                          Product     Start        End
           Proprietary          Package                    Dosage                                                         Product       Nonproprietary      Substance        Type        Marketing    Marketing       Market          Package        Pharm
           Name                 Code         Stre ngth     Form          Route        Appl. No.      Labe ler Name        NDC           Name                Name             Name        Date         Date            Category        Description    Class


             Naproxen         33358-259-90                                                         RxChange Co.                                                                                      N/A                                            N/A
             Sodium (U)


             NAPROXEN         42494-400-01                                                         Cam eron                                                                                          N/A                                            N/A
             SODIUM DS                                                                             Pharm aceuticals,
             (U)                                                                                   LLC


             NAPROXEN         42494-400-05                                                         Cam eron                                                                                          N/A                                            N/A
             SODIUM DS                                                                             Pharm aceuticals,
             (U)                                                                                   LLC


             TREXIMET         21695-954-09                                                         Rebel Distributors                                                                                N/A                                            N/A
             (U)                                                                                   Corp




1 of 8                                                                                                                                                                                                                                       7/22/2018 4:43 PM
National Drug Code Directory                                                                                                                          https://www.accessdata.fda.gov/scripts/cder/ndc/dsp_searchresult.cfm
                                                     Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 52 of 58 PageID: 64


                        NDC                                                                                                                           Product    Start        End
         Proprietary    Package                     Dosage                                                 Product     Nonproprietary    Substance    Type       Marketing    Marketing    Market      Package          Pharm
         Name           Code           Stre ngth    Form       Route    Appl. No.    Labe ler Name         NDC         Name              Name         Name       Date         Date         Category    Description      Class


           CAREALL     51824-030-01   220 mg/1     CAPSULE    ORAL     ANDA090545   New W orld Imports,   51824-030   Naproxen Sodium   NAPROXEN     HUMAN      05/01/2013   N/A          ANDA        100 CAPSULE      N/A
           Naproxen                                                                 Inc.                                                SODIUM       OTC DRUG                                         in 1 BOTTLE,
                                                                                                                                                                                                      PLASTIC
                                                                                                                                                                                                      (51824-030-01)


           Naproxen    69842-748-20   220 mg/1     CAPSULE,   ORAL     ANDA208363   CVS Pharmacy          69842-748   Naproxen Sodium   NAPROXEN     HUMAN      04/01/2018   N/A          ANDA        1 BOTTLE,        N/A
           Sodium                                  LIQUID                                                                               SODIUM       OTC DRUG                                         PLASTIC in 1
                                                   FILLED                                                                                                                                             BOX
                                                                                                                                                                                                      (69842-748-20)
                                                                                                                                                                                                      > 20 CAPSULE,
                                                                                                                                                                                                      LIQUID FILLED
                                                                                                                                                                                                      in 1 BOTTLE,
                                                                                                                                                                                                      PLASTIC


           Naproxen    69842-748-80   220 mg/1     CAPSULE,   ORAL     ANDA208363   CVS Pharmacy          69842-748   Naproxen Sodium   NAPROXEN     HUMAN      04/01/2018   N/A          ANDA        1 BOTTLE,        N/A
           Sodium                                  LIQUID                                                                               SODIUM       OTC DRUG                                         PLASTIC in 1
                                                   FILLED                                                                                                                                             BOX
                                                                                                                                                                                                      (69842-748-80)
                                                                                                                                                                                                      > 80 CAPSULE,
                                                                                                                                                                                                      LIQUID FILLED
                                                                                                                                                                                                      in 1 BOTTLE,
                                                                                                                                                                                                      PLASTIC


           Naproxen    21130-748-20   220 mg/1     CAPSULE,   ORAL     ANDA208363   Safeway, Inc.         21130-748   Naproxen Sodium   NAPROXEN     HUMAN      04/01/2018   N/A          ANDA        1 BOTTLE,        N/A
           Sodium                                  LIQUID                                                                               SODIUM       OTC DRUG                                         PLASTIC in 1
                                                   FILLED                                                                                                                                             BOX
                                                                                                                                                                                                      (21130-748-20)
                                                                                                                                                                                                      > 20 CAPSULE,
                                                                                                                                                                                                      LIQUID FILLED
                                                                                                                                                                                                      in 1 BOTTLE,
                                                                                                                                                                                                      PLASTIC


           Naproxen    55301-748-20   220 mg/1     CAPSULE,   ORAL     ANDA208363   AAFES/Your Military   55301-748   Naproxen Sodium   NAPROXEN     HUMAN      02/28/2018   N/A          ANDA        1 BOTTLE,        N/A
           Sodium                                  LIQUID                           Exchanges                                           SODIUM       OTC DRUG                                         PLASTIC in 1
                                                   FILLED                                                                                                                                             BOX
                                                                                                                                                                                                      (55301-748-20)
                                                                                                                                                                                                      > 20 CAPSULE,
                                                                                                                                                                                                      LIQUID FILLED
                                                                                                                                                                                                      in 1 BOTTLE,
                                                                                                                                                                                                      PLASTIC


           NAPROXEN    53345-042-01   220 mg/1     CAPSULE,   ORAL     ANDA208363   Humanwell             53345-042   Naproxen Sodium   NAPROXEN     HUMAN      03/20/2018   N/A          ANDA        1 BAG in 1 BOX   N/A
           SODIUM                                  LIQUID                           PuraCap                                             SODIUM       OTC DRUG                                         (53345-042-01)
                                                   FILLED                           Pharmaceuticals                                                                                                   > 5000
                                                                                    (W uhan) Co., Ltd                                                                                                 CAPSULE,
                                                                                                                                                                                                      LIQUID FILLED
                                                                                                                                                                                                      in 1 BAG


           Naproxen    41520-748-20   220 mg/1     CAPSULE,   ORAL     ANDA208363   Care One              41520-748   Naproxen Sodium   NAPROXEN     HUMAN      04/01/2018   N/A          ANDA        1 BOTTLE,        N/A
           Sodium                                  LIQUID                           (American Sales                                     SODIUM       OTC DRUG                                         PLASTIC in 1
                                                   FILLED                           Company)                                                                                                          BOX
                                                                                                                                                                                                      (41520-748-20)
                                                                                                                                                                                                      > 20 CAPSULE,
                                                                                                                                                                                                      LIQUID FILLED
                                                                                                                                                                                                      in 1 BOTTLE,
                                                                                                                                                                                                      PLASTIC




2 of 8                                                                                                                                                                                                         7/22/2018 4:43 PM
National Drug Code Directory                                                                                                                       https://www.accessdata.fda.gov/scripts/cder/ndc/dsp_searchresult.cfm
                                                     Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 53 of 58 PageID: 65


                        NDC                                                                                                                        Product    Start        End
         Proprietary    Package                     Dosage                                              Product     Nonproprietary    Substance    Type       Marketing    Marketing    Market      Package          Pharm
         Name           Code           Stre ngth    Form       Route    Appl. No.    Labe ler Name      NDC         Name              Name         Name       Date         Date         Category    Description      Class


           Naproxen    41520-748-80   220 mg/1     CAPSULE,   ORAL     ANDA208363   Care One           41520-748   Naproxen Sodium   NAPROXEN     HUMAN      04/01/2018   N/A          ANDA        1 BOTTLE,        N/A
           Sodium                                  LIQUID                           (American Sales                                  SODIUM       OTC DRUG                                         PLASTIC in 1
                                                   FILLED                           Company)                                                                                                       BOX
                                                                                                                                                                                                   (41520-748-80)
                                                                                                                                                                                                   > 80 CAPSULE,
                                                                                                                                                                                                   LIQUID FILLED
                                                                                                                                                                                                   in 1 BOTTLE,
                                                                                                                                                                                                   PLASTIC


           Naproxen    30142-748-80   220 mg/1     CAPSULE,   ORAL     ANDA208363   The Kroger Co.     30142-748   Naproxen Sodium   NAPROXEN     HUMAN      04/01/2018   N/A          ANDA        80 CAPSULE,      N/A
           Sodium                                  LIQUID                                                                            SODIUM       OTC DRUG                                         LIQUID FILLED
                                                   FILLED                                                                                                                                          in 1 BOTTLE
                                                                                                                                                                                                   (30142-748-80)


           Naproxen    55910-748-20   220 mg/1     CAPSULE,   ORAL     ANDA208363   Dolgencorp, Inc.   55910-748   Naproxen Sodium   NAPROXEN     HUMAN      04/01/2018   N/A          ANDA        1 BOTTLE,        N/A
           Sodium                                  LIQUID                           (DOLLAR                                          SODIUM       OTC DRUG                                         PLASTIC in 1
                                                   FILLED                           GENERAL &                                                                                                      BOX
                                                                                    REXALL)                                                                                                        (55910-748-20)
                                                                                                                                                                                                   > 20 CAPSULE,
                                                                                                                                                                                                   LIQUID FILLED
                                                                                                                                                                                                   in 1 BOTTLE,
                                                                                                                                                                                                   PLASTIC


           Naproxen    30142-748-12   220 mg/1     CAPSULE,   ORAL     ANDA208363   The Kroger Co.     30142-748   Naproxen Sodium   NAPROXEN     HUMAN      04/01/2018   N/A          ANDA        1 BOTTLE,        N/A
           Sodium                                  LIQUID                                                                            SODIUM       OTC DRUG                                         PLASTIC in 1
                                                   FILLED                                                                                                                                          BOX
                                                                                                                                                                                                   (30142-748-12)
                                                                                                                                                                                                   > 120
                                                                                                                                                                                                   CAPSULE,
                                                                                                                                                                                                   LIQUID FILLED
                                                                                                                                                                                                   in 1 BOTTLE,
                                                                                                                                                                                                   PLASTIC


           Naproxen    21130-748-40   220 mg/1     CAPSULE,   ORAL     ANDA208363   Safeway, Inc.      21130-748   Naproxen Sodium   NAPROXEN     HUMAN      04/01/2018   N/A          ANDA        1 BOTTLE,        N/A
           Sodium                                  LIQUID                                                                            SODIUM       OTC DRUG                                         PLASTIC in 1
                                                   FILLED                                                                                                                                          BOX
                                                                                                                                                                                                   (21130-748-40)
                                                                                                                                                                                                   > 40 CAPSULE,
                                                                                                                                                                                                   LIQUID FILLED
                                                                                                                                                                                                   in 1 BOTTLE,
                                                                                                                                                                                                   PLASTIC


           Naproxen    30142-748-16   220 mg/1     CAPSULE,   ORAL     ANDA208363   The Kroger Co.     30142-748   Naproxen Sodium   NAPROXEN     HUMAN      04/01/2018   N/A          ANDA        1 BOTTLE in 1    N/A
           Sodium                                  LIQUID                                                                            SODIUM       OTC DRUG                                         BOX
                                                   FILLED                                                                                                                                          (30142-748-16)
                                                                                                                                                                                                   > 160
                                                                                                                                                                                                   CAPSULE,
                                                                                                                                                                                                   LIQUID FILLED
                                                                                                                                                                                                   in 1 BOTTLE


           NAPROXEN    51013-137-60   220 mg/1     CAPSULE,   ORAL     ANDA208363   PuraCap            51013-137   Naproxen Sodium   NAPROXEN     HUMAN      03/20/2018   N/A          ANDA        160 CAPSULE,     N/A
           SODIUM                                  LIQUID                           Pharmaceutical                                   SODIUM       OTC DRUG                                         LIQUID FILLED
                                                   FILLED                           LLC                                                                                                            in 1 BOTTLE
                                                                                                                                                                                                   (51013-137-60)




3 of 8                                                                                                                                                                                                      7/22/2018 4:43 PM
National Drug Code Directory                                                                                                                        https://www.accessdata.fda.gov/scripts/cder/ndc/dsp_searchresult.cfm
                                                     Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 54 of 58 PageID: 66


                        NDC                                                                                                                         Product    Start        End
         Proprietary    Package                     Dosage                                               Product     Nonproprietary    Substance    Type       Marketing    Marketing    Market      Package          Pharm
         Name           Code           Stre ngth    Form       Route    Appl. No.    Labe ler Name       NDC         Name              Name         Name       Date         Date         Category    Description      Class


           Naproxen    49035-748-20   220 mg/1     CAPSULE,   ORAL     ANDA208363   EQUATE (Wal-Mart    49035-748   Naproxen Sodium   NAPROXEN     HUMAN      04/01/2018   N/A          ANDA        1 BOTTLE,        N/A
           Sodium                                  LIQUID                           Stores, Inc.)                                     SODIUM       OTC DRUG                                         PLASTIC in 1
                                                   FILLED                                                                                                                                           BOX
                                                                                                                                                                                                    (49035-748-20)
                                                                                                                                                                                                    > 20 CAPSULE,
                                                                                                                                                                                                    LIQUID FILLED
                                                                                                                                                                                                    in 1 BOTTLE,
                                                                                                                                                                                                    PLASTIC


           Naproxen    46122-534-60   220 mg/1     CAPSULE,   ORAL     ANDA208363   AmerisourceBergen   46122-534   Naproxen Sodium   NAPROXEN     HUMAN      04/01/2018   N/A          ANDA        1 BOTTLE,        N/A
           Sodium                                  LIQUID                           (Good Neighbor                                    SODIUM       OTC DRUG                                         PLASTIC in 1
                                                   FILLED                           Pharmacy) 46122                                                                                                 BOX
                                                                                                                                                                                                    (46122-534-60)
                                                                                                                                                                                                    > 20 CAPSULE,
                                                                                                                                                                                                    LIQUID FILLED
                                                                                                                                                                                                    in 1 BOTTLE,
                                                                                                                                                                                                    PLASTIC


           Naproxen    11673-748-80   220 mg/1     CAPSULE,   ORAL     ANDA208363   TARGET              11673-748   Naproxen Sodium   NAPROXEN     HUMAN      04/01/2018   N/A          ANDA        1 BOTTLE,        N/A
           Sodium                                  LIQUID                           Corporation                                       SODIUM       OTC DRUG                                         PLASTIC in 1
                                                   FILLED                                                                                                                                           BOX
                                                                                                                                                                                                    (11673-748-80)
                                                                                                                                                                                                    > 80 CAPSULE,
                                                                                                                                                                                                    LIQUID FILLED
                                                                                                                                                                                                    in 1 BOTTLE,
                                                                                                                                                                                                    PLASTIC


           Naproxen    36800-748-20   220 mg/1     CAPSULE,   ORAL     ANDA208363   TOP CARE (Topco     36800-748   Naproxen Sodium   NAPROXEN     HUMAN      04/01/2018   N/A          ANDA        1 BOTTLE,        N/A
           Sodium                                  LIQUID                           Associates LLC)                                   SODIUM       OTC DRUG                                         PLASTIC in 1
                                                   FILLED                                                                                                                                           BOX
                                                                                                                                                                                                    (36800-748-20)
                                                                                                                                                                                                    > 20 CAPSULE,
                                                                                                                                                                                                    LIQUID FILLED
                                                                                                                                                                                                    in 1 BOTTLE,
                                                                                                                                                                                                    PLASTIC


           Naproxen    36800-748-40   220 mg/1     CAPSULE,   ORAL     ANDA208363   TOP CARE (Topco     36800-748   Naproxen Sodium   NAPROXEN     HUMAN      04/01/2018   N/A          ANDA        1 BOTTLE,        N/A
           Sodium                                  LIQUID                           Associates LLC)                                   SODIUM       OTC DRUG                                         PLASTIC in 1
                                                   FILLED                                                                                                                                           BOX
                                                                                                                                                                                                    (36800-748-40)
                                                                                                                                                                                                    > 40 CAPSULE,
                                                                                                                                                                                                    LIQUID FILLED
                                                                                                                                                                                                    in 1 BOTTLE,
                                                                                                                                                                                                    PLASTIC


           Naproxen    0363-0748-08   220 mg/1     CAPSULE,   ORAL     ANDA208363   Walgreens           0363-0748   Naproxen Sodium   NAPROXEN     HUMAN      04/01/2018   N/A          ANDA        1 BOTTLE,        N/A
           Sodium                                  LIQUID                                                                             SODIUM       OTC DRUG                                         PLASTIC in 1
                                                   FILLED                                                                                                                                           BOX
                                                                                                                                                                                                    (0363-0748-08)
                                                                                                                                                                                                    > 80 CAPSULE,
                                                                                                                                                                                                    LIQUID FILLED
                                                                                                                                                                                                    in 1 BOTTLE,
                                                                                                                                                                                                    PLASTIC


           Naproxen    21130-748-80   220 mg/1     CAPSULE,   ORAL     ANDA208363   Safeway, Inc.       21130-748   Naproxen Sodium   NAPROXEN     HUMAN      04/01/2018   N/A          ANDA        80 CAPSULE,      N/A
           Sodium                                  LIQUID                                                                             SODIUM       OTC DRUG                                         LIQUID FILLED
                                                   FILLED                                                                                                                                           in 1 BOTTLE
                                                                                                                                                                                                    (21130-748-80)




4 of 8                                                                                                                                                                                                       7/22/2018 4:43 PM
National Drug Code Directory                                                                                                                       https://www.accessdata.fda.gov/scripts/cder/ndc/dsp_searchresult.cfm
                                                     Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 55 of 58 PageID: 67


                        NDC                                                                                                                        Product    Start        End
         Proprietary    Package                     Dosage                                              Product     Nonproprietary    Substance    Type       Marketing    Marketing    Market      Package          Pharm
         Name           Code           Stre ngth    Form       Route    Appl. No.    Labe ler Name      NDC         Name              Name         Name       Date         Date         Category    Description      Class


           Naproxen    0363-0748-12   220 mg/1     CAPSULE,   ORAL     ANDA208363   Walgreens          0363-0748   Naproxen Sodium   NAPROXEN     HUMAN      04/01/2018   N/A          ANDA        1 BOTTLE,        N/A
           Sodium                                  LIQUID                                                                            SODIUM       OTC DRUG                                         PLASTIC in 1
                                                   FILLED                                                                                                                                          BOX
                                                                                                                                                                                                   (0363-0748-12)
                                                                                                                                                                                                   > 120
                                                                                                                                                                                                   CAPSULE,
                                                                                                                                                                                                   LIQUID FILLED
                                                                                                                                                                                                   in 1 BOTTLE,
                                                                                                                                                                                                   PLASTIC


           Naproxen    0363-0748-40   220 mg/1     CAPSULE,   ORAL     ANDA208363   Walgreens          0363-0748   Naproxen Sodium   NAPROXEN     HUMAN      04/01/2018   N/A          ANDA        1 BOTTLE,        N/A
           Sodium                                  LIQUID                                                                            SODIUM       OTC DRUG                                         PLASTIC in 1
                                                   FILLED                                                                                                                                          BOX
                                                                                                                                                                                                   (0363-0748-40)
                                                                                                                                                                                                   > 40 CAPSULE,
                                                                                                                                                                                                   LIQUID FILLED
                                                                                                                                                                                                   in 1 BOTTLE,
                                                                                                                                                                                                   PLASTIC


           NAPROXEN    51013-137-28   220 mg/1     CAPSULE,   ORAL     ANDA208363   PuraCap            51013-137   Naproxen Sodium   NAPROXEN     HUMAN      03/20/2018   N/A          ANDA        1 BOTTLE in 1    N/A
           SODIUM                                  LIQUID                           Pharmaceutical                                   SODIUM       OTC DRUG                                         CARTON
                                                   FILLED                           LLC                                                                                                            (51013-137-28)
                                                                                                                                                                                                   > 160
                                                                                                                                                                                                   CAPSULE,
                                                                                                                                                                                                   LIQUID FILLED
                                                                                                                                                                                                   in 1 BOTTLE


           Naproxen    69842-748-08   220 mg/1     CAPSULE,   ORAL     ANDA208363   CVS Pharmacy       69842-748   Naproxen Sodium   NAPROXEN     HUMAN      04/01/2018   N/A          ANDA        80 CAPSULE,      N/A
           Sodium                                  LIQUID                                                                            SODIUM       OTC DRUG                                         LIQUID FILLED
                                                   FILLED                                                                                                                                          in 1 BOTTLE
                                                                                                                                                                                                   (69842-748-08)


           Naproxen    69842-748-40   220 mg/1     CAPSULE,   ORAL     ANDA208363   CVS Pharmacy       69842-748   Naproxen Sodium   NAPROXEN     HUMAN      04/01/2018   N/A          ANDA        1 BOTTLE,        N/A
           Sodium                                  LIQUID                                                                            SODIUM       OTC DRUG                                         PLASTIC in 1
                                                   FILLED                                                                                                                                          BOX
                                                                                                                                                                                                   (69842-748-40)
                                                                                                                                                                                                   > 40 CAPSULE,
                                                                                                                                                                                                   LIQUID FILLED
                                                                                                                                                                                                   in 1 BOTTLE,
                                                                                                                                                                                                   PLASTIC


           Naproxen    55910-748-40   220 mg/1     CAPSULE,   ORAL     ANDA208363   Dolgencorp, Inc.   55910-748   Naproxen Sodium   NAPROXEN     HUMAN      04/01/2018   N/A          ANDA        1 BOTTLE,        N/A
           Sodium                                  LIQUID                           (DOLLAR                                          SODIUM       OTC DRUG                                         PLASTIC in 1
                                                   FILLED                           GENERAL &                                                                                                      BOX
                                                                                    REXALL)                                                                                                        (55910-748-40)
                                                                                                                                                                                                   > 40 CAPSULE,
                                                                                                                                                                                                   LIQUID FILLED
                                                                                                                                                                                                   in 1 BOTTLE,
                                                                                                                                                                                                   PLASTIC


           Naproxen    0363-0748-20   220 mg/1     CAPSULE,   ORAL     ANDA208363   Walgreens          0363-0748   Naproxen Sodium   NAPROXEN     HUMAN      04/01/2018   N/A          ANDA        1 BOTTLE,        N/A
           Sodium                                  LIQUID                                                                            SODIUM       OTC DRUG                                         PLASTIC in 1
                                                   FILLED                                                                                                                                          BOX
                                                                                                                                                                                                   (0363-0748-20)
                                                                                                                                                                                                   > 20 CAPSULE,
                                                                                                                                                                                                   LIQUID FILLED
                                                                                                                                                                                                   in 1 BOTTLE,
                                                                                                                                                                                                   PLASTIC




5 of 8                                                                                                                                                                                                      7/22/2018 4:43 PM
National Drug Code Directory                                                                                                                       https://www.accessdata.fda.gov/scripts/cder/ndc/dsp_searchresult.cfm
                                                     Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 56 of 58 PageID: 68


                        NDC                                                                                                                        Product    Start        End
         Proprietary    Package                     Dosage                                              Product     Nonproprietary    Substance    Type       Marketing    Marketing    Market      Package          Pharm
         Name           Code           Stre ngth    Form       Route    Appl. No.    Labe ler Name      NDC         Name              Name         Name       Date         Date         Category    Description      Class


           Naproxen    11673-748-40   220 mg/1     CAPSULE,   ORAL     ANDA208363   TARGET             11673-748   Naproxen Sodium   NAPROXEN     HUMAN      04/01/2018   N/A          ANDA        1 BOTTLE,        N/A
           Sodium                                  LIQUID                           Corporation                                      SODIUM       OTC DRUG                                         PLASTIC in 1
                                                   FILLED                                                                                                                                          BOX
                                                                                                                                                                                                   (11673-748-40)
                                                                                                                                                                                                   > 40 CAPSULE,
                                                                                                                                                                                                   LIQUID FILLED
                                                                                                                                                                                                   in 1 BOTTLE,
                                                                                                                                                                                                   PLASTIC


           NAPROXEN    51013-137-15   220 mg/1     CAPSULE,   ORAL     ANDA208363   PuraCap            51013-137   Naproxen Sodium   NAPROXEN     HUMAN      03/20/2018   N/A          ANDA        1 BOTTLE in 1    N/A
           SODIUM                                  LIQUID                           Pharmaceutical                                   SODIUM       OTC DRUG                                         CARTON
                                                   FILLED                           LLC                                                                                                            (51013-137-15)
                                                                                                                                                                                                   > 20 CAPSULE,
                                                                                                                                                                                                   LIQUID FILLED
                                                                                                                                                                                                   in 1 BOTTLE


           Naproxen    69842-748-16   220 mg/1     CAPSULE,   ORAL     ANDA208363   CVS Pharmacy       69842-748   Naproxen Sodium   NAPROXEN     HUMAN      04/01/2018   N/A          ANDA        160 CAPSULE,     N/A
           Sodium                                  LIQUID                                                                            SODIUM       OTC DRUG                                         LIQUID FILLED
                                                   FILLED                                                                                                                                          in 1 BOTTLE
                                                                                                                                                                                                   (69842-748-16)


           Aleve       0280-6080-16   220 mg/1     CAPSULE,   ORAL     NDA021920    Bayer HealthCare   0280-6080   Naproxen Sodium   NAPROXEN     HUMAN      02/20/2007   N/A          NDA         160 CAPSULE,     N/A
                                                   LIQUID                           LLC.                                             SODIUM       OTC DRUG                                         LIQUID FILLED
                                                   FILLED                                                                                                                                          in 1 BOTTLE,
                                                                                                                                                                                                   PLASTIC
                                                                                                                                                                                                   (0280-6080-16)


           Aleve       0280-6080-20   220 mg/1     CAPSULE,   ORAL     NDA021920    Bayer HealthCare   0280-6080   Naproxen Sodium   NAPROXEN     HUMAN      02/20/2007   N/A          NDA         1 BOTTLE,        N/A
                                                   LIQUID                           LLC.                                             SODIUM       OTC DRUG                                         PLASTIC in 1
                                                   FILLED                                                                                                                                          CARTON
                                                                                                                                                                                                   (0280-6080-20)
                                                                                                                                                                                                   > 20 CAPSULE,
                                                                                                                                                                                                   LIQUID FILLED
                                                                                                                                                                                                   in 1 BOTTLE,
                                                                                                                                                                                                   PLASTIC


           Aleve       0280-6080-40   220 mg/1     CAPSULE,   ORAL     NDA021920    Bayer HealthCare   0280-6080   Naproxen Sodium   NAPROXEN     HUMAN      02/20/2007   N/A          NDA         1 BOTTLE,        N/A
                                                   LIQUID                           LLC.                                             SODIUM       OTC DRUG                                         PLASTIC in 1
                                                   FILLED                                                                                                                                          CARTON
                                                                                                                                                                                                   (0280-6080-40)
                                                                                                                                                                                                   > 40 CAPSULE,
                                                                                                                                                                                                   LIQUID FILLED
                                                                                                                                                                                                   in 1 BOTTLE,
                                                                                                                                                                                                   PLASTIC


           Aleve       0280-6080-80   220 mg/1     CAPSULE,   ORAL     NDA021920    Bayer HealthCare   0280-6080   Naproxen Sodium   NAPROXEN     HUMAN      02/20/2007   N/A          NDA         1 BOTTLE,        N/A
                                                   LIQUID                           LLC.                                             SODIUM       OTC DRUG                                         PLASTIC in 1
                                                   FILLED                                                                                                                                          CARTON
                                                                                                                                                                                                   (0280-6080-80)
                                                                                                                                                                                                   > 80 CAPSULE,
                                                                                                                                                                                                   LIQUID FILLED
                                                                                                                                                                                                   in 1 BOTTLE,
                                                                                                                                                                                                   PLASTIC




6 of 8                                                                                                                                                                                                      7/22/2018 4:43 PM
National Drug Code Directory                                                                                                                             https://www.accessdata.fda.gov/scripts/cder/ndc/dsp_searchresult.cfm
                                                        Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 57 of 58 PageID: 69


                           NDC                                                                                                                           Product    Start        End
         Proprietary       Package                     Dosage                                                 Product     Nonproprietary    Substance    Type       Marketing    Marketing    Market      Package          Pharm
         Name              Code           Stre ngth    Form       Route    Appl. No.    Labe ler Name         NDC         Name              Name         Name       Date         Date         Category    Description      Class


           Aleve          0280-6091-80   220 mg/1     CAPSULE,   ORAL     NDA021920    Bayer HealthCare      0280-6091   Naproxen Sodium   NAPROXEN     HUMAN      02/28/2007   N/A          NDA         1 BOTTLE,        N/A
                                                      LIQUID                           LLC.                                                SODIUM       OTC DRUG                                         PLASTIC in 1
                                                      FILLED                                                                                                                                             CARTON
                                                                                                                                                                                                         (0280-6091-80)
                                                                                                                                                                                                         > 80 CAPSULE,
                                                                                                                                                                                                         LIQUID FILLED
                                                                                                                                                                                                         in 1 BOTTLE,
                                                                                                                                                                                                         PLASTIC


           All Day Pain   55319-174-20   220 mg/1     CAPSULE,   ORAL     NDA021920    Family Dollar         55319-174   Naproxen Sodium   NAPROXEN     HUMAN      12/31/2017   N/A          NDA         1 BOTTLE,        N/A
           Relief                                     LIQUID                           (FAMILY                                             SODIUM       OTC DRUG                                         PLASTIC in 1
                                                      FILLED                           W ELLNESS)                                                                                                        BOX
                                                                                                                                                                                                         (55319-174-20)
                                                                                                                                                                                                         > 20 CAPSULE,
                                                                                                                                                                                                         LIQUID FILLED
                                                                                                                                                                                                         in 1 BOTTLE,
                                                                                                                                                                                                         PLASTIC


           All Day Pain   63940-174-40   220 mg/1     CAPSULE,   ORAL     NDA021920    Harmon Stores         63940-174   Naproxen Sodium   NAPROXEN     HUMAN      07/31/2015   N/A          NDA         1 BOTTLE,        N/A
           Relief                                     LIQUID                                                                               SODIUM       OTC DRUG                                         PLASTIC in 1
                                                      FILLED                                                                                                                                             BOX
                                                                                                                                                                                                         (63940-174-40)
                                                                                                                                                                                                         > 40 CAPSULE,
                                                                                                                                                                                                         LIQUID FILLED
                                                                                                                                                                                                         in 1 BOTTLE,
                                                                                                                                                                                                         PLASTIC


           Equate         49035-098-27   220 mg/1     CAPSULE,   ORAL     NDA021920    Wal-Mart Stores Inc   49035-098   Naproxen sodium   NAPROXEN     HUMAN      08/09/2013   N/A          NDA         80 CAPSULE,      N/A
           Naproxen                                   LIQUID                                                                               SODIUM       OTC DRUG                                         LIQUID FILLED
           Sodium                                     FILLED                                                                                                                                             in 1 BOTTLE
                                                                                                                                                                                                         (49035-098-27)


           Good           46122-038-58   220 mg/1     CAPSULE,   ORAL     NDA021920    Amerisource           46122-038   Naproxen sodium   NAPROXEN     HUMAN      01/06/2011   N/A          NDA         1 BOTTLE in 1    N/A
           Neighbor                                   LIQUID                           Bergen                                              SODIUM       OTC DRUG                                         CARTON
           Pharmacy                                   FILLED                                                                                                                                             (46122-038-58)
           Naproxen                                                                                                                                                                                      > 40 CAPSULE,
           Sodium                                                                                                                                                                                        LIQUID FILLED
                                                                                                                                                                                                         in 1 BOTTLE


           Good           46122-038-60   220 mg/1     CAPSULE,   ORAL     NDA021920    Amerisource           46122-038   Naproxen sodium   NAPROXEN     HUMAN      01/06/2011   N/A          NDA         1 BOTTLE in 1    N/A
           Neighbor                                   LIQUID                           Bergen                                              SODIUM       OTC DRUG                                         CARTON
           Pharmacy                                   FILLED                                                                                                                                             (46122-038-60)
           Naproxen                                                                                                                                                                                      > 20 CAPSULE,
           Sodium                                                                                                                                                                                        LIQUID FILLED
                                                                                                                                                                                                         in 1 BOTTLE


           Good           46122-038-65   220 mg/1     CAPSULE,   ORAL     NDA021920    Amerisource           46122-038   Naproxen sodium   NAPROXEN     HUMAN      01/06/2011   N/A          NDA         1 BOTTLE in 1    N/A
           Neighbor                                   LIQUID                           Bergen                                              SODIUM       OTC DRUG                                         CARTON
           Pharmacy                                   FILLED                                                                                                                                             (46122-038-65)
           Naproxen                                                                                                                                                                                      > 30 CAPSULE,
           Sodium                                                                                                                                                                                        LIQUID FILLED
                                                                                                                                                                                                         in 1 BOTTLE




7 of 8                                                                                                                                                                                                            7/22/2018 4:43 PM
National Drug Code Directory                                                                                                                         https://www.accessdata.fda.gov/scripts/cder/ndc/dsp_searchresult.cfm
                                                        Case 2:18-cv-14693 Document 1-1 Filed 10/05/18 Page 58 of 58 PageID: 70


                           NDC                                                                                                                       Product    Start             End
           Proprietary     Package                     Dosage                                             Product     Nonproprietary    Substance    Type       Marketing         Marketing        Market          Package               Pharm
           Name            Code           Stre ngth    Form       Route    Appl. No.    Labe ler Name     NDC         Name              Name         Name       Date              Date             Category        Description           Class


             Good         46122-038-71   220 mg/1     CAPSULE,   ORAL     NDA021920    Amerisource       46122-038   Naproxen sodium   NAPROXEN     HUMAN      01/06/2011        N/A              NDA             1 BOTTLE in 1         N/A
             Neighbor                                 LIQUID                           Bergen                                          SODIUM       OTC DRUG                                                      CARTON
             Pharmacy                                 FILLED                                                                                                                                                      (46122-038-71)
             Naproxen                                                                                                                                                                                             > 50 CAPSULE,
             Sodium                                                                                                                                                                                               LIQUID FILLED
                                                                                                                                                                                                                  in 1 BOTTLE


             Leader       37205-854-58   220 mg/1     CAPSULE,   ORAL     NDA021920    Cardinal Health   37205-854   Naproxen sodium   NAPROXEN     HUMAN      12/01/2010        N/A              NDA             1 BOTTLE in 1         N/A
             Naproxen                                 LIQUID                                                                           SODIUM       OTC DRUG                                                      CARTON
             Sodium                                   FILLED                                                                                                                                                      (37205-854-58)
                                                                                                                                                                                                                  > 40 CAPSULE,
                                                                                                                                                                                                                  LIQUID FILLED
                                                                                                                                                                                                                  in 1 BOTTLE


             Leader       37205-854-60   220 mg/1     CAPSULE,   ORAL     NDA021920    Cardinal Health   37205-854   Naproxen sodium   NAPROXEN     HUMAN      12/01/2010        N/A              NDA             1 BOTTLE in 1         N/A
             Naproxen                                 LIQUID                                                                           SODIUM       OTC DRUG                                                      CARTON
             Sodium                                   FILLED                                                                                                                                                      (37205-854-60)
                                                                                                                                                                                                                  > 20 CAPSULE,
                                                                                                                                                                                                                  LIQUID FILLED
                                                                                                                                                                                                                  in 1 BOTTLE


             Naproxen     41520-075-20   220 mg/1     CAPSULE,   ORAL     NDA021920    Care One          41520-075   Naproxen Sodium   NAPROXEN     HUMAN      10/31/2014        N/A              NDA             1 BOTTLE,             N/A
             Sodium                                   LIQUID                           (American Sales                                 SODIUM       OTC DRUG                                                      PLASTIC in 1
                                                      FILLED                           Company)                                                                                                                   BOX
                                                                                                                                                                                                                  (41520-075-20)
                                                                                                                                                                                                                  > 20 CAPSULE,
                                                                                                                                                                                                                  LIQUID FILLED
                                                                                                                                                                                                                  in 1 BOTTLE,
                                                                                                                                                                                                                  PLASTIC


     Showing 101 to 150 of 960 entries                                                                                                                                      Previous    1     2         3     4   5     …          20         Next

         Background Information (https://www.fda.gov/Drugs/InformationOnDrugs/ucm142438.htm)

         Drug questions email: DRUGINFO@FDA.HHS.GOV (mailto:DRUGINFO@FDA.HHS.Gov)

         See also: Drug Registration and Listing Instructions (https://www.fda.gov/Drugs/GuidanceComplianceRegulatoryInformation/DrugRegistrationandListing/ucm078801.htm)
         National Drug Code Directory Data Files (https://www.fda.gov/Drugs/InformationOnDrugs/ucm142438.htm)

         U.S Department of Health and Human Services
         Public Health Service
         Food and Drug Administration
         Center for Drug Evaluation and Research
         Division of Data Management and Services




8 of 8                                                                                                                                                                                                                    7/22/2018 4:43 PM
